 



Exhibit 10.5
Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
LICENSE AND COLLABORATION AGREEMENT
     This License and Collaboration Agreement (the “License Agreement” or the
“Agreement”) is entered into as of the 6th day of September 2007 (the “Effective
Date”) by and among Alnylam Pharmaceuticals, Inc., a Delaware corporation, with
its principal place of business at 300 Third Street, Cambridge, Massachusetts
02142 (“Alnylam”), Isis Pharmaceuticals, Inc., a Delaware corporation, with its
principal place of business at 1896 Rutherford Road, Carlsbad, California 92008
(“Isis”, and each of Alnylam and Isis, a “Licensor” and together, the
“Licensors”), and Regulus Therapeutics LLC, a Delaware limited liability
company, with its principal place of business at 1896 Rutherford Road, Carlsbad,
California 92008 (“Regulus”).
INTRODUCTION

1.   Isis and Alnylam each Controls certain intellectual property relating to
miRNAs (each as defined below).

2.   Isis and Alnylam are creating a new entity, Regulus, to exploit miRNA
Compounds.

3.   Regulus desires to obtain a license from Isis and Alnylam to such
intellectual property for the purpose of developing and commercializing certain
products, and Isis and Alnylam each desires to grant such a license to Regulus
in accordance with the terms and conditions of this Agreement.

4.   On the Effective Date, the Parties are entering into a Services Agreement
pursuant to which the Licensors will provide certain services to Regulus.

In consideration of the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Isis, Alnylam and Regulus each agrees as follows:
1. DEFINITIONS
     Capitalized terms used herein and not defined elsewhere herein have the
meanings set forth in Exhibit 1.
2. ASSIGNMENT; LICENSES
     2.1 Assignments to Regulus.
          (a) Isis hereby grants, sells, conveys, transfers, assigns, releases
and delivers to Regulus all right, title and interest in and to the Patent
Rights and contracts listed on Schedule 2.1(a) attached hereto, to have and hold
the same unto itself, its successors and assigns forever, and Regulus hereby
accepts such grant, sale, conveyance, etc.
          (b) Alnylam hereby grants, sells, conveys, transfers, assigns,
releases and delivers to Regulus all right, title and interest in and to the
Patent Rights and contracts listed on

 



--------------------------------------------------------------------------------



 



Schedule 2.1(b) attached hereto, to have and hold the same unto itself, its
successors and assigns forever, and Regulus hereby accepts such grant, sale,
conveyance, etc.
          (c) Notwithstanding the foregoing, to the extent any contract for
which assignment is provided for herein is not assignable pursuant to such
contract without the written consent of another party or requires novation, if
assigned, this Agreement will not constitute an assignment or an attempted
assignment thereof if such assignment or attempted assignment would constitute a
breach thereof. To the extent a contract is not assigned pursuant to this
provision, the applicable Licensor will cooperate with the other Parties and
will use its Commercially Reasonable Efforts to provide Regulus the economic and
other benefits intended to be assigned to Regulus under the relevant contract.
     2.2 Licenses Granted to Regulus.
          (a) Grants. Subject to the terms and conditions of this Agreement
(including but not limited to Section 2.4), each Licensor hereby grants to
Regulus a worldwide, royalty-bearing, sublicenseable (in accordance with
Section 2.5) license in the Field, under such Licensor’s Licensed IP,

  (i)   to Develop miRNA Compounds and miRNA Therapeutics,     (ii)   to
Manufacture miRNA Compounds and miRNA Therapeutics, and     (iii)   to
Commercialize miRNA Therapeutics.

Subject to Section 2.4, the rights granted under clauses (i), (ii) and
(iii) will be (y) exclusive with respect to miRNA Compounds which are miRNA
Antagonists and miRNA Therapeutics containing such miRNA Compounds, and
(z) non-exclusive with respect to miRNA Compounds which are Approved Precursor
Antagonists and miRNA Therapeutics containing such miRNA Compounds.
          (b) Request to License miRNA Mimics and Additional miRNA Precursor
Antagonists. Regulus may request a worldwide, royalty-bearing, sublicenseable
(in accordance with Section 2.5), non-exclusive license in the Field, under each
Licensor’s Licensed IP, to Develop, Manufacture and Commercialize a specific
miRNA Mimic or a specific miRNA Precursor Antagonist that is not then an
Approved Precursor Antagonist, and miRNA Therapeutics containing such miRNA
Mimic or miRNA Precursor Antagonist, by providing written notice to Licensors
thereof on a miRNA Mimic-by-miRNA Mimic or miRNA Precursor Antagonist-by-miRNA
Precursor Antagonist basis. Such license is subject to (i) review and
affirmative approval by the Licensors, which approval may be withheld by a
Licensor in such Party’s sole discretion, and (ii) compliance with relevant
Third Party Rights ([**]). For the avoidance of doubt, Regulus will have no
rights to such miRNA Mimic or miRNA Precursor Antagonist hereunder unless and
until the affirmative approval of the relevant Licensor(s) and any required
consents or approvals from Third Parties have been obtained and Regulus agrees
to comply with all Third Party Rights, even to the extent inconsistent with the
terms of this Agreement, following which such miRNA Mimic or miRNA Precursor
Antagonist will be deemed to be an Approved Mimic or Approved Precursor
Antagonist, respectively.

2



--------------------------------------------------------------------------------



 



          (c) Retained Rights. The exclusive license granted to Regulus by
Alnylam pursuant to Section 2.2(a) is subject to Alnylam’s retained right to use
and exploit its Licensed IP solely to support its own internal Research in the
Alnylam Field. The exclusive license granted to Regulus by Isis pursuant to
Section 2.2(a) is subject to Isis’ retained right to use and exploit its
Licensed IP solely to support its own internal Research in the Isis Field. All
rights in and to each Licensor’s Licensed IP not expressly licensed pursuant to
Sections 2.2(a) and (b), and any other Patent Rights or Know-How of such
Licensor, are hereby retained by such Licensor.
     2.3 Licenses Granted to Licensors Under Regulus IP. Subject to the terms
and conditions of this Agreement and to Third Party Rights:
          (a) Regulus hereby grants to Alnylam a worldwide, exclusive,
royalty-free, perpetual and irrevocable license, with the right to grant
sublicenses, under the Regulus IP solely to the extent necessary or useful to
research, discover, develop, make, have made, use, sell, offer to sell and/or
otherwise commercialize double-stranded oligonucleotides (other than Approved
Mimics) and any product containing double-stranded oligonucleotides (other than
Approved Mimics) (the “Alnylam Field”).
          (b) Regulus hereby grants to Isis a worldwide, exclusive,
royalty-free, perpetual and irrevocable license, with the right to grant
sublicenses, under the Regulus IP solely to the extent necessary or useful to
research, discover, develop, make, have made, use, sell, offer to sell and/or
otherwise commercialize single-stranded oligonucleotides (other than miRNA
Antagonists, Approved Precursor Antagonists, or Approved Mimics) and any product
containing single-stranded oligonucleotides (other than miRNA Antagonists,
Approved Precursor Antagonists or Approved Mimics) (the “Isis Field”).
     2.4 Third Party Rights; Additional Rights.
          (a) Existing Out-License Agreements. The licenses granted under
Section 2.2 and 2.3 are subject to and limited by the licenses granted, and
other obligations owed, by each Licensor to a Third Party prior to the Effective
Date under a Licensed Patent Right Controlled by such Licensor, pursuant to
agreements described on (i) Part 1 of Schedule 2.4(a) in the case of Licensed
Patent Rights Controlled by Isis, and (ii) Part 2 of Schedule 2.4(a) in the case
of Licensed Patent Rights Controlled by Alnylam, and (iii) in an addendum
transmittal instrument delivered by each Licensor within 30 days after the
Effective Date. The schedules and instruments provided under this Section 2.4(a)
will be collectively referred to as the “Out-License Summary”, and the
agreements described therein will be collectively referred to as the
“Out-License Agreements”).
          (b) Existing In-Licenses from Third Parties.
               (i) Certain of the Licensed Patent Rights as of the Effective
Date that are licensed to Regulus under Section 2.2 are in-licensed or were
acquired by the applicable Licensor under agreements with Third Party licensors
or sellers that may contain restrictions on the scope of the licenses or trigger
payment or other material obligations or restrictions (such license or purchase
agreements in effect as of the Effective Date being the “In-License
Agreements”). The licenses and other rights (including sublicense and disclosure
rights) granted to a Party pursuant to this Agreement are subject to, and are
limited to the extent of the terms of

3



--------------------------------------------------------------------------------



 



any (i) In-License Agreements between Isis and any Third Party licensor, as
specifically described on Part 1 of Schedule 2.4(b) and (ii) any In-License
Agreement between Alnylam and any Third Party, as specifically described on
Part 2 of Schedule 2.4(b). The schedules provided under this Section 2.4(b) will
be collectively referred to as “In-License Summary.” Each Part of the In-License
Summary summarizes all material restrictions on the scope of the licenses, and
all material payment obligations owed, under the In-License Agreements (other
than the Previous Agreements) which the applicable Licensor reasonably believes
apply to the licenses granted to Regulus hereunder as of the Effective Date.
Except as provided in Section 5.6(d), Regulus will assume all financial and
other obligations to the relevant Third Party, and be subject to all
restrictions, set forth on the In-License Summary and arising from the grant to
Regulus of the licenses pursuant to Section 2.2(a) as of the Effective Date.
               (ii) In addition to the financial obligations and scope
limitations set forth on the In-License Summary and the Out-License Summary, and
to the extent access to such terms have been made available to such licensed
Party in unredacted form (provided, however, that such licensed Party has not
failed to request such access in accordance with Section 2.4(e)), a Party
receiving a license or sublicense under Licensed IP hereunder will comply, and
will cause its Affiliates and Sublicensees to comply, with all other terms of
the In-License Agreements and Out-License Agreements, including without
limitation diligence requirements, applicable to the licenses granted to such
Party hereunder.
          (c) Optional In-Licenses. Notwithstanding anything to the contrary
herein, the licenses to Isis’ Licensed IP hereunder initially shall not include
licenses to Patent Rights or Know-How licensed by Isis under the agreements
listed and described on Part 1 of Schedule 2.4(c) and the licenses to Alnylam’s
Licensed IP hereunder initially shall not include licenses to Patent Rights or
Know-How licensed by Alnylam under the agreements listed and described on Part 2
of Schedule 2.4(c) (such agreements on Schedule 2.4(C) referred to as the
“Optional In-Licenses”). Regulus is hereby granted the option of expanding its
licenses under Section 2.2 to include Patent Rights and Know-How licensed to the
relevant Licensor pursuant to [**] Optional In-Licenses, with respect to [**]
miRNA Compounds and related miRNA Therapeutics, by notifying the Parties in
writing of the relevant Optional In-License, and each miRNA Compound with
respect thereto, for which such option is exercised. Upon such exercise and
Regulus’ written agreement to assume all financial and other obligations and
restrictions imposed by the desired Optional In-License (including, to the
extent access to such terms have been made available to Regulus in unredacted
form (provided, however, that Regulus has not failed to request such access in
accordance with Section 2.4(e)), all other terms of such Optional In-License
applicable to the licenses granted to Regulus hereunder), the Patent Rights and
Know-How licensed to the relevant Licensor pursuant to the specified Optional
In-License shall be deemed included in such Licensor’s Licensed IP solely with
respect to the relevant miRNA Compounds and related miRNA Therapeutics.
          (d) Additional Rights after Effective Date. If after the Effective
Date, a Party (the “Controlling Party”) invents or acquires rights or title to
an invention claimed by a Patent Right that would be included in the Licensed
Patent Rights or Regulus Patent Rights (the “Additional Rights”), then, on the
anniversary of the Effective Date following such invention or acquisition of
such Additional Right, or as otherwise reasonably requested by a Party, the
Controlling Party must notify each other Party (each, a “Non-Controlling Party”)
of such acquisition or invention. If a Non-Controlling Party wishes to include
such Additional Rights

4



--------------------------------------------------------------------------------



 



under the licenses granted pursuant to Sections 2.2, 2.3 or 5.6 (as the case may
be), such Non-Controlling Party will notify the Controlling Party of its desire
to do so, the Controlling Party will provide the Non-Controlling Party a summary
of all material restrictions on the scope of the licenses granted, and all
material payment obligations owed, under any Third Party Agreement applicable to
such Additional Rights and the Non-Controlling Party may, upon written notice to
the Controlling Party, obtain a license under such Additional Rights and will
assume all financial and other obligations to, and be subject to all
restrictions imposed by, the Controlling Party’s licensors or collaborators, if
any, arising from the grant to such Non-Controlling Party of such license
(including, to the extent access to such terms have been made available to such
Non-Controlling Party in unredacted form (provided, however, that such
Non-Controlling Party has not failed to request such access in accordance with
Section 2.4(e)), all other terms of such Third Party Agreements applicable to
the licenses granted to such Non-Controlling Party hereunder). Notwithstanding
the foregoing, any Additional Rights that do not carry financial or other
obligations or restrictions will be automatically included under the licenses
granted pursuant to Section 2.2, 2.3 or 5.6. If the Controlling Party pays any
upfront payments or similar acquisition costs to access Additional Rights, the
Controlling Party and relevant Non-Controlling Party(ies) will negotiate in good
faith regarding sharing such acquisition costs and payments. When acquiring or
creating such Additional Rights pursuant to any agreement entered into after the
Effective Date, each Party will endeavor in good faith to secure the right to
sublicense such Additional Rights to the other Parties.
          (e) Applicable Agreements. Each Party agrees to provide, upon the
request of a Party, access to each Third Party Agreement that is the subject of
any provision of this Section 2.4; provided, however, that the Parties agree and
acknowledge that (i) the Third Party Agreements so provided may, to the extent
necessary to protect confidential information of the relevant Third Party or
financial information of the relevant Party, be redacted, and (ii) if so
redacted, the Party assuming any obligations or accepting any limitations under
a Third Party Agreement pursuant to this Section 2.4, will only be liable to the
extent access to such terms have been made available to such licensed Party in
unredacted form.
     2.5 Sublicenses.
          (a) Subject to Third Party Rights, Regulus will have the right to
grant to its Affiliates and Third Parties sublicenses under the licenses granted
in Sections 2.2(a) and (b).
          (b) Subject to Third Party Rights, the Opt-In Party will have the
right to grant to its Affiliates and Third Parties sublicenses under the rights
granted to such Licensor in Section 5.6(a).
          (c) Each such sublicense will be subject and subordinate to, and
consistent with, the terms and conditions of this Agreement, and will provide
that any such Affiliate and Sublicensee will not further sublicense except on
terms consistent with this Section 2.5. Regulus or the Opt-In Party, as
applicable, will provide the other Parties with a copy of any sublicense granted
pursuant to this Section 2.5 within 30 days after the execution thereof. Such
copy may be redacted to exclude confidential scientific information and other
information required by a Sublicensee to be kept confidential; provided that all
relevant financial terms and information will be retained. Regulus or the Opt-In
Party, as applicable, will remain responsible for the performance of its
Affiliates and Sublicensees, and will ensure that all such

5



--------------------------------------------------------------------------------



 



Affiliates and Sublicensees comply with the relevant provisions of this
Agreement. In the event of a material default by any of its Affiliates or
Sublicensees under a sublicense agreement, Regulus or the Opt-In Party, as
applicable, will inform the other Parties and will take such action, after
consultation with such other Parties, which, in Regulus’ or the Opt-in Party’s
(as applicable) reasonable business judgment, will address such default.
3. TECHNOLOGY TRANSFER
     3.1 Technology Transfer to Regulus. At each meeting of the Collaboration
Working Group the representatives will discuss new Know-How and Patent Rights of
Isis and Alnylam that are included in such Licensor’s Licensed Patents and
Licensed Know-How hereunder at the level of detail necessary to enable Regulus
to effectively practice such Patent Rights and Know-How.
     3.2 Technology Transfer from Regulus; Identification and Improvements. At
each Collaboration Working Group meeting Regulus will present a description of
all Regulus IP developed by it or on its behalf, or over which Regulus otherwise
acquired Control, since the last meeting. The description will be at a level of
detail necessary to enable Isis, Alnylam or both, as appropriate, to effectively
practice such Regulus IP in accordance with their respective licenses under
Section 2.3.
4. DILIGENCE
     4.1 General Diligence. Except to the extent a Licensor receives a license
from Regulus pursuant to this Agreement to Develop, Manufacture and
Commercialize miRNA Therapeutics, Regulus will use Commercially Reasonable
Efforts to Develop, and Commercialize miRNA Compounds and miRNA Therapeutics in
the Field.
     4.2 Compliance with Laws. Each Party will, and will ensure that its
Affiliates and Sublicensees will, comply with all relevant Laws in exercising
their rights and fulfilling their obligations under this Agreement.
     4.3 Reporting. By January 31st of each year, Regulus will prepare and
furnish each Licensor with a written report summarizing Regulus’ activities
conducted during the prior calendar year to Develop, Manufacture and
Commercialize miRNA Therapeutics in the Field and identifying the results
obtained or benchmarks achieved since the last report to the Licensors.
     4.4 Designation of Research Programs and Development Projects. Regulus’
officers will be responsible for reviewing the results of Research and
Development activities under the Operating Plan and designating (subject to the
approval of the Managing Board) from time to time Research Programs and
Development Projects. A “Research Program” will begin upon the commencement of
discovery or characterization activities focused on one or more specific
miRNA(s) after preliminary validation of the biological function of such
miRNA(s) has been identified (i.e., compound discovery, not target validation)
and will include all activities with respect to the Development, Manufacturing
and Commercialization of miRNA Compounds and miRNA Therapeutics directed to such
miRNA(s). A Research Program will become a “Development Project” (and thereafter
will no longer be a Research Program) when Regulus’ officers recommend, and the
Managing Board agrees, that a sufficient portfolio of data exists to

6



--------------------------------------------------------------------------------



 



support the initiation of a [**] on a miRNA Compound drug candidate targeting
such miRNA(s). Regulus will maintain a written list of the then-current Research
Programs and Development Projects (each, a “Program/Project List”).
5. RIGHT TO OPT-IN
     5.1 Notice of Development Project Status. Concurrently with the conversion
of a Research Program into a Development Project, Regulus will notify each
Licensor of such conversion and whether or not Regulus will continue to pursue
the Development and Commercialization of such newly designated Development
Project.
     5.2 Continued Development by Regulus of Development Projects. If Regulus
notifies Licensors pursuant to Section 5.1 that Regulus will continue to pursue
the Development and Commercialization of such Development Project, then, without
limiting the generality of Section 4.1, Regulus will use Commercially Reasonable
Efforts to Develop and Commercialize the relevant Development Compounds and
Development Therapeutics in the Field. Regulus will also (a) pay to each
Licensor a royalty of [**]% of Net Sales of such Development Therapeutics which
are Royalty-Bearing Products, during the relevant Royalty Term (provided,
however, that, for the remainder of the relevant Royalty Term following the end
of the relevant Exclusivity Period, the royalty rate will be [**]%) and (b) be
responsible for all milestones, royalties and other payments payable to Third
Parties in respect of the Development, Manufacture and Commercialization of such
Development Therapeutics in the Field, by Regulus, its Affiliates and
Sublicensees, including any amounts payable by either Licensor to Third Parties
under the Third Party Rights. The Parties will use reasonable efforts to [**].
Regulus agrees that the royalty described in clause (a) of this Section 5.2 is
payable to each Licensor, regardless of whether a particular Royalty-Bearing
Product is covered by such Licensor’s Licensed IP. Each Party agrees and
acknowledges that such royalty structure (i) is freely entered into by such
Party, (ii) is a fair reflection of the value received by Regulus from the
licenses granted by the Licensors, and (iii) is a reasonable allocation of the
value received by Regulus from each Licensor, due to the difficulty of
determining the extent to which Licensor’s Licensed IP covers or has enabled
each Royalty-Bearing Product.
     5.3 Opt-In Election. If Regulus notifies Licensors pursuant to Section 5.1
that it will not continue to pursue the Development and Commercialization of
such Development Project, each Licensor will have the right, exercisable by
providing written notice to Regulus and the other Licensor within [**] days
following receipt of such notice (“Initial Opt-In Election Period”), to elect to
continue to pursue the Development and Commercialization of such Development
Project (“Opt-In Election”).
          (a) Opt-In by One Licensor. If only one, but not both, of the
Licensors (the “Opt-In Party”) makes an Opt-In Election with respect to such
Development Project within the Initial Opt-In Election Period, the High Terms
set forth in Section 5.4 and the terms of Section 5.6 will apply following the
end of such Initial Opt-In Election Period and the Licensor who did not elect to
opt-in will waive its right to opt-in with respect to such Development Project.
          (b) No Opt-In; Second Opt-In Election. If, within the Initial Opt-In
Election Period, neither Licensor makes an Opt-In Election (or both Licensors
fail to submit any response), then Regulus will use diligent efforts to
negotiate and finalize, within [**] months

7



--------------------------------------------------------------------------------



 



following the end of the Initial Opt-In Election Period, a term sheet with a
Third Party pursuant to which such Third Party will Develop and Commercialize,
either by itself or with or on behalf of Regulus, such Development Project in
the Field.

  (i)   If, despite diligent efforts, Regulus is unable to finalize such term
sheet with a Third Party with respect to the Development Project within such
[**] month period, or Regulus is able to finalize such term sheet with a Third
Party with respect to the Development Project within such [**] month period, but
Regulus is unable to execute a definitive agreement substantially in conformance
with such term sheet within [**] months after finalizing such term sheet,
Regulus will notify Licensors thereof and each Licensor will again have the
right, exercisable by providing written notice to Regulus and the other
Licensor, within [**] days following Regulus’ notice (“Second Opt-In Election
Period”), to elect to continue to pursue the Development and Commercialization
of such Development Project on the Low Terms set forth in Section 5.5.     (ii)
  If only one, but not both, of the Licensors, makes an Opt-In Election within
the Second Opt-In Election Period (the “Opt-In Party”), the Low Terms set forth
in Section 5.5 and the terms of Section 5.6 will apply following the end of such
Second Opt-In Election Period and the Licensor who did not make an Opt-In
Election, within such Second Opt-In Election Period, will have waived its right
to opt-in with respect to such Development Project.     (iii)   If, within the
Second Opt-In Election Period, neither Licensor makes an Opt-In Election (or
both Licensors fail to submit any response), then Regulus will retain all rights
to such Development Project.

          (c) Opt-In by Both Licensors. If, within the Initial Opt-In Election
Period or Second Opt-In Election Period, both Licensors submit an Opt-In
Election with respect to such Development Project, then the Parties will, to the
extent mutually agreed, work together to amend the Operating Plan to support
Regulus in Developing and Commercializing the Development Project, including, as
applicable, creating a funding and early development plan, and the designation
of roles and responsibilities of each Party in the execution of such Operating
Plan.
     5.4 Opt-In on High Terms. In the event that an Opt-In Election is made by
only one of the Licensors during the Initial Opt-In Election Period pursuant to
Section 5.3(a), the following terms will apply (“High Terms”):
          (a) Upfront Payment. The Opt-In Party will pay to Regulus, within
15 days following the end of the Initial Opt-In Election Period, a one-time
payment of [**] Dollars ($[**]).

8



--------------------------------------------------------------------------------



 



          (b) Royalties. During the relevant Royalty Term, the Opt-In Party will
pay to Regulus the following royalties on Net Sales (aggregated from all
relevant countries) of each Royalty-Bearing Product in a calendar year:

              Royalty Rate   Royalty Rate On the portion of Net Sales   on Net
Sales During   on Net Sales After during the calendar year:   Exclusivity Period
  Exclusivity Period
Less than or equal to $[**]:
  [**]%   [**]%
 
       
Greater than $[**]:
  [**]%   [**]%

The Opt-In Party’s obligation to pay royalties under this Section 5.4(b) is
imposed only once with respect to the same unit of Royalty-Bearing Product.
          (c) Milestone Payments. Subject to Section 5.6(f), the Opt-In Party
will pay to Regulus the following payments upon the achievement of the events
set forth below by a Royalty-Bearing Product for the relevant Development
Project:

      Milestone Event:   Payment     [**]:
(i) Filing of IND for first Royalty-Bearing Product
  $[**]
 
   
(ii) Upon Completion of the first Phase IIa Clinical Trial
  $[**]
 
   
(iii) Initiation (i.e., dosing of first patient) of the first Phase III Clinical
Trial
  $[**]
 
   
(iv) Filing of NDA in U.S. for first Royalty-Bearing Product
  $[**]
 
   
(v) Filing of NDA in the European Union for first Royalty-Bearing Product
  $[**]
 
   
(vi) Regulatory Approval in U.S. for the first Royalty-Bearing Product
  $[**]
 
   
(vii) Regulatory Approval in any Major Country in the European
Union for the first Royalty-Bearing Product
  $[**]

The Opt-In Party will notify the other Parties within 15 days following
achievement or occurrence of a milestone event. Each milestone payment under
this Section 5.4(c) will be payable only once with respect to the first
Royalty-Bearing Product under the relevant Development Project to achieve the
milestone event. If an event in clause (ii), (iii), (iv) or (v) occurs before an
event in a preceding clause (i), (ii) or (iii), the milestone payment described
in such clause (i), (ii) or (iii) will be paid when the milestone payment
described in such clause (ii), (iii), (iv) or (v) is paid.

9



--------------------------------------------------------------------------------



 



Milestone payments will continue to be due for milestone events occurring after
any grant by the Opt-In Party or its Affiliates to a Third Party of a sublicense
of the Regulus IP or Licensed IP licensed to the Opt-In Party under
Section 5.6(a) with respect to the relevant Development Project.
          (d) Sublicense Income. Subject to Section 5.6(f), the Opt-In Party
will pay to Regulus a portion of the Sublicense Income received by the Opt-In
Party or its Affiliates, in accordance with the following table:

      Sublicense agreement initially entered into   Percentage of during this
timeframe:   Sublicense Income
Prior to Completion of first Phase IIa Clinical Trial
  [**]%
 
   
After Completion of first Phase IIa Clinical Trial, but prior to completion of
first Phase III Clinical Trial
  [**]%
 
   
After Completion of first Phase III Clinical Trial
  [**]%

     5.5 Opt-In on Low Terms. In the event that an Opt-In Election is made by
only one, but not both, of the Licensors during the Second Opt-In Election
Period pursuant to Section 5.3(b)(ii), the following terms will apply (“Low
Terms”):
          (a) Upfront Payment. The Opt-In Party will pay to Regulus, within
15 days following the end of the Second Opt-In Election Period, a one-time
payment of [**] Dollars ($[**]).
          (b) Royalties. During the relevant Royalty Term, the Opt-In Party will
pay to Regulus the following royalties on Net Sales (aggregated from all
relevant countries) of each Royalty-Bearing Product in a calendar year:

              Royalty Rate   Royalty Rate On the portion of Net Sales   on Net
Sales During   on Net Sales After during the calendar year:   Exclusivity Period
  Exclusivity Period
Less than or equal to $[**]:
  [**]%   [**]%
 
       
Greater than $[**]:
  [**]%   [**]%

The Opt-In Party’s obligation to pay royalties under this Section 5.5(b) is
imposed only once with respect to the same unit of Royalty-Bearing Product.
          (c) Milestone Payments. Subject to Section 5.6(f), the Opt-In Party
will pay to Regulus the following payments upon the achievement of the events
set forth below by a Royalty-Bearing Product for the relevant Development
Project:

10



--------------------------------------------------------------------------------



 



          Payment for     Royalty-Bearing Milestone Event:   Product     [**]:
(i) Filing of IND for first Royalty-Bearing Product
  $[**]
 
   
(ii) Upon Completion of the first Phase IIa Clinical Trial
  $[**]
 
   
(iii) Initiation (i.e., dosing of first patient) of the first Phase III Clinical
Trial
  $[**]
 
   
(iv) Filing of NDA in U.S. for first Royalty-Bearing Product
  $[**]
 
   
(v) Regulatory Approval in U.S. for the first Royalty-Bearing Product
  $[**]

The Opt-In Party will notify the other Parties within 15 days following
achievement or occurrence of a milestone event. Each milestone payment under
this Section 5.4(c) will be payable only once with respect to the first
Royalty-Bearing Product under the relevant Development Project to achieve the
milestone event. If an event in clause (ii), (iii), (iv) or (v) occurs before an
event in a preceding clause (i), (ii) or (iii), the milestone payment described
in such clause (i), (ii) or (iii) will be paid when the milestone payment
described in such clause (ii), (iii), (iv) or (v) is paid.
Milestone payments will continue to be due for milestone events occurring after
any grant by the Opt-In Party or its Affiliates to a Third Party of a sublicense
of the Regulus IP or Licensed IP licensed to the Opt-In Party under
Section 5.6(a) with respect to the relevant Development Project.
          (d) Sublicense Income. Subject to Section 5.6(f), the Opt-In Party
will pay to Regulus a portion of the Sublicense Income received by the Opt-In
Party or its Affiliates, in accordance with the following table:

      Sublicense agreement initially entered into   Percentage of during this
timeframe:   Sublicense Income
Prior to Completion of first Phase IIa Clinical Trial
  [**]%
 
   
After Completion of first Phase IIa Clinical Trial, but prior to completion of
first Phase III Clinical Trial
  [**]%
 
   
After Completion of first Phase III Clinical Trial
  [**]%

11



--------------------------------------------------------------------------------



 



     5.6 Other Terms Applicable to Opt-In Party.
          (a) License Grant.

  (i)   Regulus will, and hereby does, grant to the Opt-In Party, subject to and
limited by the Third Party Rights, a worldwide, royalty-bearing, sublicenseable
(in accordance with Section 2.5), (x) license under all Regulus IP, and
(y) sublicense under all Licensed IP (within the scope of the license granted to
Regulus under such Licensed IP pursuant to Sections 2.2(a) and 2.2(b)), solely
for purposes of Developing, Manufacturing and Commercializing the relevant
Development Project’s Development Compounds and Development Therapeutics in the
Field on the terms set forth in this Section 5.6. Regulus shall comply with the
provisions of Section 2.4 with respect to the disclosure of information with
respect to the relevant Third Party Rights.     (ii)   Subject to Third Party
Rights, the rights granted under Section 5.6(a)(i) to the Opt-In Party will be
exclusive, to the fullest extent possible, under Regulus IP and under Licensed
IP. For the sake of clarity, this means that Regulus IP will be exclusively
licensed by Regulus to the Opt-In Party with respect to the relevant Development
Project, and Regulus’ rights under the Licensed IP will be exclusively
sublicensed by Regulus to the Opt-In Party with respect to the relevant
Development Project, but any non-exclusive licenses grant by the relevant
Licensor to Regulus with respect to Licensed IP shall not be deemed to have been
expanded to exclusive licenses to Regulus.

          (b) Diligence. The Opt-In Party will use Commercially Reasonable
Efforts to Develop, Manufacture and Commercialize the relevant Development
Compounds and Development Therapeutics, at such Opt-In Party’s own expense, in
the Field, either by itself or with or through its Affiliates or Sublicensees.
          (c) Non-Compete. The non-Opt-In Party with respect to a Development
Project will not, itself or through its Affiliates or with Third Parties,
Develop, Manufacture or Commercialize Development Compounds or Development
Therapeutics with respect to such Development Project during the period (i) [**]
of a Royalty-Bearing Product with respect to such Development Project anywhere
in the world as long as such Opt-In Party reasonably believes that a Development
Therapeutic would be a Royalty-Bearing Product upon first commercial sale, and
(ii) [**] of a Royalty-Bearing Product with respect to such Development Project
anywhere in the world, until the expiration of [**] for such Development
Project; provided, however that each Party will be entitled to grant Permitted
Licenses.
          (d) Third Party and Inter-Licensor Payments. In addition to the
royalties and milestones payable under Section 5.4 or 5.5 above, the Opt-In
Party will be responsible for all milestones, royalties and other payments
payable to Third Party Licensors and assumed under Section 2.4. The Parties will
use reasonable efforts to [**]. In addition, the Opt-In Party will be

12



--------------------------------------------------------------------------------



 



responsible for any other payments to the Third Parties in respect of the
Development, Manufacture and Commercialization of such Development Compounds and
Development Therapeutics in the Field. In addition, the Licensors agree that any
amounts otherwise owed by one Licensor to another pursuant to a Previous
Agreement is hereby waived with respect to such Development Project.
          (e) No Longer a Development Project. If one, but not both, Licensors
make an Opt-In Election with respect to a Development Project, such Development
Project will be permanently removed from the Program/Project List.
          (f) Credit for Prepaid Amounts. The Parties agree that, with respect
to any Development Project, the relevant Opt-In Party should pay the greater of
the cumulative Guaranteed Payments and the cumulative Sublicense Income Payments
as of the end of each calendar quarter, and, because the timing of the
Guaranteed Payments and the Sublicense Income Payments with respect to any given
Development Project may not align, the Parties agree that the relevant Opt-In
Party will not, with respect to any calendar quarter, be required to pay more
than the amount necessary to bring the cumulative payments made by such Opt-In
Party with respect to such Development Project up to the greater of the
cumulative Guaranteed Payments and the cumulative Sublicense Income Payments
with respect to such calendar quarter. Therefore, with respect to any calendar
quarter, the relevant Opt-In Party shall pay the difference (if positive)
between (i) the Cumulative Amount Owed as of the end of such calendar quarter,
minus (ii) the Cumulative Amount Owed (if any) as of the end of the immediately
prior calendar quarter. Several examples are provided in Schedule 5.6(f).

  (A)   “Cumulative Amount Owed” means, with respect to a Development Project
and a calendar quarter, the greater of (1) the cumulative Guaranteed Payments as
of the end of such calendar quarter, and (2) the cumulative Sublicense Income
Payments as of the end of such calendar quarter.     (B)   “Guaranteed Payments”
means, with respect to a Development Project and a calendar quarter, (1) if High
Terms apply, the payments paid or payable pursuant to Sections 5.4(a) and 5.4(c)
with respect to such calendar quarter, and (2) if Low Terms apply, the payments
paid or payable pursuant to Section 5.5(a) and 5.5(c) with respect to such
calendar quarter.

6. [Intentionally Deleted]
7. [Intentionally Deleted]
8. PAYMENT TERMS; REPORTS; RECORD-KEEPING AND AUDIT RIGHTS
     8.1 Reports and Payments. The Party paying any royalties, milestones or
Sublicense Income Payments hereunder (the “Paying Party”) to another Party
(each, a “Payee Party”) will deliver to such Payee Party(ies), within 15 days
after the end of each calendar quarter, a report with a reasonably detailed
written accounting of Net Sales of Royalty-Bearing Products that are subject to
royalty payments due to the Payee Party(ies) for such calendar quarter,
milestones payable and Sublicense Income received or accrued during such period.
Such quarterly reports

13



--------------------------------------------------------------------------------



 



will indicate gross sales on a country-by-country and Royalty-Bearing
Product-by-Royalty-Bearing Product basis, the deductions from gross sales used
in calculating Net Sales and the resulting calculation of the royalties due to
the Payee Party(ies). Royalties or other payments accrued for the period covered
by each such quarterly report will be due and payable 45 days after the end of
each relevant calendar quarter. All amounts in this Agreement are expressed in
U.S. Dollars and all payments due to the Payee Party(ies) hereunder will be paid
in U.S. Dollars. If any conversion of foreign currency to U.S. Dollars is
required in connection with any such payments, such conversion will be made by
using the conversion rate existing in the United States (as reported in The Wall
Street Journal) on the last Business Day of the reporting period to which such
payments relate, or such other publication as the Parties agree.
     8.2 Tax Withholding. The Paying Party will use all reasonable and legal
efforts to reduce tax withholding with respect to payments to be made to the
Payee Party(ies). Notwithstanding such efforts, if the Paying Party concludes
that tax withholdings are required with respect to payments to the Payee
Party(ies), the Paying Party will withhold the required amount and pay it to the
appropriate governmental authority. In any such case, the Paying Party will
promptly provide the Payee Party(ies) with original receipts or other evidence
reasonably sufficient to allow the Payee Party(ies) to document such tax
withholdings for purposes of claiming foreign tax credits and similar benefits.
     8.3 Late Payments. Any payments that are not made on or before the due date
will bear interest at the lesser of (a) 1.5% per month or (b) the maximum
permissible rate under applicable law, for the period from the date on which
such payment was due through the date on which payment is actually made.
     8.4 Financial Records. Unless otherwise required by the LLC Agreement, the
Paying Party will maintain, and will require its Affiliates and Sublicensees to
maintain, for 3 years after the relevant reporting period all financial records
relating to the transactions and activities contemplated by this Agreement in
sufficient detail to verify compliance with the terms of this Agreement.
     8.5 Audit Right. Once during each calendar year, each Payee Party may
retain an independent certified public accountant reasonably acceptable to the
Paying Party to audit the financial records described in Section 8.4, upon
reasonable notice to the Paying Party, during regular business hours and under
an obligation of confidentiality to the Paying Party. Such Payee Party will bear
all of the costs of such audit, except as provided below. The results of such
audit will be made available to all Parties; provided, that, such results will
be deemed the Confidential Information of the Paying Party hereunder. If the
audit demonstrates that the payments owed under this Agreement have been
understated, the Paying Party will pay the balance to the Payee Party, together
with interest in accordance with Section 8.3. Further, if the amount of the
understatement is greater than 5% of the amount owed to such Payee Party with
respect to the audited period, then the Paying Party will reimburse the Payee
Party for the reasonable cost of the audit. If the audit demonstrates that the
payments owed under this Agreement have been overstated, the Payee Party will
refund to the Paying Party the amount of such overpayment. All payments owed by
the Paying Party or Payee Party under this Section 8.5 will be made within
30 days after the results of the audit are delivered to the Parties unless the
Paying Party is disputing in good faith the results of the audit in which case
the payment will be made within 30 days after resolution of such dispute.

14



--------------------------------------------------------------------------------



 



9. INTELLECTUAL PROPERTY
     9.1 Ownership.
          (a) As among the Parties, (i) all of Alnylam’s Licensed IP will be
owned solely by Alnylam, (ii) all of Isis’ Licensed IP will be owned solely by
Isis, and (iii) subject to the Buy-Out process, all Work Product, and the
Intellectual Property therein, will be owned by Regulus, and each Licensor
hereby assigns, and will cause its Affiliates to assign, to Regulus all Work
Product and the Intellectual Property therein.
          (b) If Regulus enters into an agreement (other than the Services
Agreement) with one of its Affiliates, a Licensor, an Affiliate of a Licensor or
a Third Party pursuant to which Regulus IP could be developed, Regulus will use
Commercially Reasonable Efforts to require such Person to assign to Regulus all
right, title and interest to Regulus IP developed by such Person, or otherwise
ensure that Regulus Controls all such Regulus IP.
     9.2 Prosecution and Maintenance of Patent Rights.
          (a) Regulus IP. As among the Parties, Regulus will have the sole right
to file, prosecute and maintain Patent Rights covering any Regulus IP, at
Regulus’ own expense.
          (b) Licensor IP.

  (i)   As among the Parties, each Licensor will have the initial right to file,
prosecute and maintain such Licensor’s Licensed Patent Rights. Such activities
will be at such Licensor’s expense.     (ii)   Subject to any Third Party
Rights, in the event that a Licensor declines to file, prosecute or maintain
such Licensor’s Licensed Patent Rights, elects to allow any such Patent Rights
to lapse, or elects to abandon any such Patent Rights before all appeals within
the respective patent office have been exhausted, then:

  (A)   Such Licensor will provide Regulus with reasonable notice of its
decision to decline to file, prosecute or maintain any such Patent Rights or its
election to allow any such Patent Rights to lapse, or its election to abandon
any such Patent Rights, so as to permit Regulus to decide whether to file,
prosecute or maintain the same, and to take any necessary action.     (B)  
Regulus may assume control of the filing, prosecution and/or maintenance of such
Patent Rights in the name of such Licensor, at Regulus’ expense.     (C)   Such
Licensor will, at Regulus’ expense and reasonable request, assist and cooperate
in the filing, prosecution and maintenance of such Patent Rights.

15



--------------------------------------------------------------------------------



 



  (D)   Regulus will provide such Licensor, sufficiently in advance for such
Licensor to comment, with copies of all patent applications and other material
submissions and correspondence with any patent counsel or patent authorities
pertaining to such Patent Rights.     (E)   Regulus will give due consideration
to the comments of such Licensor, but will have the final say in determining
whether or not to incorporate such comments.     (F)   Regulus and such Licensor
will promptly provide the other with copies of all material correspondence
received from any patent counsel or patent authorities pertaining to such Patent
Rights.

     9.3 Enforcement.
          (a) Competitive Infringement. Subject to any Third Party Rights, the
terms of this Section 9.3(a) will apply with respect to any actual or suspected
infringement of a Licensor’s Licensed Patent Rights or Regulus Patent Rights by
a Third Party making, using or selling a therapeutic product that contains or
consists of (y) a miRNA Compound as an active ingredient [**] or (z) if clause
(y) does not apply, an oligonucleotide(s) that falls within the field of a
Party’s exclusive license under Section 2.3 of this Agreement. In the case of
(z) above, the Party with the exclusive license in the field where the
infringing product most reasonably falls will be considered the relevant
Commercializing Party for purposes of this Section 9.3(a).

  (i)   Each Party will promptly report in writing to the other Parties any such
infringement of which it becomes aware, including, without limitation, receipt
of any certification received under the United States Drug Price Competition and
Patent Term Restoration Act of 1984 (Pub. Law 98-471), as amended (the
“Hatch-Waxman Act”), claiming that any of the Licensed Patent Rights or Regulus
Patent Rights is invalid, unenforceable or that no infringement will arise from
the manufacture, use or sale of such product (a “Paragraph IV Certification”).  
  (ii)   The relevant Commercializing Party will have the initial right, at such
Commercializing Party’s expense, to initiate a legal action against such Third
Party with respect to such infringement of the Regulus Patent Rights and, if
such Commercializing Party is a Licensor, such Commercializing Party’s Licensed
Patent Rights. At the Commercializing Party’s reasonable request and expense,
the relevant Licensor(s) (if Regulus is the Commercializing Party) or the other
Licensor (if a Licensor is the Commercializing Party) will use Commercially
Reasonable Efforts to initiate a legal action against such Third Party with
respect to an infringement described in clause (y) of this Section 9.3(a) of
such other Licensor(s)’ Licensed Patent Rights. Each other Party will join in
any such

16



--------------------------------------------------------------------------------



 



      action(s) as a party at the Commercializing Party’s request and at the
Commercializing Party’s expense in the event that an adverse party asserts, the
court rules or other Laws then applicable provide, or the Commercializing Party
determines in good faith, that a court would lack jurisdiction based on such
other Party’s absence as a party in such suit. Each other Party may also at any
time join in the Commercializing Party’s action and may be represented by
counsel of its choice, at such Party’s expense; but in any event control of such
action will remain with the Commercializing Party. At the Commercializing
Party’s or enforcing Licensor’s reasonable request and expense, the other
Parties will provide reasonable assistance to the Commercializing Party or
enforcing Licensor, as the case may be, in connection with any such action.
Without the prior written consent of the relevant other Party(ies), the
Commercializing Party or enforcing Licensor, as the case may be, will not enter
into any settlement admitting the invalidity of, impacting the scope or
interpretation of or otherwise impairing such other Party(ies)’ rights, as the
case may be, in any such Patent Rights.     (iii)   Any recoveries resulting
from an action brought under Section 9.3(a)(ii) in connection with an
infringement described in clause (y) of Section 9.3(a) (whether undertaken by
the Commercializing Party or the enforcing Licensor) will be applied as follows:

  (A)   First, to reimburse each Party for all litigation costs in connection
with such proceeding paid by such Party (on a pro rata basis, based on each
Party’s respective litigation costs, to the extent the recovery was less than
all such litigation costs); and     (B)   The remainder of the recovery will be
retained by the Commercializing Party and [**].

Any recoveries resulting from an action brought under Section 9.3(a)(ii) in
connection with an infringement described in clause (z) of Section 9.3(a) will
be retained by the Commercializing Party.

  (iv)   If the Commercializing Party does not, within 6 months of written
notice from another Party or otherwise becoming aware of such infringement (or
within 30 days of the Commercializing Party’s receipt of a Paragraph IV
Certification), commence and reasonably pursue a legal action to prevent such
infringement with respect to the Regulus Patent Rights, Regulus will be
entitled, at its expense, to commence the action in its name. Each Licensor will
join in such action as a party at Regulus’ request and expense in the event that
an adverse party asserts, the court rules or other Laws then

17



--------------------------------------------------------------------------------



 



      applicable provide, or Regulus determines in good faith, that a court
would lack jurisdiction based on such Licensor’s absence as a party in such
suit, but control of such action will remain with Regulus. Any recoveries
resulting from such an action will be retained by Regulus.

          (b) Non-Competitive Infringement.

  (i)   As among the Parties, except as provided in Sections 9.3(a), Regulus
will have the sole right to protect Regulus Patent Rights from any actual or
suspected infringement or misappropriation, at Regulus’ own expense. Any
recoveries resulting from such an action will be retained by Regulus [**].    
(ii)   As among the Parties, except as provided in Section 9.3(a), each Licensor
will have the sole right to protect such Licensor’s Licensed Patent Rights from
any actual or suspected infringement or misappropriation. Such activities will
be at such Licensor’s expense. Any recoveries resulting from such an action will
be retained by such Licensor.

     9.4 Invalidity Claims. Subject to any Third Party Rights, if a Third Party
at any time asserts a claim that a Licensor’s Licensed IP or the Regulus IP is
invalid or otherwise unenforceable (an “Invalidity Claim”), whether as a defense
in an infringement action brought by a Party pursuant to Section 9.3 or in an
action brought against a Party under Section 9.5, the general concepts of
Section 9.3 will apply to such Invalidity Claim (i.e., each Party has the right
to defend its own intellectual property, except that the Commercializing Party
will have the initial right, to the extent provided in Section 9.3(a), to defend
such Invalidity Claim, and Regulus will have a step-in right, to the extent
provided in Section 9.3(a), to defend such Invalidity Claim).
     9.5 Claimed Infringement.
          (a) Regulus will promptly notify the Licensors of the receipt of any
claim that the Development or Manufacture of miRNA Compounds or miRNA
Therapeutics or Commercialization of miRNA Therapeutics infringes the Patent
Rights or misappropriates Know-How of any Third Party or the commencement of any
action, suit or proceeding with respect thereto, enclosing a copy of the claim
and all papers served.
          (b) If a Party becomes aware that the Development or Manufacture of
miRNA Compounds or miRNA Therapeutics or the Commercialization of miRNA
Therapeutics in the Field, by a Commercializing Party, its Affiliates or
Sublicensees, infringes or misappropriates, or is likely to or is alleged to
infringe or misappropriate, the Patent Rights or Know-How of any Third Party,
such Party will promptly notify intellectual property counsel to the other
Parties, and such Commercializing Party will have the sole right and
responsibility to take any action it deems appropriate with respect thereto;
provided, however, that, to the extent that any action would involve the
enforcement of another Party’s Licensed IP or the Regulus IP (if the
Commercializing Party is a Licensor), or the defense of an Invalidity Claim with
respect to such

18



--------------------------------------------------------------------------------



 



other Party’s Licensed IP or the Regulus IP, the general concepts of Section 9.3
will apply to the enforcement of such other Party’s Licensed IP or the Regulus
IP or the defense of such Invalidity Claim (i.e., each Party has the right to
enforce its own intellectual property, except that the relevant Commercializing
Party will have the initial right, to the extent provided in Section 9.3(a), to
enforce such Licensed IP or Regulus IP or defend such Invalidity Claim, and
Regulus will have a step-in right, to the extent provided in Section 9.3(a), to
enforce such Patent Right or defend such Invalidity Claim).
     9.6 Additional Right. Notwithstanding any provision of Section 9, Isis will
actively participate in the planning and conduct of any enforcement of Regulus
IP or Isis IP and will take the lead of such enforcement to the extent that the
scope or validity of any Licensed Patent Right Controlled by Isis [**].
10. CONFIDENTIAL INFORMATION
     10.1 Permitted Disclosures. Each Party may make Permitted Disclosures of
another Party’s Confidential Information.
     10.2 Scientific Publications. No Party will publish, present or otherwise
disclose to the public the results of any Research Program or Development
Project (“Research Results”), except as specifically approved by the
Collaboration Working Group or as provided in this Section 10.2 below or in
Section 10.3. The Collaboration Working Group will agree upon the form and
timing of any publication or presentation or other disclosure (such as an
abstract, manuscript or presentation) to the public of the Research Results
subject to the Collaboration Working Group’s approval. For clarification, this
Section 10.2 and Section 10.3 will not apply with respect to the use and
disclosure of another Party’s Confidential Information as specifically provided
for in the LLC Agreement or Section 10.1 of this Agreement or for disclosure of
any Party’s own information to comply with Law.
     10.3 Disclosures Regarding Royalty-Bearing Products. In addition, each
Commercializing Party may, without the Collaboration Working Group’s approval,
make disclosures pertaining solely to its Royalty-Bearing Products; provided,
however, that, (i) Regulus will immediately notify (and provide as much advance
notice as possible to) the other Parties of any event materially related to its
Royalty-Bearing Products (including any regulatory approval) so that the Parties
may analyze the need to or desirability of publicly disclosing or reporting such
event and (ii) any press release or other similar public communication by any
Party related to efficacy or safety data and/or results of a Royalty-Bearing
Product will be submitted to the other Parties for review at least [**] Business
Days (to the extent permitted by Law) in advance of such proposed public
disclosure, the other Parties shall have the right to expeditiously review and
recommend changes to such communication and the Party whose communication has
been reviewed shall in good faith consider any changes that are timely
recommended by the reviewing Parties. Notwithstanding the foregoing, in each
case such right of review and recommendation shall only apply for the first time
that specific information is to be disclosed, and shall not apply to the
subsequent disclosure of information that (A) is substantially similar to a
previously reviewed disclosure and (B) in the context of the subsequent
disclosure, does not carry a substantially different qualitative message than
that carried by the previously reviewed disclosure.

19



--------------------------------------------------------------------------------



 



11. INDEMNIFICATION
     11.1 Indemnification by Regulus. Regulus agrees to defend each Licensor,
the Affiliates of each Licensor, and their respective agents, directors,
officers and employees (the “Licensor Indemnitees”), at Regulus’ cost and
expense, and will indemnify and hold harmless the Licensor Indemnitees from and
against any and all losses, costs, damages, fees or expenses (“Losses”) relating
to or in connection with a Third Party claim arising out of (a) any actual or
alleged death, personal bodily injury or damage to real or tangible personal
property claimed to result, directly or indirectly, from the manufacture,
storage, possession, use or consumption of, treatment with or sale, any miRNA
Compound or miRNA Therapeutic (other than as set forth in Section 11.2(a) or in
the LLC Agreement), regardless of the form in which any such claim is made or
whether actual negligence is found, (b) any actual or alleged infringement or
unauthorized use or misappropriation of any Patent Right or other intellectual
property right of a Third Party with respect to the activities of Regulus, its
Affiliates or Sublicensees under this Agreement or the Services Agreement,
(c) breach by Regulus of its representations, warranties or covenants made under
this Agreement or the Services Agreement, or (d) any negligent act or omission
or willful misconduct of Regulus, its Affiliates or Sublicensees or any of their
employees, contractors or agents, in performing its obligations or exercising
its rights under this Agreement or the Services Agreement; provided, however,
that, with respect to each Licensor and its related Licensor Indemnitees, the
foregoing indemnity will not apply to the extent that any such Losses (i) are
attributable to the gross negligence or willful misconduct of such Licensor or
its related Licensor Indemnitees, or (ii) are otherwise subject to an obligation
by such Licensor to indemnify the Superset Indemnitees under
Section 11.2(a)-(d).
     11.2 Indemnification by Licensor(s). Each Licensor agrees to defend Regulus
and its Affiliates, and their respective agents, directors, officers and
employees (the “Regulus Indemnitees”) and the other Licensor, and its related
Licensor Indemnitees (the Regulus Indemnitees, such other Licensor and its
related Licensor Indemnitees, collectively, the “Superset Indemnitees”), at such
Licensor’s cost and expense, and will indemnify and hold harmless the Superset
Indemnitees from and against any and all Losses, relating to or in connection
with a Third Party claim arising out of (a) any actual or alleged death,
personal bodily injury or damage to real or tangible personal property claimed
to result, directly or indirectly, from the manufacture, storage, possession,
use or consumption of, treatment with or sale, any miRNA Compound or miRNA
Therapeutic Developed, Manufactured and/or Commercialized by such Licensor, its
Affiliates or Sublicensees pursuant to Section 5, regardless of the form in
which any such claim is made or whether actual negligence is found, (b) any
actual or alleged infringement or unauthorized use or misappropriation of any
Patent Right or other intellectual property right of a Third Party with respect
to the activities of such Licensor, its Affiliates or Sublicensees under this
Agreement or the Services Agreement, (c) any breach by such Licensor of its
representations, warranties or covenants under this Agreement or the Services
Agreement given to the other Party seeking indemnification hereunder, or (d) any
negligent act or omission or willful misconduct of such Licensor or its
Affiliates, or any of their employees, contractors or agents, in performing its
obligations or exercising its rights under this Agreement or the Services
Agreement; provided, however, that with respect to Regulus or the indemnified
Licensor, and the relevant Superset Indemnitees, the foregoing indemnity will
not apply to the extent that any such Losses (i) are attributable to the gross
negligence or willful misconduct of such Party or its Superset Indemnitees, or
(ii) are otherwise subject to an obligation by such Party to indemnify the
Licensor Indemnitees under Section 11.1(a)-(d).

20



--------------------------------------------------------------------------------



 



     11.3 Notification of Claims; Conditions to Indemnification Obligations. A
Party entitled to indemnification under this Section 11 will (a) promptly notify
the indemnifying Party as soon as it becomes aware of a claim or action for
which indemnification may be sought pursuant hereto, (b) cooperate with the
indemnifying Party in the defense of such claim or suit, and (c) permit the
indemnifying Party to control the defense of such claim or suit, including
without limitation the right to select defense counsel; provided that if the
Party entitled to indemnification fails to promptly notify the indemnifying
Party pursuant to the foregoing clause (a), the indemnifying Party will only be
relieved of its indemnification obligation to the extent prejudiced by such
failure. In no event, however, may the indemnifying Party compromise or settle
any claim or suit in a manner which admits fault or negligence on the part of
the indemnified Party, or which imposes obligations on the indemnified Party,
other than financial obligations that are covered by the indemnifying Party’s
indemnification obligation, without the prior written consent of the indemnified
Party. The indemnifying Party will have no liability under this Section 11 with
respect to claims or suits settled or compromised without its prior written
consent and the indemnified Party may not, without the prior written consent of
the indemnifying Party, compromise or settle any claim or suit in a manner which
admits fault or negligence on the part of the indemnifying Party, or which
imposes obligations on the indemnified Party.
     11.4 Allocation. In the event a claim is based partially on an indemnified
claim under this Agreement or the LLC Agreement and partially on a
non-indemnified claim or based partially on a claim indemnified by one Party
under this Agreement or the LLC Agreement and partially on a claim indemnified
by another Party(ies) under this Agreement or the LLC Agreement, any payments in
connection with such claims are to be apportioned between the Parties in
accordance with the degree of cause attributable to each Party.
12. INSURANCE
     12.1 Without limiting a Party’s undertaking to defend, indemnify, and hold
the other Parties harmless as set forth in Section 11, to the extent available
on commercially reasonable terms each Party will obtain and maintain a
commercial general liability policy, including coverage for commercial general
liability claims and coverage for products liability claims, taking into account
the stage of development of the miRNA Compound or miRNA Therapeutic to which
such Party has rights under this Agreement, in amounts reasonably sufficient to
protect against liability under Section 11. The foregoing coverage will continue
during the term of this Agreement and for a period of 3 years thereafter. The
Parties have the right to ascertain from time to time that such coverage exists,
such right to be exercised in a reasonable manner.
13. WARRANTIES
     13.1 Mutual Warranties. Each Party warrants that as of the Effective Date:
(a) it is a corporation (with respect to each Licensor) or a limited liability
company (with respect to Regulus) duly organized and in good standing under the
laws of the jurisdiction of its incorporation or organization, and it has full
power and authority and the legal right to own and operate its property and
assets and to carry on its business as it is now being conducted and as it is
contemplated to be conducted under this Agreement and the Services Agreement;
(b) it has the full right, power and authority to enter into this Agreement and
the Services Agreement and to grant the rights and licenses granted by it under
this Agreement and the Services Agreement; (c)

21



--------------------------------------------------------------------------------



 



there are no existing or, to its knowledge, threatened actions, suits or claims
pending with respect to the subject matter hereof or its right to enter into and
perform its obligations under this Agreement and the Services Agreement; (d) it
has taken all necessary action on its part to authorize the execution and
delivery of this Agreement and the Services Agreement and the performance of its
obligations under this Agreement and the Services Agreement; (e) this Agreement
and the Services Agreement have been duly executed and delivered on behalf of
it, and each constitutes a legal, valid, binding obligation, enforceable against
it in accordance with the terms hereof, subject to the general principles of
equity and to bankruptcy, insolvency, moratorium and other similar laws
affecting the enforcement of creditors’ rights generally; (f) all necessary
consents, approvals and authorizations of all regulatory and governmental
authorities and other persons required to be obtained by it in connection with
the execution and delivery of this Agreement and the Services Agreement and the
performance of its obligations under this Agreement and the Services Agreement
have been obtained; and (g) the execution and delivery of this Agreement and the
Services Agreement and the performance of its obligations under this Agreement
and the Services Agreement do not conflict with, or constitute a default under,
any of its existing contractual obligations.
     13.2 Additional Licensor Warranties.
          (a) Each Licensor warrants to Regulus that, as of the Effective Date,
except as set forth on Schedule 2.4(A) or in accordance with Section 2.4:
(i) such Licensor has the right to grant to Regulus the rights granted to
Regulus under such Licensor’s Licensed IP hereunder; and (ii) no written claim
has been made against such Licensor alleging that such Licensor’s Licensed
Patent Rights are invalid or unenforceable.
          (b) Each Licensor further warrants to each other Party that such
Licensor has prepared, or will prepare, as applicable, its respective In-License
Summary, Out-License Summary and descriptions of Optional In-Licenses, in good
faith and having used reasonable and diligent efforts to disclose, in summary
form, all material issues relating to the scope of the license granted to
Regulus and all material pass-through payment obligations. The Parties agree and
acknowledge that a Licensor shall be deemed to be in breach of the warranty in
this Section 13.2(b) if such Licensor knowingly omitted from, or knowingly
misrepresented in, its In-License Summary, Out-License Summary or Optional
In-License description any material issues relating to the scope of the license
granted to Regulus or any material pass-through payment obligations. For the
sake of clarity, the Parties agree and acknowledge, by way of example and not
limitation, that a Licensor shall not be deemed to be in breach of the warranty
in this Section 13.2(b) if its In-License Summary, Out-License Summary or
Optional In-License description is incorrect or misleading in light of facts,
issues or technology changes which occur or become known after the date such
In-License Summary, Out-License Summary or Optional In-License description is
provided to the other Licensor.
          (c) Each Licensor further warrants to each other Party that such
Licensor has set forth on Schedule 2.2(A), in good faith and having used
reasonable and diligent efforts to identify, all Patent Rights Controlled by
such Licensor on the Effective Date that (1) are reasonably necessary or useful
to the research, development and commercialization of miRNA Compounds or miRNA
Therapeutics as contemplated by the current Operating Plan and (2) claim
(a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or

22



--------------------------------------------------------------------------------



 



miRNA Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist
directly prevents the production of the specific miRNA, or (e) methods of
treating an Indication by modulating one or more miRNAs; except, in each case
for manufacturing technology (including but not limited to analytical methods).
In the event a Licensor is in breach of this warranty, the Parties will work in
good faith to amend Schedule 2.2(A) such that the Patent Right that is the
subject of the breach is including as a Licensed Patent Right under this
Agreement.
     13.3 Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS SECTION
13, NEITHER PARTY MAKES ANY REPRESENTATIONS OR EXTENDS ANY WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, OR
VALIDITY OF PATENT CLAIMS, WHETHER ISSUED OR PENDING.
14. LIMITATION OF LIABILITY
     14.1 UNLESS RESULTING FROM A PARTY’S WILLFUL MISCONDUCT OR FROM A PARTY’S
WILLFUL BREACH OF SECTION 10, NO PARTY HERETO WILL BE LIABLE TO ANY OTHER PARTY
OR ITS AFFILIATES FOR SPECIAL, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY, PUNITIVE,
MULTIPLE OR OTHER INDIRECT DAMAGES ARISING OUT OF THIS AGREEMENT OR THE EXERCISE
OF ITS RIGHTS HEREUNDER, OR FOR LOSS OF PROFITS, LOSS OF DATA, LOSS OF REVENUE,
OR LOSS OF USE DAMAGES ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT
WHETHER BASED UPON WARRANTY, CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 14
IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
ANY PARTY UNDER THIS AGREEMENT.
15. TERMINATION
     15.1 Term. This Agreement will become effective as of the Effective Date,
and will remain in effect until the earlier of (a) the termination of this
Agreement in accordance with Section 15.2, (b) the cessation of all Development
of potential Royalty-Bearing Products prior to the first commercial sale of a
Royalty-Bearing Product anywhere in the world, or (c) following the first
commercial sale of a Royalty-Bearing Product anywhere in the world, the
expiration of the Royalty Terms for Royalty-Bearing Products on a
country-by-country and a Royalty-Bearing Product-by-Royalty-Bearing Product
basis.
     15.2 Termination for Breach.
          (a) If Regulus breaches any material provision of this Agreement
(including any representation or warranty), and fails to remedy such breach
within sixty (60) days after written notice from the Licensors, acting jointly,
then the Licensors, acting jointly, shall have the right, but not the
obligation, to initiate the Buy-Out. In such event, the Licensors will determine
which Licensor will be considered the “Initiating Member” (as defined in the LLC
Agreement) for purposes of the Buy-Out.

23



--------------------------------------------------------------------------------



 



          (b) If an Opt-In Party breaches any material provision of this
Agreement with respect to the relevant Development Project, and fails to remedy
such breach within 60 days after written notice from Regulus, then Regulus will
have the right, but not the obligation, to terminate such Opt-In Party’s rights
and licenses with respect to such Development Project and the breaching Opt-In
Party will promptly return to the aggrieved Party(ies) all related tangible
Know-How and Confidential Information of such aggrieved Party(ies).
          (c) Except as provided in Section 15.2(b), if a Licensor breaches any
material provision of this Agreement (including any representation or warranty),
and fails to remedy such breach within sixty (60) days after written notice from
any other Party, then (i) if such other Party is a Licensor, such Licensor may
initiate the Buy-Out, (ii) if such other Party is Regulus, Regulus may not
terminate this Agreement, and (iii) whether such other Party is Regulus or a
Licensor, such other Party has the right to seek other legal or equitable
remedies with respect to such breach.
          (d) Notwithstanding Section 15.2(b) or 15.2(c)(i), if a non-breaching
Party gives the allegedly-breaching Party a notice pursuant to this Section 15.2
of a material breach by such alleged-breaching Party, and, as of the end of the
cure period specified above, two or more Parties are engaged in an arbitration
pursuant to Section 16.7 in which such allegedly-breaching Party is in good
faith disputing the occurrence of the alleged material breach or the sufficiency
of the cure with respect thereto, then the non-breaching Parties may not
(i) initiate the Buy-Out in the case of Section 15.2(c)(i) or (ii) terminate the
applicable license in the case of Section 15.2(b), as a result of such breach
unless and until the arbitrator issues an award that such breach occurred (if
that issue was in dispute) and/or that the cure was insufficient (if that issue
was in dispute), following which the breaching Party shall have 60 days to cure
such breach (or unless and until such allegedly-breaching Party is no longer
disputing such issues in good faith, if earlier).
     15.3 Effects of Termination.
          (a) Any of Regulus’ direct Sublicensees may, by providing written
notice to the Licensors within the 60 day period immediately following
termination of this Agreement with respect to Regulus, in whole or in part,
obtain from each Licensor a direct license from such Licensor, on the same terms
as the sublicense granted by Regulus to such Sublicensee with respect to such
Licensor’s Licensed IP, except to the extent that any such terms are
inconsistent with the rights granted by such Licensor to Regulus under this
Agreement, in which case any terms in this Agreement which are more protective
of such Licensor’s rights will instead apply. If a Sublicensee provides such
notice, the Licensors will negotiate in good faith with such Sublicensee a
written agreement to reflect such terms; provided, that, (i) such Sublicensee
is, at the time of termination of this Agreement, in compliance with its
sublicense agreement with Regulus, and (ii) such Sublicensee cures any payment
default of Regulus hereunder, with respect to any royalties or Sublicense Income
Payments due to the Licensors with respect to the sublicense granted by Regulus
to such Sublicensee hereunder.
     15.4 Survival. Upon termination of this Agreement, the following sections
of this Agreement will survive: Sections 2.1, 2.3, 8, 9.1(a), 9.3, 10, 11, 12,
14, 15.2, 15.3, 15.4 and 16, and, to the extent related to Section 9.3,
Sections 9.4, 9.5 and 9.6. In addition, if this Agreement is terminated pursuant
to a Buy-Out, then, with respect to each Development Project for which

24



--------------------------------------------------------------------------------



 



an Opt-In Party has obtained a license under Section 5.6 before the initiation
of the Buy-Out, the following sections of this Agreement will survive with
respect to such Development Project: Sections 5.4 or 5.5 (as applicable), and
Section 5.6, unless and until terminated pursuant to Section 15.2(b), subject to
Section 15.2(d) (with Regulus’ role in such termination sections being played by
the other Member following the dissolution of Regulus). Upon any expiration of
this Agreement with respect to a Royalty-Bearing Product under Section 15.1(c),
the license granted under any Know-How that is part of the Licensed IP and/or
Regulus IP to a Party with respect to such Royalty-Bearing Product will become a
fully paid-up and perpetual license to Manufacture, import, use, sell or
otherwise Commercialize such Royalty-Bearing Product.
16. MISCELLANEOUS
     16.1 Assignment. Neither this Agreement nor any of the rights or
obligations hereunder may be assigned by a Party without the prior written
consent of the other Parties, except (a) Regulus shall assign both this
Agreement and the Services Agreement to a Person that acquires, by merger, sale
of assets or otherwise, all or substantially all of the business of Regulus to
which the subject matter of this Agreement relates, (b) each Licensor shall
assign both this Agreement and the Services Agreement along with the Transfer
(as defined in the LLC Agreement) of such Licensor’s Membership Interest (as
defined in the LLC Agreement), and (c) each Party may assign or transfer its
rights to receive royalties, milestones and Sublicense Income Payments under
this Agreement (but no liabilities) to a Third Party in connection with [**].
Notwithstanding the foregoing, each Party will have the right to assign this
Agreement, in whole or in part, to an Affiliate of such Party without the prior
written consent of the other Parties; provided that such assignee assumes in
writing all obligations of the assigning Party hereunder. Any assignment not in
accordance with the foregoing will be void. This Agreement will be binding upon,
and will inure to the benefit of, all permitted successors and assigns. Each
Party agrees that, notwithstanding any provisions of this Agreement to the
contrary, (y) in the event that this Agreement is assigned by a Party in
connection with the sale or transfer of all or substantially all of the business
of such Party to which the subject matter of this Agreement relates, such
assignment will not provide the non-assigning Parties with rights or access to
the Know-How or Patent Rights of the acquirer of such assigning Party, and
(z) in the event of a Change of Control of a Party, the other Parties shall not
acquire rights or access to the Know-How or Patent Rights of the acquirer of
such acquired Party.
     16.2 Force Majeure. No Party will be held liable or responsible to any
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or reasonable delay in fulfilling or performing any term of this
Agreement (except any obligation to pay upfront payments, milestones, royalties
or Sublicense Income Payments) when such failure or delay is caused by or
results from causes beyond the reasonable control of the affected Party, which
may include, without limitation, embargoes, acts of war (whether war be declared
or not), insurrections, riots, civil commotions, acts of terrorism, strikes,
lockouts or other labor disturbances, or acts of God. The affected Party will
notify the other Parties of such force majeure circumstances as soon as
reasonably practical and will make every reasonable effort to mitigate the
effects of such force majeure circumstances.
     16.3 Section 365(n) of the Bankruptcy Code. All rights and licenses granted
under or pursuant to any section of this Agreement are and will otherwise be
deemed to be for purposes of Section 365(n) of the United States Bankruptcy Code
(Title 11, U.S. Code), as amended (the

25



--------------------------------------------------------------------------------



 



“Bankruptcy Code”), licenses of rights to “intellectual property” as defined in
Section 101(35A) of the Bankruptcy Code. The Parties will retain and may fully
exercise all of their respective rights and elections under the Bankruptcy Code.
The Parties agree that each Party, as licensee of such rights under this
Agreement, will retain and may fully exercise all of its rights and elections
under the Bankruptcy Code or any other provisions of Applicable Law outside the
United States that provide similar protection for ‘intellectual property.’ The
Parties further agree that, in the event of the commencement of a bankruptcy
proceeding by or against a Party under the U.S. Bankruptcy Code or analogous
provisions of applicable Law outside the United States, the Party that is not
subject to such proceeding will be entitled to a complete duplicate of (or
complete access to, as appropriate) such intellectual property and all
embodiments of such intellectual property, which, if not already in the non
subject Party’s possession, will be promptly delivered to it upon the non
subject Party’s written request thereof. Any agreements supplemental hereto will
be deemed to be “agreements supplementary to” this Agreement for purposes of
Section 365(n) of the Bankruptcy Code.
     16.4 Notices. Any notice required or provided for by the terms of this
Agreement or the Services Agreement shall be delivered in accordance with
Section 13.9 of the LLC Agreement.
     16.5 Relationship of the Parties. It is expressly agreed that the Parties
will be independent contractors hereunder and that the relationship among the
Parties under this Agreement will not constitute a partnership, joint venture or
agency. No Party will have the authority under this Agreement to make any
statements, representations or commitments of any kind, or to take any action,
which will be binding on any other Party, without the prior consent of such
other Party. This Agreement will be understood to be a joint research agreement
to discover miRNA Compounds and associated uses and to develop Royalty-Bearing
Products in accordance with 35 U.S.C. § 103(c)(3).
     16.6 Governing Law. This Agreement will be governed and interpreted in
accordance with the substantive laws of the State of Delaware, excluding its
conflicts of law rules; provided that matters of intellectual property law
concerning the existence, validity, ownership, infringement or enforcement of
intellectual property will be determined in accordance with the national
intellectual property laws relevant to the intellectual property in question.
     16.7 Dispute Resolution. Except (a) for matters of intellectual property
law concerning the existence, validity, ownership, infringement or enforcement
of intellectual property, which matters will not be subject to the terms of this
Section 16.7, and (b) as other dispute resolution procedures are expressly
provided herein, in the event of any dispute, controversy or claim arising out
of or relating to this Agreement, the Parties will try to settle such dispute,
controversy or claim amicably between themselves, including referring such
dispute, controversy or claim to the Executive Officers of the Parties. If the
Parties are unable to so settle such dispute, controversy or claim within a
period of 60 days from the date of such referral, then upon notice by any Party
to the other Parties, any such dispute, controversy or claim arising out of or
relating to any provision of this Agreement, or the interpretation,
enforceability, performance, breach, termination or validity hereof, will be
finally resolved under the Commercial Arbitration Rules of the American
Arbitration Association by a single arbitrator appointed in accordance with such
rules. The Parties will be entitled to the same discovery as permitted under the
U.S. Federal Rules of Civil Procedure; provided that the arbitrator will be
entitled in its discretion to grant a

26



--------------------------------------------------------------------------------



 



request from a Party for expanded or more limited discovery. The place of
arbitration will be New York, New York. The language of the arbitration will be
English. At any time, a Party may seek or obtain preliminary, interim or
conservatory measures from the arbitrators or from a court.
     16.8 Severability. In the event any one or more of the provisions contained
in this Agreement should be held invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
contained herein will not in any way be affected or impaired thereby, unless the
absence of the invalidated provision(s) adversely affect the substantive rights
of the Parties. The Parties will in such an instance use their best efforts to
replace the invalid, illegal or unenforceable provision(s) with valid, legal and
enforceable provision(s) which, insofar as practical, maintains the balance of
the rights and obligations of the Parties under this Agreement.
     16.9 Entire Agreement. This Agreement (including all schedules and exhibits
hereto), the LLC Agreement and the Services Agreement constitute the entire
agreement among the Parties with respect to the subject matter herein and
supersedes all previous agreements (other than those listed in Schedule A (the
“Previous Agreements”)), whether written or oral, with respect to such subject
matter. Unless otherwise expressly indicated, references herein to sections,
subsections, paragraphs and the like are to such items within this Agreement.
The Parties acknowledge that this Agreement is being executed and delivered
simultaneously with the execution and delivery by the Parties and/or their
Affiliates of the LLC Agreement and the Services Agreement. For purposes of
clarity, nothing in this Agreement (other than Section 5.6(d)) will be deemed to
modify or amend any provision of any of the Previous Agreements.
     16.10 Amendment and Waiver. This Agreement may not be amended, nor any
rights hereunder waived, except in a writing signed by the properly authorized
representatives of each Party.
     16.11 No Implied Waivers. The waiver by a Party of a breach or default of
any provision of this Agreement by any other Party will not be construed as a
waiver of any succeeding breach of the same or any other provision, nor will any
delay or omission on the part of a Party to exercise or avail itself of any
right, power or privilege that it has or may have hereunder operate as a waiver
of any right, power or privilege by such Party.
     16.12 Export Compliance. The Parties acknowledge that the exportation from
the United States of materials, products and related technical data (and the
re-export from elsewhere of United States origin items) may be subject to
compliance with United States export Laws, including, without limitation, the
United States Bureau of Export Administration’s Export Administration
Regulations, the Federal Food, Drug and Cosmetic Act and regulations of the FDA
issued thereunder, and the United States Department of State’s International
Traffic and Arms Regulations which restrict export, re-export, and release of
materials, products and their related technical data, and the direct products of
such technical data. The Parties agree to comply with all exports Laws and to
commit no act that, directly or indirectly, would violate any United States Law,
or any other international treaty or agreement, relating to the export,
re-export, or release of any materials, products or their related technical data
to which the United States adheres or with which the United States complies.

27



--------------------------------------------------------------------------------



 



     16.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties hereby execute this License Agreement as of
the date first written above.

            ALNYLAM PHARMACEUTICALS, INC.
      By:   /s/ Barry Greene         Name:   Barry Greene        Title:   Chief
Operating Officer     

            ISIS PHARMACEUTICALS, INC.
      By:   /s/ B. Lynne Parshall         Name:   B. Lynne Parshall       
Title:   EVP & CFO     

            REGULUS THERAPEUTICS LLC
      By:   /s/ Philip T. Chase         Name:   Philip T. Chase        Title:  
Authorized Person     

 



--------------------------------------------------------------------------------



 



Exhibit 1
Defined Terms
     1.1 “Additional Rights” will have the meaning set forth in Section 2.4(d).
     1.2 “Affiliate” of an entity means any other entity that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with such first entity. For purposes of this definition
only, “control” (and, with correlative meanings, the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct the management or policies of an entity, whether through the
ownership of voting securities or by contract relating to voting rights or
corporate governance. For purposes of this Agreement (a) Regulus will not be
deemed to be an Affiliate of any Licensor and (b) a Licensor and its Affiliates
will not be considered an Affiliate of Regulus.
     1.3 “Agreement” will have the meaning set forth in the Preamble.
     1.4 “Alnylam” will have the meaning set forth in the Preamble.
     1.5 “Alnylam Field” will have the meaning set forth in Section 2.3(a).
     1.6 “Approved Mimic” will have the meaning set forth in Section 1.61.
     1.7 “Approved Precursor Antagonist” will have the meaning set forth in
Section 1.61.
     1.8 “Bankruptcy Code” will have the meaning set forth in Section 16.3.
     1.9 “Business Day” means a day on which the banks in New York, New York are
open for business.
     1.10 “Buy-Out” will have the meaning set forth in the LLC Agreement.
     1.11 “Change of Control” means, with respect to a Licensor, the earlier of
(x) the public announcement of or (y) the closing of: (a) a merger,
reorganization or consolidation involving such Licensor in which its
shareholders immediately prior to such transaction would hold less than 50% of
the securities or other ownership or voting interests representing the equity of
the surviving entity immediately after such merger, reorganization or
consolidation, or (b) a sale to a Third Party of all or substantially all of
such Licensor’s assets or business relating to this Agreement.
     1.12 “Collaboration Working Group” means a group having equal
representation from Isis, Alnylam and Regulus which will meet on a regular basis
to share information about Know-How and Patent Rights relevant to the joint
venture and to conduct the business necessary under this Agreement. Each Party
will designate two Collaboration Working Group members within 30 days of the
Effective Date. At its first meeting, which will be within 60 days of Effective
Date, the Collaboration Working Group will create and adopt a Charter that will
include meeting frequency and other relevant items.
     1.13 “Combination Product” will have the meaning set forth in Section 1.67.

 



--------------------------------------------------------------------------------



 



     1.14 “Commercialization” or “Commercialize” means any and all activities
directed to marketing, promoting, detailing, distributing, importing, having
imported, exporting, having exported, selling or offering to sell a miRNA
Therapeutic following receipt of Regulatory Approval for such miRNA Therapeutic.
     1.15 “Commercializing Party” means the Party Manufacturing, Developing or
Commercializing a miRNA Therapeutic under this Agreement pursuant to licenses
granted under Sections 2.2 or 5.6.
     1.16 “Commercially Reasonable Efforts” means, reasonable, diligent, good
faith efforts to accomplish an objective as such Party would normally use to
accomplish a similar objective, under similar circumstances exercising
reasonable business judgment. With respect to the Development, Manufacturing or
Commercialization of a miRNA Therapeutic, such efforts will be substantially
equivalent to the efforts used by such Party with respect to other products at
similar stages in their development or product life and of similar market
potential, taking into account the profile of the miRNA Therapeutic, the
competitive landscape and other relevant factors commonly considered in similar
circumstances. For all Parties the level of effort will be at least that of a
typical medium sized biopharmaceutical company.
     1.17 “Completion” means, with respect to any clinical trial, the locking of
the database pertaining to such clinical trial.
     1.18 “Confidential Information” will have the meaning set forth in the LLC
Agreement.
     1.19 “Control” or “Controlled” means the possession of the right (whether
by ownership, license or otherwise) to assign, or grant a license, sublicense or
other right as provided for herein without violating the terms of any agreement
or other arrangement with any Third Party; provided, however, that neither
Licensor will be deemed to Control Regulus IP and no Party other than the
relevant Licensor shall be deemed to Control such Licensor’s Licensed IP.
     1.20 “Controlling Party” will have the meaning set forth in Section 2.4(d).
     1.21 “Cover”, “Covered” or “Covering” means, (a) with respect to a patent,
that, in the absence of a license granted to a Person under a Valid Claim
included in such patent, the practice by such Person of an invention claimed in
such patent would infringe such Valid Claim, or (b) with respect to a patent
application, that, in the absence of a license granted to a Person under a Valid
Claim included in such patent application, the practice by such Person of an
invention claimed in such patent application would infringe such Valid Claim if
it were to issue as a patent.
     1.22 “Develop” or “Development” means, with respect to a miRNA Compound or
miRNA Therapeutic, any discovery, characterization, preclinical or clinical
activity with respect to such miRNA Compound or miRNA Therapeutic, including
human clinical trials conducted after Regulatory Approval of such miRNA
Therapeutic to seek Regulatory Approval for additional Indications for such
miRNA Therapeutic.

2



--------------------------------------------------------------------------------



 



     1.23 “Development Compound” means, with respect to a Development Project,
any miRNA Compound directed to the miRNA(s) which is the focus of such
Development Project.
     1.24 “Development Project” will have the meaning set forth in Section 4.4.
     1.25 “Development Therapeutic” means, with respect to a Development
Project, any miRNA Therapeutic containing an miRNA Compound(s) directed to the
miRNA(s) which is the focus of such Development Project.
     1.26 “Disclosing Party” will have the meaning set forth in the LLC
Agreement.
     1.27 “Effective Date” will have the meaning set forth in the Preamble.
     1.28 “Exclusivity Period” means, with respect to a Royalty-Bearing Product
in a country, that period of time beginning with the first commercial sale of
such Royalty-Bearing Product in such country and ending on the later to expire
of (a) the time during which the applicable Regulatory Authority in such country
is not permitted to grant Regulatory Approval for a generic equivalent of such
Royalty-Bearing Product and (b):

  •   with respect to a Royalty-Bearing Product being Commercialized by Regulus,
the last Valid Claim of the Patent Rights licensed to Regulus pursuant to this
Agreement or the Regulus Patent Rights Covering (i) the Manufacture of such
Royalty-Bearing Product in such country or (ii) the use, sale or other
Commercialization of such Royalty-Bearing Product in such country; or     •  
with respect to a Royalty-Bearing Product being Commercialized by a Licensor,
the last Valid Claim of the Patent Rights licensed to such Licensor pursuant to
this Agreement Covering (i) the Manufacture of such Royalty-Bearing Product in
such country or (ii) the use, sale or other Commercialization of such
Royalty-Bearing Product in such country.

     1.29 “Executive Officer” means, with respect to a Party, the Chief
Executive Officer of such Party (or the officer or employee of such Party then
serving in a substantially equivalent capacity) or his/her designee of
substantially equivalent rank.
     1.30 “FDA” means the United States Food and Drug Administration or any
successor agency thereto.
     1.31 “Field” means treatment and/or prophylaxis of any or all Indications.
     1.32 “GAAP” means United States Generally Accepted Accounting Principles,
consistently applied.
     1.33 “GLP” means the then-current good laboratory practice standards
promulgated or endorsed by the FDA as defined in 21 C.F.R. Part 58, and
comparable foreign regulatory standards.
     1.34 “[**]” means a [**].

3



--------------------------------------------------------------------------------



 



     1.35 “Hatch-Waxman Act” will have the meaning set forth in
Section 9.3(a)(i)(A).
     1.36 “High Terms” will have the meaning set forth in Section 5.4.
     1.37 “In-License Agreement” will have the meaning set forth in
Section 2.4(b).
     1.38 “In-License Summary” will have the meaning set forth in
Section 2.4(b).
     1.39 “IND” means an Investigational New Drug Application or similar foreign
application or submission for approval to conduct human clinical investigations.
     1.40 “Indication” means any disease or condition, or sign or symptom of a
disease or condition, or symptom associated with a disease or syndrome.
     1.41 “Initial Opt-In Election Period” will have the meaning set forth in
Section 5.3.
     1.42 “Intellectual Property” will have the meaning set forth in the LLC
Agreement.
     1.43 “Invalidity Claim” will have the meaning set forth in Section 9.4.
     1.44 “Isis” will have the meaning set forth in the Preamble.
     1.45 “Isis Field” will have the meaning set forth in Section 2.3(b).
     1.46 “Know-How” means any information, inventions, trade secrets or
technology (excluding Patent Rights), whether or not proprietary or patentable
and whether stored or transmitted in oral, documentary, electronic or other
form. Know-How includes ideas, concepts, formulas, methods, procedures, designs,
compositions, plans, documents, data, discoveries, developments, techniques,
protocols, specifications, works of authorship, biological materials, and any
information relating to research and development plans, experiments, results,
compounds, therapeutic leads, candidates and products, clinical and preclinical
data, clinical trial results, and Manufacturing information and plans.
     1.47 “Law” means any law, statute, rule, regulation, ordinance or other
pronouncement having the effect of law of any federal, national, multinational,
state, provincial, county, city or other political subdivision, domestic or
foreign.
     1.48 “License Agreement” will have the meaning set forth in the Preamble.
     1.49 “Licensed IP” means, with respect to a Licensor, such Licensor’s
Licensed Know-How and Licensed Patent Rights.
     1.50 “Licensed Know-How” means, with respect to a Licensor, all Know-How
Controlled by such Licensor on the Effective Date or during the term of this
Agreement (except as otherwise expressly provided herein) that relates to
(a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or
miRNA Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist
directly prevents the production of a specific miRNA, or (e)

4



--------------------------------------------------------------------------------



 



methods of treating an Indication by modulating one or more miRNAs; provided,
however, that in each case, (i) for any such Know-How that include financial or
other obligations to a Third Party, the provisions of Section 2.4 will govern
whether such Know-How will be included as Licensed Know-How and (ii) Licensed
Know How does not include manufacturing technology (including but not limited to
analytical methods).
     1.51 “Licensed Patent Rights” means, with respect to a Licensor, (A) all
Patent Rights Controlled by such Licensor on the Effective Date and listed on
Schedule 2.2(A), and (B) all Patent Rights Controlled by such Licensor during
the term of this Agreement (except as otherwise expressly provided herein) that
claim (a) miRNA Compounds or miRNA Therapeutics in general, (b) specific miRNA
Compounds or miRNA Therapeutics, (c) chemistry or delivery of miRNA Compounds or
miRNA Therapeutics, (d) mechanism(s) of action by which a miRNA Antagonist
directly prevents the production of the specific miRNA, or (e) methods of
treating an Indication by modulating one or more miRNAs; provided, however, that
in each case, (i) for any such Patent Rights that include financial or other
obligations to a Third Party, the provisions of Section 2.4 will govern whether
such Patent Right will be included as a Licensed Patent Right and (ii) Licensed
Patent Rights do not include manufacturing technology (including but not limited
to analytical methods).
     1.52 “Licensor” will have the meaning set forth in the Preamble.
     1.53 “Licensor Indemnitees” will have the meaning set forth in
Section 11.1.
     1.54 “LLC Agreement” means the Limited Liability Company Agreement of
Regulus among the Parties, dated as of the Effective Date, as the same may be
amended from time to time after the Effective Date.
     1.55 “Losses” will have the meaning set forth in Section 11.1.
     1.56 “Low Terms” will have the meaning set forth in Section 5.5.
     1.57 “Major Country” means France, Germany, Italy, Spain and the United
Kingdom.
     1.58 “Manufacture” or “Manufacturing” means any activity involved in or
relating to the manufacturing, quality control testing (including in-process,
release and stability testing), releasing or packaging, for pre-clinical,
clinical or commercial purposes, of a miRNA Compound or a miRNA Therapeutic.
     1.59 “miRNA” means a structurally defined functional RNA molecule usually
between 21 and 25 nucleotides in length, which is derived from
genetically-encoded non-coding RNA which is predicted to be processed into a
hairpin RNA structure that is a substrate for the double-stranded RNA-specific
ribonuclease Drosha and subsequently is predicted to serve as a substrate for
the enzyme Dicer, a member of the RNase III enzyme family; including, without
limitation, those miRNAs exemplified in miRBase (http://microrna.sanger.ac.uk/).
To the extent that [**] for purposes of this Agreement; provided, however, that
nothing contained herein shall require any Party hereto to [**].

5



--------------------------------------------------------------------------------



 



     1.60 “miRNA Antagonist” means a single-stranded oligonucleotide (or a
single stranded analog thereof) that is designed to interfere with or inhibit a
particular miRNA. For purposes of clarity, the definition of “miRNA Antagonist”
is not intended to include oligonucleotides that function predominantly through
the RNAi mechanism of action or the RNase H mechanism of action.
     1.61 “miRNA Compound” means a compound consisting of (a) a miRNA
Antagonist, (b) to the extent listed in Schedule 1.61 or otherwise agreed upon
by Regulus and the relevant Licensor(s) pursuant to Section 2.2(b), a miRNA
Precursor Antagonist (an “Approved Precursor Antagonist”), or (c) to the extent
agreed upon by Regulus and the relevant Licensor(s) pursuant to Section 2.2(b),
a miRNA Mimic (an “Approved Mimic”).
     1.62 “miRNA Mimic” means a double-stranded or single-stranded
oligonucleotide or analog thereof with a substantially similar base composition
as a particular miRNA and which is designed to mimic the activity of such miRNA.
     1.63 “miRNA Precursor” means a transcript that originates from a genomic
DNA and that contains, but not necessarily exclusively, a non-coding, structured
RNA comprising one or more mature miRNA sequences, including, without
limitation, (a) polycistronic transcripts comprising more than one miRNA
sequence, (b) miRNA clusters comprising more than one miRNA sequence, (c)
pri-miRNAs, and/or (d) pre-miRNAs.
     1.64 “miRNA Precursor Antagonist” means a single-stranded oligonucleotide
(or a single stranded analog thereof) that is designed to bind to a miRNA
Precursor to prevent the production of one or more miRNAs. For purposes of
clarity, the definition of “miRNA Precursor Antagonist” is not intended to
include oligonucleotides that function predominantly through the RNAi mechanism
of action or the RNase H mechanism of action.
     1.65 “miRNA Therapeutic” means a therapeutic product having one or more
miRNA Compounds as an active ingredient(s).
     1.66 “NDA” means a New Drug Application or similar application or
submission for approval to market and sell a new pharmaceutical product filed
with or submitted to a Regulatory Authority.
     1.67 “Net Sales” means, with respect to a Royalty-Bearing Product, the
gross invoice price of all units of such Royalty-Bearing Products sold by the
relevant Commercializing Party, its Affiliates and/or their direct Sublicensees
to any Third Party, less the following items: (a) trade discounts, credits or
allowances, (b) credits or allowances additionally granted upon returns,
rejections or recalls, (c) freight, shipping and insurance charges, (d) taxes,
duties or other governmental tariffs (other than income taxes),
(e) government-mandated rebates, and (f) a reasonable reserve for bad debts.
“Net Sales” under the following circumstances will mean the fair market value of
such Royalty-Bearing Product: (i) Royalty-Bearing Products which are used by
such Commercializing Party, its Affiliates or direct Sublicensees for any
commercial purpose without charge or provision of invoice, (ii) Royalty-Bearing
Products which are sold or disposed of in whole or in part for non cash
consideration, or (iii) Royalty-Bearing Products which are provided to a Third
Party by such Commercializing Party, its Affiliates or direct Sublicensees

6



--------------------------------------------------------------------------------



 



without charge or provision of invoice and used by such Third Party except in
the cases of Royalty-Bearing Products used to conduct clinical trials,
reasonable amounts of Royalty-Bearing Products used as marketing samples and
Royalty-Bearing Product provided without charge for compassionate or similar
uses.
Net Sales will not include any transfer between or among a Party and any of its
Affiliates or direct Sublicensees for resale.
In the event a Royalty-Bearing Product is sold as part of a Combination Product
(as defined below), the Net Sales from the Combination Product, for the purposes
of determining royalty payments, will be determined by multiplying the Net Sales
(as determined without reference to this paragraph) of the Combination Product,
by the fraction, A/A+B, where A is the average sale price of the Royalty-Bearing
Product when sold separately in finished form and B is the average sale price of
the other therapeutically active pharmaceutical compound(s) included in the
Combination Product when sold separately in finished form, each during the
applicable royalty period or, if sales of all compounds did not occur in such
period, then in the most recent royalty reporting period in which sales of all
occurred. In the event that such average sale price cannot be determined for
both the Royalty-Bearing Product and all other therapeutically active
pharmaceutical compounds included in the Combination Product, Net Sales for the
purposes of determining royalty payments will be calculated as above, but the
average sales price in the above equation will be replaced by a good faith
estimate of the fair market value of the compound(s) for which no such price
exists. As used above, the term “Combination Product” means any pharmaceutical
product which consists of a Royalty-Bearing Product and other therapeutically
active pharmaceutical compound(s).
     1.68 “Non-Controlling Party” will have the meaning set forth in
Section 2.4(d).
     1.69 “[**]” means [**].
     1.70 “[**]” means the [**].
     1.71 “Operating Plan” has the meaning ascribed to it in the LLC Agreement.
     1.72 “Opt-In Election” will have the meaning set forth in Section 5.3.
     1.73 “Opt-In Party” will have the meaning set forth in Section 5.3(a) and
5.3(c).
     1.74 “Opt-In Product” means any miRNA Therapeutic that is Developed,
Manufactured or Commercialized pursuant to a Development Project for which one
and only one Licensor has exercised an Opt-In Election and which the relevant
Opt-In Party subsequently licensed.
     1.75 “Optional In-License” will have the meaning set forth in
Section 2.4(c).
     1.76 “Out-License Agreement” will have the meaning set forth in
Section 2.4(a).
     1.77 “Out-License Summary” will have the meaning set forth in
Section 2.4(a).

7



--------------------------------------------------------------------------------



 



     1.78 “Paragraph IV Certification” will have the meaning set forth in
Section 9.3(a)(i)(A).
     1.79 “Party” means Alnylam, Isis and/or Regulus; “Parties” means Alnylam,
Isis and Regulus, or any combination thereof.
     1.80 “Patent Rights” means (a) patent applications (including provisional
applications and for certificates of invention); (b) any patents issuing from
such patent applications (including certificates of invention); (c) all patents
and patent applications based on, corresponding to, or claiming the priority
date(s) of any of the foregoing; and (d) any substitutions, extensions
(including supplemental protection certificates), registrations, confirmations,
reissues, divisionals, continuations, continuations-in-part, re-examinations,
renewals and foreign counterparts thereof.
     1.81 “Payee Party” will have the meaning set forth in Section 8.1.
     1.82 “Paying Party” will have the meaning set forth in Section 8.1.
     1.83 “Permitted Disclosures”. The following are Permitted Disclosures:
          (a) To the extent that a Recipient has been granted the right to
sublicense under the terms of this Agreement, such Party will have the right to
provide a Disclosing Party’s Confidential Information to the employees,
consultants and advisors of such Recipient’s Affiliate and Third Party
sublicensees and potential sublicensees who have a need to know the Confidential
Information for purposes of exercising such sublicense and are bound by an
obligation to maintain in confidence the Confidential Information of the
Disclosing Party; provided, that such Persons are bound to maintain the
confidentiality of such information to the same extent as if they were parties
hereto.
          (b) Each Recipient will have the right to provide a Disclosing Party’s
Confidential Information:

  (i)   to governmental or other regulatory agencies in order to seek or obtain
patents, to seek or obtain approval to conduct clinical trials, or to gain
Regulatory Approval, as contemplated by this Agreement; provided that such
disclosure may be made only to the extent reasonably necessary to seek or obtain
such patents or approvals; and     (ii)   as necessary, if embodied in products,
to develop and commercialize such products as contemplated by this Agreement.

     1.84 “Permitted License” means a license granted by a Licensor to a Third
Party to enable such Third Party to broadly manufacture or formulate
oligonucleotides, where such Third Party is primarily engaged in [**] and is not
engaged in [**]; provided, however, that any such license will not grant rights
to research, manufacture or formulate miRNA Compounds or miRNA Therapeutics for
which the other Licensor has obtained or later obtains a license pursuant to
Section 5 or pursuant to the Buy-Out process in the LLC Agreement.

8



--------------------------------------------------------------------------------



 



     1.85 “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, trust, unincorporated association,
governmental body, authority, bureau or agency, any other entity or body, or an
individual.
     1.86 “Phase IIa Clinical Trial” means, with respect to a Royalty-Bearing
Product, any human clinical trial conducted in patients with a particular
Indication for the purpose of studying the pharmacokinetic or pharmacodynamic
properties and preliminary assessment of safety and efficacy of such
Royalty-Bearing Product over a measured dose response, as described in 21 C.F.R.
§312.21(b) or its foreign counterpart.
     1.87 “Phase III Clinical Trial” means, with respect to a Royalty-Bearing
Product, a controlled pivotal clinical study of such Royalty-Bearing Product
that is prospectively designed to demonstrate statistically whether such
Royalty-Bearing Product is safe and effective to treat a particular Indication
in a manner sufficient to obtain Regulatory Approval to market such
Royalty-Bearing Product, as described in 21 CFR 312.21(c) or its foreign
counterpart.
     1.88 “Previous Agreements” will have the meaning set forth in Section 16.9.
     1.89 “Program/Project List” will have the meaning set forth in Section 4.4.
     1.90 “Recipient” will have the meaning set forth in the LLC Agreement.
     1.91 “Regulatory Approval” means the act of a Regulatory Authority
necessary for the marketing and sale (including, if required for marketing and
sales, pricing) of such product in a country or regulatory jurisdiction,
including, without limitation, the approval of an NDA by the FDA.
     1.92 “Regulatory Authority” means any applicable government regulatory
authority involved in granting approvals for the marketing and/or pricing of a
product in a country or regulatory jurisdiction including, without limitation,
the FDA.
     1.93 “Regulus” will have the meaning set forth in the Preamble.
     1.94 “Regulus Indemnitees” will have the meaning set forth in Section 11.2.
     1.95 “Regulus IP” means all Regulus Know-How and Regulus Patent Rights.
     1.96 “Regulus Know-How” means all Know-How conceived and/or developed by or
on behalf of Regulus (including by employees of a Licensor or its Affiliates in
performance of the Services Agreement), or over which Regulus otherwise acquires
Control, including but not limited to any Know-How assigned to Regulus by a
Licensor under Section 9.1, but specifically excluding Licensed IP.
     1.97 “Regulus Patent Rights” means any Patent Right claiming an invention
conceived and/or developed by or on behalf of Regulus (including by employees of
a Licensor or its Affiliates in performance of the Services Agreement), or over
which Regulus otherwise acquires Control, including but not limited to any
Patent Right assigned to Regulus by a Licensor under Sections 2.1 or 9.1, but
specifically excluding Licensed IP.

9



--------------------------------------------------------------------------------



 



     1.98 “Research” means pre-clinical research including gene function, gene
expression and target validation research, which may include small pilot
toxicology studies but excludes the pharmacokinetic and toxicology studies
required to meet the regulations for filing an IND, clinical development and
commercialization.
     1.99 “Research Program” will have the meaning set forth in Section 4.4.
     1.100 “Royalty-Bearing Product” means

  (a)   a miRNA Therapeutic being Developed, Manufactured or Commercialized by
Regulus that, on a country-by-country basis, is, or Regulus reasonably believes
will be, at the time of first commercial sale of such miRNA Therapeutic, Covered
in such country by a Valid Claim of a Patent Right or covered by Know-How of
(i) a Licensed Patent Right licensed to it hereunder, or (ii) any Regulus IP
(except any Regulus IP solely in-licensed or acquired by Regulus from a Third
Party); or     (b)   an Opt-In Product that, on a country-by-country basis, is,
or the relevant Opt-In Party reasonably believes will be, at the time of first
commercial sale of such Opt-In Product, Covered in such country by a Valid Claim
of a Patent Right or covered by Know-How, which Patent Right or Know-How is
licensed to the applicable Opt-In Party hereunder.

     1.101 “Royalty Term” means, with respect to each Royalty-Bearing Product in
a country, the period commencing upon first commercial sale of such
Royalty-Bearing Product in such country and ending upon the later of (a) the
expiration of the Exclusivity Period, or (b) 10 years following first commercial
sale of such Royalty-Bearing Product.
     1.102 “Second Opt-In Election Period” will have the meaning set forth in
Section 5.3(c)(i).
     1.103 “Services Agreement” means that certain Services Agreement by and
between Regulus, Alnylam and Isis dated the Effective Date, as the same may be
amended from time to time after the Effective Date.
     1.104 “Sublicense Income” means all amounts received by the Opt-In Party or
its Affiliates with respect to any sublicense granted to a Third Party by the
Opt-In Party or its Affiliates of the Regulus IP or Licensed IP licensed to the
Opt-In Party under Section 5.6(a), including, without limitation, upfront
payments and milestones, but excluding:
               (a) amounts received by the Opt-In Party or its Affiliates as
payments for actual direct costs for performing future Development,
Manufacturing or Commercialization activities undertaken by the Opt-In Party or
its Affiliates for, or in collaboration with, such Sublicensee or its Affiliates
with respect to the relevant Opt-In Products;
               (b) amounts received by the Opt-In Party and/or its Affiliates
from such Sublicensee or its Affiliates as the purchase price for the Opt-In
Party’s or any of its Affiliates’

10



--------------------------------------------------------------------------------



 



debt or equity securities, except that amounts which exceed the fair market
value of such debt or equity securities will be considered Sublicense Income;
          (c) royalties paid by such Sublicensee or its Affiliates with respect
to Net Sales of Royalty-Bearing Products; and
          (d) amounts paid by such Sublicensee or its Affiliates to the Opt-In
Party or its Affiliates to purchase Royalty-Bearing Products; except that any
amount greater than the actual cost of goods (with no profit added) of such
Royalty-Bearing Products, determined in accordance with GAAP, will be considered
Sublicense Income.
     1.105 “Sublicense Income Payments” means, with respect to a Development
Project and a calendar quarter, the Sublicense Income received by the relevant
Opt-In Party or its Affiliates in such calendar quarter with respect to such
Development Project, multiplied by the relevant percentage determined pursuant
to Section 5.4(d) or 5.5(d), as applicable.
     1.106 “Sublicensee” means a Third Party to whom a Party, or its Affiliates
or Sublicensees, has granted a sublicense in accordance with the terms of this
Agreement.
     1.107 “Superset Indemnitees” will have the meaning set forth in
Section 11.2.
     1.108 “Third Party” means any Person other than the Parties or any of their
Affiliates.
     1.109 “Third Party Agreement” means either (i) an out-license agreement
described in the Out-License Summary, (ii) an In-License Agreement described on
the In-License Summary, (iii) an Optional In-License or (iv) an agreement
pursuant to which a Controlling Party obtained Control over an Additional Right.
     1.110 “Third Party Rights” means, with respect to a Party, any rights of,
and any limitations, restrictions or obligations imposed by, Third Parties
pursuant to Third Party Agreements.
     1.111 “Valid Claim” means a claim (a) of any issued, unexpired patent that
has not been revoked or held unenforceable or invalid by a decision of a court
or governmental agency of competent jurisdiction from which no appeal can be
taken, or with respect to which an appeal is not taken within the time allowed
for appeal, and that has not been disclaimed or admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise; or (b) of any patent
application that has not been cancelled, withdrawn or abandoned, or been pending
for more than [**] years.
     1.112 “Work Product” means any data, documentation, inventions and other
Know-How arising from or made in the performance of the Services (as defined in
the Services Agreement) by a Licensor.

11



--------------------------------------------------------------------------------



 



SCHEDULE A
Previous Agreements
Strategic Collaboration & License Agreement between Isis Pharmaceuticals, Inc.
and Alnylam Pharmaceuticals, Inc., dated March 11, 2004, as supplemented or
amended by letter agreements dated March 9, 2004 (as amended by letter agreement
dated October 28, 2005), March 11, 2004, and June 10, 2005
License Agreement between Max Plank Innovation GmbH (formerly Garching
Innovation GmbH), Isis Pharmaceuticals, Inc. and Alnylam Pharmaceuticals, Inc.,
dated October 18, 2004
Co-Exclusive License Agreement among The Board of Trustees of the Leland
Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc., dated August 31, 2005

 



--------------------------------------------------------------------------------



 



Schedule 1.61
Initial miRNA Precursor Antagonists
[**]

 



--------------------------------------------------------------------------------



 



Schedule 2.1(A)
Patents and License Agreements Assigned to Regulus by Isis
Isis Patent Applications to be Assigned to Regulus

                                          IsisDocket                   Filing  
Priority     Number   Country   Serial Number   Date   Date   Title
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  
[**]
    [**]       [**]       [**]       [**]       [**]  

Isis License Agreements to be Assigned to Regulus
[**]

         
[**]
    [**]  
[**]
    [**]  
[**]
    [**]  
[**]
    [**]  
[**]
    [**]  

 



--------------------------------------------------------------------------------



 



Schedule 2.1(B)
Patents and License Agreements Assigned to Regulus by Alnylam
Alnylam Patent Applications to be Assigned to Regulus

                      CaseNumber   InvTitle   Country   CaseType   AppNumber  
FilDate
[**]
  [**]   [**]   [**]   [**]   [**]
 
      [**]   [**]   [**]   [**]
 
      [**]   [**]   [**]   [**]

Alnylam License Agreements to be Assigned to Regulus
License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective August 15, 2005
[summary is attached as Exhibit 2]

2



--------------------------------------------------------------------------------



 



Schedule 2.2(A)
Patents and Patent Applications Licensed to Regulus by Isis on the Effective
Date

                          Isis Docket       Serial       Priority       Patent
Number   Country   Number   Filing Date   Date   Title   Number                
         

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.
[**]
A total of 54 pages have been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Patents and Patent Applications Licensed to Regulus by Alnylam on the Effective
Date

                                  CaseNumber   InvTitle   Co.   AppNumber  
FilDate   PubNumber   PubDate   PatNumber   IssDate                            
     

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.
[**]
A total of 6 pages have been omitted pursuant to a request for confidential
treatment.

2



--------------------------------------------------------------------------------



 



Schedule 2.4(A)
Part 1
Isis’ Existing Out-License Agreements
This Appendix 2.4(A) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.
As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.
Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.
Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.
Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.
[**].
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.
A total of 2 pages have been omitted pursuant to a request for confidential
treatment.

3



--------------------------------------------------------------------------------



 



Schedule 2.4(A)
Part 2
Alnylam’s Existing Out-License Agreements
License and Collaboration Agreement between Tekmira Pharmaceuticals Corporation
(formerly INEX Pharmaceuticals Corporation) and Alnylam, dated January 8, 2007
License and Collaboration Agreement dated July 8, 2007, by and among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd and Hoffmann-La Roche Inc.,
effective on August 9, 2007
Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective
October 12, 2005, as amended by the Addendum Re: Influenza Program effective as
of December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006
[summaries are attached as Exhibit 2]

4



--------------------------------------------------------------------------------



 



Schedule 2.4(B)
Part 1
Isis’ Existing In-License Agreements
This Appendix 2.4(B) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.
As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.
Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.
Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.
Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.
[**].
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.
A total of 4 pages have been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Schedule 2.4(B)
Part 2
Alnylam’s Existing In-License Agreements
License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective May 8, 2006 (the “Tuschl Agreement”)
Co-Exclusive License Agreement among The Board of Trustees of the Leland
Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc. effective August 31, 2005
License Agreement among Garching Innovation GmbH, Alnylam Pharmaceuticals, Inc.
and Isis Pharmaceuticals, Inc. effective October 18, 2004
[summaries are attached as Exhibit 2]

2



--------------------------------------------------------------------------------



 



Schedule 2.4(C)
Part 1
Isis’ Optional In-Licenses
This Appendix 2.4(C) contains a list and summary of certain agreements in effect
as of the Effective Date between Isis and certain Third Parties that may, as
applicable, place certain encumberances or limitations on the licenses or
sublicenses granted to Regulus and the representations and warranties, where
specified in the Agreement. Copies of the listed agreements will be provided at
Regulus’ request for a complete disclosure of the encumbrances and limitations
in each agreement.
As set forth in the Agreement, the information and disclosures contained in this
Appendix are intended only to qualify and limit the licenses granted by Isis to
Regulus, the exclusivity covenants, and the representations and warranties given
by Isis under the Agreement and do not expand in any way the scope or effect of
any such licenses, representations or warranties.
Nothing herein constitutes an admission of any liability or obligation of Isis
nor an admission against any interest of Isis. The inclusion of this Appendix or
the information contained in this Appendix does not indicate that Isis has
determined that this Appendix or the information contained in this Appendix when
considered individually or in the aggregate, is necessarily material to Isis.
Regulus acknowledges that certain information contained in this Appendix may
constitute material Confidential Information relating to Isis which may not be
used for any other purpose other than that contemplated by the Agreement.
Capitalized terms used herein below, but not otherwise defined herein below,
have the meanings given to such terms in the applicable agreement listed below,
unless it is clear from the context that the term has the meaning set forth in
the Agreement.
[**].
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.
Asterisks denote omissions.
[**]
A total of 3 pages have been omitted pursuant to a request for confidential
treatment.

 



--------------------------------------------------------------------------------



 



Schedule 2.4(C)
Part 2
Alnylam’s Optional In-Licenses
Amended and Restated Exclusive Patent License Agreement between Massachusetts
Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007
License and Collaboration Agreement between Tekmira Pharmaceuticals Corporation
(formerly INEX Pharmaceuticals Corporation) (“Tekmira”) and Alnylam, dated
January 8, 2007
The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007
[summaries are attached as Exhibit 2]

2



--------------------------------------------------------------------------------



 



Schedule 5.6(f)
Examples regarding Payments Due
Example 1: [**]
Party opts-in at [**]
Party responsible for High Terms
Party sublicenses product mid Phase IIb at terms below

                                                                               
                                              Cumulative             “Guaranteed
          Cumulative                   “Sublicense   “Sublicense            
Payments”           “Guaranteed                   Income   Income   “Cumulative
  Payments     Due Under   Paid Before   Payments”   Sublicense   “Sublicense  
Payments”   Payments”   Amount   Payable By Milestones   High Terms   Sublicense
  Payable   Milestones   Income”   Due ([**]%)   Due   Owed”   Opt-in Party
Upfont
    [**]       [**]       [**]                               [**]       [**]    
  [**]  
IND filing
    [**]       [**]       [**]                               [**]       [**]    
  [**]  
Completion of Phase IIa
    [**]       [**]       [**]                       [**]       [**]       [**]
      [**]  
 
                    [**]       [**]       [**]       [**]       [**]       [**]
      [**]  
Phase III start
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
 
                    [**]       [**]       [**]       [**]       [**]       [**]
      [**]  
FDA filing
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
EU filing
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
FDA approval
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
EU approval
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
 
                    [**]       [**]       [**]       [**]       [**]       [**]
      [**]    
Total
    [**]       [**]       [**]       [**]       [**]       [**]       [**]      
[**]       [**]    

 



--------------------------------------------------------------------------------



 



Example 2: [**]
Party opts-in at [**]
Party responsible for Low Terms
Party sublicenses product after IND at terms below

                                                                               
                                              Cumulative             “Guaranteed
          Cumulative                   “Sublicense   “Sublicense            
Payments”           “Guaranteed                   Income   Income   “Cumulative
  Payments     Due Under   Paid Before   Payments”   Sublicense   “Sublicense  
Payments”   Payments”   Amount   Payable By Milestones   Low Terms   Sublicense
  Payable   Milestones   Income”   Due ([**]%)   Due   Owed”   Opt-in Party
Upfont
    [**]       [**]       [**]                               [**]       [**]    
  [**]  
IND filing
    [**]       [**]       [**]                               [**]       [**]    
  [**]  
Upfront sublicense
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
Completion of Phase IIa
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
Phase III start
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
P3 end
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
FDA filing
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
EU filing
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
FDA approval
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
EU approval
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]  
Japan approval
    [**]               [**]       [**]       [**]       [**]       [**]      
[**]       [**]    
Total
    [**]       [**]       [**]       [**]       [**]       [**]       [**]      
[**]       [**]    

2



--------------------------------------------------------------------------------



 



Example 3: [**]
Party opts-in at [**]
Party responsible for High Terms
Party sublicenses product mid Phase III at terms below

                                                                  Cumulative    
        “Guaranteed       Cumulative           “Sublicense   “Sublicense        
    Payments”       “Guaranteed           Income   Income   “Cumulative  
Payments     Due Under   Paid Before   Payments”   Sublicense   “Sublicense  
Payments”   Payments”   Amount   Payable By Milestones   High Terms   Sublicense
  Payable   Milestones   Income”   Due ([**]%)   Due   Owed”   Opt-in Party
Upfont
  [**]   [**]   [**]               [**]   [**]   [**]
IND filing
  [**]   [**]   [**]               [**]   [**]   [**]
Completion of Phase IIa
  [**]   [**]   [**]           [**]   [**]   [**]   [**]
Phase III start
  [**]   [**]   [**]           [**]   [**]   [**]   [**]
 
          [**]   [**]   [**]   [**]   [**]   [**]   [**]
 
          [**]   [**]   [**]   [**]   [**]   [**]   [**]
FDA filing
  [**]       [**]   [**]   [**]   [**]   [**]   [**]   [**]
EU filing
  [**]       [**]   [**]   [**]   [**]   [**]   [**]   [**]
FDA approval
  [**]       [**]   [**]   [**]   [**]   [**]   [**]   [**]
EU approval
  [**]       [**]   [**]   [**]   [**]   [**]   [**]   [**]
 
          [**]   [**]   [**]   [**]   [**]   [**]   [**]  
Total
  [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  

3



--------------------------------------------------------------------------------



 



Exhibit 2
Alnylam Agreement Summaries

 



--------------------------------------------------------------------------------



 



Exhibit 2
Alnylam Summaries
Attachments to Schedules 2.1(B), 2.4(A) Part 2, 2.4(B) Part 2 and 2.4(C) Part 2
Copies of the following agreements, some in redacted form, have been, or shall
be, made available to Licensee as of the Effective Date:
Schedule 2.1(B): Patents and License Agreements Assigned to Regulus by Alnylam
• License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective August 15, 2005
Schedule 2.4(A) Part 2: Alnylam’s Existing Out-License Agreements
• License and Collaboration Agreement between Tekmira Pharmaceuticals
Corporation (formerly INEX Pharmaceuticals Corporation) and Alnylam
Pharmaceuticals, Inc., dated January 8, 2007.
• License and Collaboration Agreement dated July 8, 2007, by and among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd and Hoffmann-La Roche Inc.,
effective on August 9, 2007
• Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective
October 12, 2005, as amended by the Addendum Re: Influenza Program effective as
of December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006
Schedule 2.4(B) Part 2: Alnylam’s Existing In-License Agreements
• License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective May 8, 2006
• Co-Exclusive License Agreement among The Board of Trustees of the Leland
Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc. effective August 31, 2005
• License Agreement among Garching Innovation GmbH, Alnylam Pharmaceuticals,
Inc. and Isis Pharmaceuticals, Inc. effective October 18, 2004
Schedule 2.4(C) Part 2: Alnylam’s Optional In-Licenses
• Amended and Restated Exclusive Patent License Agreement between Alnylam
Pharmaceuticals, Inc. and Massachusetts Institute of Technology, dated May 9,
2007.

Page 1 of 61



--------------------------------------------------------------------------------



 



• The Sublicense Agreement between Tekmira Pharmaceuticals Corporation (formerly
INEX Pharmaceuticals Corporation) and Alnylam Pharmaceuticals, Inc., dated
January 8, 2007.
     This In-License Summary, Out-License Summary and summary of assigned
contracts and Optional In-Licenses highlights certain obligations of, or
restrictions on, Alnylam and/or its assignees or sublicensees of Licensed IP
under In-License Agreements, Out-License Agreements, assigned contracts and
Optional In-Licenses, including without limitation In-License Agreement payment
obligations, which are applicable to Regulus under the Agreement, in each case
subject to the terms and conditions of such In-License Agreements. The summaries
set forth in these summaries are not intended to be comprehensive or inclusive
of all obligations or restrictions which may be applicable to assignees of such
assigned contracts or sublicensees of Licensed IP under such In-License
Agreements, Out-License Agreements or Optional In-Licenses.
     Unless otherwise expressly stated, capitalized terms not otherwise defined
in these summaries shall have the meanings ascribed to them in the applicable
In-License Agreement, Out-License Agreement, assigned contract or Optional
In-License and references to sections, articles, schedules or exhibits made in
these summaries shall be to sections, articles, schedules or exhibits, as the
case may be, in or to such applicable In-License Agreement, Out-License
Agreement, assigned contract or Optional In-License.

Page 2 of 61





--------------------------------------------------------------------------------



 



ROCKEFELLER (Stoffel)
License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective August 15, 2005 (“Stoffel Agreement”)
Brief Summary of Technology Covered by License:
• Alnylam and The Rockefeller University jointly own intellectual property
relating to chemically modified oligonucleotides as therapeutic agents for
reduction or elimination of microRNA expression. These oligonucleotides or
“antagomirs” target a miRNA by complimentary base pairing to a miRNA or
pre-miRNA nucleotide sequence. Antagomirs may be chemically modified to resist
nucleolytic degradation, or to enhance delivery into cells (e.g. by conjugation
to cholesterol).
Scope of License (Section 1.1)
• Alnylam’s worldwide, exclusive, sublicensable license is limited to a license
to make, have made, use, have used, import, have imported, sell, offer for sale
and have sold Licensed Products for all uses.
• Rockefeller reserves the right to use, and to permit other non-commercial
entities to use the Rockefeller Patent Rights for educational and non-commercial
research purposes.
• Rockefeller Patent Rights were developed with funding from the U.S. National
Institutes of Health. The United States government retains rights in such
intellectual property, including, but not limited to, requirements that
products, which result from such intellectual property and are sold in the
United States, must be substantially manufactured in the United States.
Certain Sublicense Terms (Section 1.5)

  •   Alnylam will prohibit the sublicensee from further sublicensing and
require the sublicensee to comply with the terms and conditions of the Stoffel
Agreement.     §   Within thirty (30) days after Alnylam enters into a
sublicense agreement, Alnylam will deliver to Rockefeller a copy of the
sublicense agreement which may be redacted with respect to content that is not
relevant to Alnylam’s obligations under the Stoffel Agreement.     §   Alnylam
is primarily liable to Rockefeller for any act or omission of a sublicensee that
would be a breach of the Stoffel Agreement if performed or omitted by Alnylam,
and Alnylam will be deemed to be in breach of the Stoffel Agreement as a result
of such act or omission.

Page 3 of 61



--------------------------------------------------------------------------------



 



Diligence (Section 2)

  •   By end of the year 2007, Alnylam (or sublicensees) will select the method
of delivery.     •   By the end of the year 2008, Alnylam (or sublicensees) will
optimize the lead compound.     •   By the end of the year 2010, Alnylam (or
sublicensees) will conclude preclinical development

Payment Obligations (Sections 3 and 4)
• The following milestones are payable:

         
•First issuance in the U.S. of a patent under the Rockefeller Patent Rights
covering a Licensed Product
    •$[**]  
• First dosing of a subject in a Phase II clinical trial for the first Licensed
Product
    •$[**]  
• Approval by the U.S. FDA of a New Drug Application for the first Licensed
Product
    •$[**]  

•
• A [**]% royalty is payable to Rockefeller on Net Sales of Licensed Products by
Alnylam, its Affiliates and its sublicensees (no offsets).
• If Alnylam grants a sublicense under the Stoffel Agreement and receives
payment in connection with such grant in the form of upfront fees, maintenance
fees and milestone payments (net of any sums due to Rockefeller under this
Agreement for the same milestone event), Alnylam will pay Rockefeller [**]% of
such payments, excluding payments for costs incurred by Alnylam, Payments to
Alnylam in the form of royalties paid by a sublicensee, equity investments in
Alnylam by a sublicensee, loan proceeds paid to Alnylam by a sublicensee in an
arms length transaction, full recourse debt financing and research and
development funding paid to Alnylam in a bona fide transaction are also excluded
from the sublicense income calculation.
• Payments are due to Rockefeller within 60 days after the end of the quarter in
which the royalties or fees accrue.
Books and Records (Sections 4.3 and 4.4)
• Sub-licensees are required to keep complete and accurate books and records to
verify Net Sales, and all of the royalties, fees, and other payments payable
under the

Page 4 of 61



--------------------------------------------------------------------------------



 



Stoffel Agreement. The records for each quarter will be maintained for at least
three (3) years after submission of the applicable report required under the
Stoffel Agreement.
• Upon reasonable prior written notice to Alnylam, sublicensees will provide an
independent, reputable CPA appointed by Rockefeller and reasonably acceptable to
Alnylam with access to all of the books and records required by the Stoffel
Agreement to conduct a review or audit of Net Sales, and all of the royalties,
fees, and other payments payable under the Stoffel Agreement. If the audit
determines that Alnylam has underpaid any royalty payment by 5% or more, Alnylam
will also promptly pay the costs of the review or audit.
Non-Use of Name (Section 5.4)
• Sublicensees may not use the name, logo, seal, trademark, or service mark
(including any adaptation of them) of Rockefeller or any Rockefeller school,
organization, employee, student or representative, without the prior written
consent of Rockefeller, except for purposes of compliance with securities
regulations.
Termination (Section 6.2)
• Alnylam may terminate for convenience
• Sublicenses will survive for 90 days following termination and Rockefeller
agrees to enter into license agreement(s) directly with sublicensees upon the
same terms as the terms of the Stoffel Agreement
• Alnylam must promptly inventory all finished product and works-in-product of
Licensed Products of its sublicensees. Inventory may be sold off unless
Rockefeller terminates for a breach by Alnylam or its sublicensees or Alnylam’s
bankruptcy.
Prosecution and Enforcement (Section 7)
• Alnylam will prepare the Rockefeller Patent Rights, but Rockefeller will
prosecute and maintain the Rockefeller Patent Rights with Alnylam’s input.
Alnylam has a right to manage the prosecution and enforcement. Alnylam will
reimburse Rockefeller’s prosecution and maintenance costs.
• Alnylam must inform Rockefeller promptly, but no later than 30 days, after
learning of infringement of the Rockefeller Patent Rights. Alnylam and
Rockefeller will consult each other concerning response to infringement. Alnylam
may enforce the Rockefeller Patent Rights; recoveries, after the parties’
expenses are reimbursed, are treated as Net Sales subject to royalties.
Rockefeller has step-in enforcement rights.
Definitions
     “Licensed Products” means products that are made, made for, used, used for,
imported, imported for, sold, sold for or offered for sale by Alnylam or its
Affiliates or

Page 5 of 61



--------------------------------------------------------------------------------



 



sublicensees and that either (i) in the absence of this Agreement, would
infringe at least one Valid Claim of the Rockefeller Patent Rights, or (ii) use
a process or machine covered by a Valid Claim of Rockefeller Patent Rights.
     “Net Sales” means with respect to each Licensed Product the gross amount
invoiced by Alnylam or its Affiliates or sublicensees on sales or other
dispositions of such product to third parties less Qualifying Costs directly
attributable to a sale and actually taken and/or identified on the invoice and
borne by Company, or its Affiliates or sublicensees. “Qualifying Costs” means:
(a) customary discounts in the trade for quantity purchased, prompt payment or
wholesalers and distributors; (b) credits, allowances or refunds for claims or
returns or retroactive price reductions (including government healthcare
programs and similar types of rebates) that do not exceed the original invoice
amount; (c) prepaid outbound transportation expenses and transportation
insurance premiums; and (d) sales, transfer, excise and use taxes and other fees
imposed by a governmental agency. Sales for clinical study purposes or
compassionate, named patient or similar use shall not constitute Net Sales
     “Rockefeller Patent Rights” means Rockefeller’s interests in a specified
patent application ([**]) and related patent family relating to reduction or
elimination of miRNA expression.

Page 6 of 61



--------------------------------------------------------------------------------



 



TEKMIRA
License and Collaboration Agreement between Tekmira Pharmaceuticals Corporation
(formerly INEX Pharmaceuticals Corporation) (“Tekmira”) and Alnylam, dated
January 8, 2007 (“Effective Date”) (“Tekmira Agreement”)
Brief Summary of Technology Covered by License:

•   Tekmira (f.k.a. Inex Pharmaceuticals Corp.) granted Alnylam a license
relating to liposomal delivery of siRNA and miRNA products. Alnylam granted
Tekmira (i) an option to obtain exclusive, royalty-bearing, worldwide licenses
under its fundamental siRNA intellectual property for 3 genetic targets and
(ii) an exclusive, royalty bearing license to certain intellectual property
relating to immunostimulatory RNA oligonucleotide compositions (“IOC
Technology”). Alnylam retained certain rights to participate with Tekmira in
commercialization of IOC Technology. In addition, Alnylam provided funding for a
2-year formulation development collaboration with Tekmira, a multi-year loan for
capital expenditure purposes, and Tekmira will provide exclusive manufacturing
services for Alnylam’s development programs up until completion of Phase 2
clinical studies.

Limitations on Scope of License (Sections 6.1 and 6.4)
• The license granted to Alnylam is limited to an exclusive, royalty-bearing,
worldwide license under Inex Technology, Inex Collaboration IP and Tekmira’s
interest in Joint Collaboration IP to Develop, Manufacture and Commercialize
Alnylam Royalty Products in the Alnylam Field, subject to (a) Tekmira’s
non-exclusive license under Alnylam’s rights in Inex Technology and
Collaboration IP for purposes of performing Tekmira’s obligations under the
Collaboration with respect to Alnylam Royalty Products, and the Manufacturing
Activities, and (b) Tekmira’s exclusive, worldwide license under Alnylam’s
rights in Inex Technology and Collaboration IP to Develop, Manufacture and
Commercialize Inex Development Products (as defined below) in the Alnylam Field.
• Any license granted by Alnylam to a Third Party under Alnylam RNAi Technology
and Alnylam Collaboration IP would be subject to a non-exclusive, worldwide
license granted to Tekmira for purposes of performing Tekmira’s obligations
under the Collaboration with respect to Alnylam Royalty Products, and the
Manufacturing Activities.
• Any license granted by Alnylam to a Third Party under Alnylam Core Patent
Rights, Alnylam Lipidoid Patent Rights, Alnylam Collaboration IP and Alnylam’s
interest in Joint Collaboration IP would be subject to an exclusive, worldwide
license granted to Tekmira to Develop, Manufacture and Commercialize RNAi
Products directed to up to three (3) Targets (each such Target, an “Inex
Development Target,” and such RNAi Products, the “Inex Development Products”)
which Tekmira may select (as described below) in the Alnylam Field. During the
Selection Term, Tekmira has the right to nominate a Target, subject to
(a) Alnylam’s contractual obligation to a Third Party that would be breached by
the inclusion of such Target as an Inex Development Target under

Page 7 of 61



--------------------------------------------------------------------------------



 



the Tekmira Agreement, and (b) Alnylam’s determination after good faith review
of its ongoing or planned scientific and/or business activities that such Target
is a Target of interest to Alnylam. If neither of these criteria apply, the
Target is deemed to have been successfully nominated as an “Inex Development
Target” and Alnylam is obligated to use Commercially Reasonable Efforts
consistent with the terms of the Novartis Agreement to obtain Novartis’ consent
to such selection. If an Inex Development Target is not available for license,
then Tekmira may nominate an additional Target, until an aggregate of 3 Inex
Development Targets have been identified and approved for selection. If all 3
Inex Development Targets have not been approved for selection by the expiration
of the Selection Term, the Selection Term will be extended until the earlier of
(i) the date on which an aggregate of 3 such Inex Development Targets have been
identified and approved for selection, and (ii) January 8, 2014.
• Any license granted by Alnylam to a Third Party under Alnylam IOC Technology,
Alnylam Collaboration IP and Alnylam’s interest in Joint Collaboration IP would
be subject to an exclusive license granted to Develop, Manufacture and
Commercialize IOC Products in the Inex IOC Field in and for the United States.
Restrictions on Sublicensing by Alnylam (Sections 6.2 and 6.4)
• Alnylam may grant sublicenses to Third Parties to Develop, Manufacture and
Commercialize Alnylam Royalty Products; provided, that (i) with respect to any
sublicense of Alnylam’s rights under Section 6.1.1(a) (i.e., the exclusive
license under Inex Technology to develop and commercialize Alnylam Royalty
Products in the Alnylam Field) of the Tekmira Agreement in respect of any
Alnylam Royalty Product for which Tekmira has not initiated Manufacturing of
batches of finished dosage form for GLP toxicology studies, Alnylam is required
to use Commercially Reasonable Efforts to facilitate a business discussion
between Tekmira and Alnylam’s Sublicensee (other than Tekmira or its Affiliates)
with respect to the provision of manufacturing services by Tekmira to such
Sublicensee; and (ii) with respect to any sublicense of Alnylam’s rights under
Section 6.1.1(a) of the Tekmira Agreement in respect of any Alnylam Royalty
Product for which Tekmira has initiated Manufacturing of batches of finished
dosage form for GLP toxicology studies, Alnylam’s Sublicensee (other than
Tekmira or its Affiliates) will be required to obtain its requirements of the
bulk finished dosage form of such Alnylam Royalty Product from Tekmira on the
terms set forth in Article 5 of the Tekmira Agreement. However, Tekmira agrees
to negotiate in good faith with Alnylam and/or Alnylam’s Sublicensee either an
alternate or modified supply arrangement or the release of such Sublicensee from
such exclusive supply obligation in return for reasonable compensation to
Tekmira.
• Each license and/or sublicense granted by Alnylam under the Tekmira Agreement
to develop, manufacture and commercialize Alnylam Royalty Products must be
subject and subordinate to the terms and conditions of the Tekmira Agreement and
must contain terms and conditions consistent with those in the Tekmira
Agreement, including, without limitation, the requirements of Section 6.4 of the
Tekmira Agreement (see below). Commercializing Sublicensees are also required
to: (i) submit applicable sales or other reports consistent with those required
under the Tekmira Agreement; (ii) comply with an

Page 8 of 61



--------------------------------------------------------------------------------



 



audit requirement similar to the requirement set forth in Section 7.6 of the
Tekmira Agreement; and (iii) comply with the confidentiality and non-use
provisions of Article 8 of the Tekmira Agreement with respect to both Parties’
Confidential Information. If Alnylam becomes aware of a material breach of any
sublicense by a Third Party Sublicensee, Alnylam is required to promptly notify
Tekmira of the particulars of same and take all Commercially Reasonable Efforts
to enforce the terms of such sublicense.
• Section 6.4 of the Tekmira Agreement states that all licenses and other rights
granted to Alnylam with respect to Inex Technology under Article 6 of the
Tekmira Agreement are subject to (i) the rights granted to Tekmira, and to
Tekmira’s ability to grant rights to Alnylam under the Inex In-Licenses, and
(ii) the provisions of the UBC Sublicense Documents governing or relating to the
rights sublicensed to Alnylam.
Diligence and Annual Reports (Section 6.7)
• Alnylam is required to use Commercially Reasonable Efforts to Develop and
Commercialize an Alnylam Royalty Product.
• Alnylam is required to deliver to Tekmira an annual report, due no later than
December 31 of each Contract Year during the Agreement Term, which summarizes
the major activities undertaken by Alnylam during the preceding 12 months to
Develop and Commercialize its Royalty Products in the applicable field. The
report will include an outline of the status of any such Royalty Products in
clinical trials and the existence of any sublicenses with respect to such
Royalty Products which have not been previously disclosed.
Financial Obligations (Sections 7.2-7.4 and 6.1.3)
Milestone Payments:
• (a) Alnylam will make milestone payments to Tekmira as set forth below on a
Target-by-Target basis, no later than 30 calendar days after the earliest date
on which the corresponding milestone event has been achieved with respect to the
first Alnylam Royalty Product directed to a Target (other than a Biodefense
Target) to achieve such milestone event:

          Milestone Event   Payment
Initiation of first Phase I Study
  $ [**]  
Initiation of first Phase II Study
  $ [**]  
Acceptance by a Regulatory Authority in a Major Market of the first NDA for
filing
  $ [**]  
First NDA Regulatory Approval in a Major Market
  $ [**]  
Aggregate worldwide cumulative Net Sales equals or exceeds $[**]
  $ [**]  

Page 9 of 61



--------------------------------------------------------------------------------



 



• (b) If, however, the Target is a Biodefense Target, in lieu of the milestone
payments set forth above, the following milestone payments will be payable, on a
Target-by-Target basis, no later than 30 calendar days after the later of
(i) the earliest date on which the corresponding milestone event has been
achieved with respect to the first Alnylam Royalty Product directed to a
Biodefense Target to achieve such milestone event and (ii) receipt by Alnylam of
all funding from a Funding Authority that Alnylam is eligible to receive for the
achievement of such milestone event:

          Milestone Event   Payment
Approval of the first IND filed by Alnylam
  $ [**]  
Positive safety data from the first Phase I Study to be completed
  $ [**]  
First Commercial Sale
  $ [**]  

• Notwithstanding the foregoing: (i) if the first Alnylam Royalty Product
directed to a Target to achieve a milestone event as set forth in clause (a) or
(b) above is comprised of a formulation Covered by or employing any Third Party
Liposome Patent Rights, then only [**]% of the corresponding milestone payment
will be payable to Tekmira; and (ii) notwithstanding that a Target is a
Biodefense Target, if Alnylam or its Related Parties Commercialize or sell an
Alnylam Royalty Product directed to such Target other than to a Funding
Authority, the milestone payment amounts set forth in clause (a) will then apply
in lieu of the amounts set forth in clause (b).
• Each milestone payment by Alnylam to Tekmira hereunder will be payable only
once for each Target, regardless of the number of times the milestone is
achieved with respect to one or more Alnylam Royalty Products directed to such
Target.
• On and after [**], Alnylam will be entitled to reduce each milestone payment
payable by Alnylam under the Tekmira Agreement (after application of appropriate
deductions by [**]% of such milestone payment, until such time as the aggregate
amount of all such reductions hereunder equals $[**]. For clarity, Alnylam may
offset (i) its obligation to pay the resulting milestone payment against
(ii) certain obligations of Tekmira owed to Alnylam pursuant to the Loan
Agreement, as provided in the Loan Agreement.
Royalty Payments:
• Royalties are payable to Tekmira on Net Sales of Alnylam Royalty Products
worldwide as follows:

Page 10 of 61



--------------------------------------------------------------------------------



 





          Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty
Product   (as a percentage of Net Sales)
on the first $[**] — $[**]
    [**] %
On the subsequent $[**] — $[**]
    [**] %
Greater than $[**]
    [**] %

• Notwithstanding the foregoing, if an Alnylam Royalty Product is comprised of a
formulation Covered by or employing any Third Party Liposome Patent Rights then
royalties on Net Sales of Alnylam Royalty Products will be calculated as
follows:

          Aggregate Calendar Year Net Sales of the   Royalty Alnylam Royalty
Product   (as a percentage of Net Sales)
on the first $[**] — $[**]
    [**] %
On the subsequent $[**] — $[**]
    [**] %
Greater than $[**]
    [**] %

• If the Development, Manufacture or Commercialization of an Alnylam Royalty
Product in accordance with the Tekmira Agreement infringes Necessary Third Party
IP, the applicable royalties in each country payable to Tekmira will be reduced
by [**]% of the amount paid by Alnylam of any royalties under all licenses of
such Necessary Third Party IP that are reasonably allocable to the Development,
Manufacture and Commercialization of the Alnylam Royalty Product in or for such
country in the Alnylam Field; provided, however, that, on a country-by-country
basis, in no event will the royalties payable to Tekmira with respect to Net
Sales in a country for any Calendar Quarter be reduced below the greater of: (i)
[**]% of the royalties otherwise payable to Tekmira for such Calendar Quarter,
and (ii) the amount of any royalties payable under the In-licenses of Alnylam
that are reasonably allocable to the Commercialization or Manufacture of the
Alnylam Royalty Product in or for such country in the Field (where the royalties
are calculated by adding one percentage point to the applicable royalty rate(s)
in the applicable In-License(s)).
• If Alnylam is required to make any payments to UBC in respect of the Inex
Technology or Inex Collaboration IP licensed to Alnylam pursuant to the UBC
Sublicense Agreement, then Alnylam will be entitled to offset any amounts
payable by Alnylam to Tekmira under the Tekmira Agreement by the amount of
Alnylam’s payments to UBC until such amounts have been credited in full.
Royalty Reports; Payment and Audit Rights (Sections 7.3.4 and 7.6)
• Commencing upon the First Commercial Sale of an Alnylam Royalty Product,
Alnylam is required to provide to Tekmira a quarterly written report showing the
quantity of Alnylam Royalty Products sold in each country (as measured in
saleable units of product), the gross sales of such Alnylam Royalty Product in
each country, total deductions for such Alnylam Royalty Product for each country
included in the calculation of Net Sales, the Net Sales in each country of such
Alnylam Royalty Product subject to royalty payments and the royalties payable
with respect to such Alnylam Royalty

Page 11 of 61



--------------------------------------------------------------------------------



 



Product. Quarterly reports are due no later than the 25th day following the
close of each Calendar Quarter. Royalties shown to have accrued by each royalty
report are due and payable on the date such royalty report is due.
• Complete and accurate records must be kept in sufficient detail to enable the
royalties and other payments payable under the Tekmira Agreement to be
determined.
• Upon the written request of Tekmira and not more than once in each Calendar
Year, a Sublicensee must permit an independent certified public accounting firm
of nationally recognized standing selected by Tekmira and reasonably acceptable
to such Sublicensee to have access during normal business hours to such of the
records of Sublicensee as may be reasonably necessary to verify the accuracy of
the royalty and other financial reports required to be delivered under the
Tekmira Agreement for any Calendar Year ending not more than [**] months prior
to the date of such request, for the sole purpose of verifying the basis and
accuracy of payments made under Article 7 of the Tekmira Agreement.
Prosecution and Enforcement (Sections 10.2, 10.3 and 10.4)
• Alnylam is solely responsible, at Alnylam’s discretion, for filing,
prosecuting, conducting ex parte and inter partes proceedings (including the
defense of any interference or opposition proceedings) and maintaining all
Patent Rights comprising Alnylam RNAi Technology, Alnylam IOC Technology or
Alnylam Collaboration IP, in Alnylam’s name.
• Tekmira, at Tekmira’s discretion, for filing, prosecuting, conducting ex parte
and inter partes proceedings, (including the defense of any interference or
opposition proceedings), and maintaining all Patent Rights comprising Inex
Technology or Inex IOC Technology, in Tekmira’s name, or Inex Collaboration IP,
in UBC’s name.
• Subject to Tekmira’s continuing right to the prior review of, comment on,
revision to and approval of material documents, which will not be unreasonably
delayed or withheld, Alnylam is solely responsible, at Alnylam’s discretion, for
filing, conducting ex parte and inter partes prosecution, and maintaining
(including the defense of any interference or opposition proceedings) all Patent
Rights comprising Joint Collaboration IP, in the names of both Tekmira and
Alnylam.
• If Alnylam elects not to seek or continue to seek or maintain patent
protection on any Alnylam IOC Technology or Alnylam Collaboration IP which is
subject to Tekmira’s licensed rights under the Tekmira Agreement, or Joint
Collaboration IP, then Tekmira will have step-in rights. If Alnylam declines to
file, prosecute and/or maintain Valid Claims at Tekmira’s request in Joint
Collaboration IP, then Tekmira will have step-in rights.
• If Tekmira elects not to seek or continue to seek or maintain patent
protection on any Inex Technology or Inex Collaboration IP, which is subject to
Alnylam’s licensed rights under the Tekmira Agreement, then subject to the
provisions of the UBC

Page 12 of 61



--------------------------------------------------------------------------------



 



Sublicense Documents, Alnylam will have rights (but not the obligation), at its
expense, to prosecute and maintain in any country patent protection on such Inex
Technology in the name of Tekmira or Inex Collaboration IP in the name of UBC.
• Each Party agrees: (a) to make its employees, agents and consultants
reasonably available to the other Party (or to the other Party’s authorized
attorneys, agents or representatives), to the extent reasonably necessary to
enable such Party to undertake patent prosecution; (b) to provide the other
Party with copies of all material correspondence pertaining to prosecution with
the patent offices; (c) to cooperate, if necessary and appropriate, with the
other Party in gaining patent term extensions wherever applicable to Patent
Rights; and (d) to endeavor in good faith to coordinate its efforts with the
other Party to minimize or avoid interference with the prosecution and
maintenance of the other Party’s patent applications.
• The patent filing, prosecution and maintenance expenses incurred after the
Effective Date with respect to Patent Rights comprised of Alnylam Core Patent
Rights, Alnylam IOC Technology, Alnylam Lipidoid Patent Rights, Inex Technology,
Inex IOC Technology and Collaboration IP will be borne by each Party having the
right to file, prosecute and maintain such Patent Rights under the Tekmira
Agreement.
• Subject to the provisions of any Inex In-License and the provisions of the UBC
Sublicense Documents, in respect of the Alnylam Royalty Products in the Alnylam
Field, Alnylam will have the sole and exclusive right to initiate an
infringement or other appropriate suit anywhere in the world against any Third
Party who at any time has infringed, or is suspected of infringing, any Patent
Rights, or of using without proper authorization, any Know-How, comprising any
Inex Technology or Collaboration IP that is licensed to Alnylam under the
Tekmira Agreement.
• Alnylam will have the sole and exclusive right to initiate an infringement or
other appropriate suit anywhere in the world against any Third Party who at any
time has infringed, or is suspected of infringing, any Patent Rights, or of
using without proper authorization any Know-How, comprising Alnylam RNAi
Technology, Alnylam IOC Technology or Alnylam Collaboration IP; provided, that
if Alnylam fails to initiate a suit or take other appropriate action with
respect to Alnylam IOC Technology in the United States with respect to an IOC
Product that it has the initial right to initiate or take pursuant thereto
within 90 days after becoming aware of the basis for such suit or action, then
Tekmira may, in its discretion, provide Alnylam with written notice of Tekmira’s
intent to initiate a suit or take other appropriate action with respect to such
IOC Product. If Alnylam fails to initiate a suit or take such other appropriate
action within 30 days after receipt of such notice from Tekmira, then Tekmira
will have the right to initiate a suit or take other appropriate action that it
believes is reasonably required to protect its licensed interests under the
Alnylam IOC Technology and Alnylam Collaboration IP with respect to such IOC
Product.
• Alnylam may defend any Infringement Claim brought against either Party or its
Affiliates or Sublicensees arising out of the Development, Manufacture or
Commercialization of any Alnylam Royalty Product in the Alnylam Field. Tekmira
may

Page 13 of 61



--------------------------------------------------------------------------------



 



defend any Infringement Claim brought against either Party or its Affiliates or
Sublicensees arising out of the Development, Manufacture or Commercialization of
any Inex Royalty Product and in (a) the Alnylam Field, in the case of Inex
Development Products or (b) the Inex IOC Field, in the case of Inex IOC
Products.
• As the responsible party, Alnylam must keep Tekmira informed, and from time to
time consult with Tekmira regarding the status of any such claims and provide
Tekmira with copies of all documents filed in, and all written communications
relating to, any suit brought in connection with such claims. Tekmira also has
the right to participate and to be presented in any such claim or related suit.
If Alnylam fails to exercise its right to assume such defense within 30 days
following written notice of such Infringement Claim, Tekmira has the sole and
exclusive right to control the defense of such Infringement Claim.
Termination for Patent Challenge (Section 11.5)
• If any Sublicensee asserts in any court or other governmental agency of
competent jurisdiction that an Inex Patent Right or a Patent Right Controlled by
Tekmira by virtue of the Inex-UBC License Agreement and sublicensed to Alnylam
pursuant to the UBC Sublicense (in either case, an “Inex Patent”) is invalid,
unenforceable, or that no issued Valid Claim embodied in such Inex Patent
excludes a Third Party from making, having made, using, selling, offering for
sale, importing or having imported an Alnylam Royalty Product in such
jurisdiction, then Tekmira may, upon written notice to Alnylam, terminate all
licenses granted to Alnylam for such Alnylam Royalty Product(s) covered by such
Inex Patent that is under challenge in the applicable jurisdiction; provided,
however, that Tekmira will not terminate such license if within 30 days of
Alnylam’s receipt of Tekmira’s notification under the Tekmira Agreement (a) it
is confirmed by written notice to Tekmira that Sublicensee no longer intends to
challenge the validity or enforceability of such Inex Patent; or
(b) documentation is provided to Tekmira to confirm Sublicensee’s withdrawal of
its filing, submission, or other process commenced in any court or other
governmental agency of competent jurisdiction to challenge the validity or
enforceability of any such Inex Patent.
Definitions
“Alnylam Collaboration IP” means, generally (a) any improvement, invention, or
Know-How first discovered or developed by employees of Alnylam or its Affiliates
or other persons not employed by Tekmira acting on behalf of Alnylam, in the
performance of the Collaboration, the Manufacturing Activities, and/or Alnylam’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Alnylam Collaboration IP excludes
Alnylam’s interest in Joint Collaboration IP.
“Alnylam Core Patent Rights” means those Patent Rights set forth in Schedule 1.3
of the Tekmira Agreement, including various Tuschl I and Tuschl II patents and
patent applications, as such Schedule is supplemented from time to time pursuant
to Section 6.5.1 of the Tekmira Agreement.

Page 14 of 61



--------------------------------------------------------------------------------



 



“Alnylam Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an RNAi Product or miRNA Product.
“Alnylam IOC Technology” mean, generally (a) Know-How Controlled by Alnylam as
of the Effective Date that is useful or necessary to Develop, Commercialize
and/or Manufacture an IOC Product in the Inex IOC Field (excluding any Alnylam
Collaboration IP and Alnylam’s interest in Joint Collaboration IP), and
(b) those Patent Rights set forth in Schedule 1.5 of the Tekmira Agreement,
including USSN [**].
“Alnylam Lipidoid Patent Rights” means those Patent Rights Controlled by Alnylam
under a license from the Massachusetts Institute of Technology pursuant to the
MIT License Agreement and that are set forth in Schedule 1.6 of the Tekmira
Agreement, including USSN [**].
“Alnylam RNAi Know-How” means, generally, Know-How Controlled by Alnylam that
Alnylam determines in its reasonable judgment to be useful or necessary to
Develop, Commercialize and/or Manufacture an Alnylam Royalty Product in the
Alnylam Field (excluding any Alnylam Collaboration IP and Alnylam’s interest in
Joint Collaboration IP).
“Alnylam RNAi Patent Rights” means, generally, Patent Rights Controlled by
Alnylam that claim (a) Alnylam RNAi Know-How, or (b) the identification,
characterization, optimization, construction, expression, formulation, use or
production of an Alnylam Royalty Product, as the case may be, and which Alnylam
determines in its reasonable judgment to be useful or necessary to Develop,
Commercialize and/or Manufacture an Alnylam Royalty Product in the Alnylam Field
(including, without limitation, the Alnylam Core Patent Rights and the Alnylam
Lipidoid Patent Rights, but specifically excluding Alnylam IOC Technology and
any Patent Rights included in Alnylam Collaboration IP or Alnylam’s interest in
Joint Collaboration IP).
“Alnylam RNAi Technology” means, collectively, Alnylam RNAi Know-How and Alnylam
RNAi Patent Rights.
“Alnylam Royalty Product” means any RNAi Product or a miRNA Product that, but
for the licenses granted hereunder, would be Covered by one or more Valid Claims
of the Inex Patent Rights.
“Biodefense Target” means (a) a Target within the genome of one or more Category
A, B and C pathogens, as defined by the National Institute of Allergy and
Infectious Diseases, including without limitation, pathogens listed on
Schedule 1.12 of the Tekmira Agreement, but specifically excluding influenza
virus, or (b) an endogenous cellular Target against which Alnylam Develops
and/or Commercializes an Alnylam Royalty Product for commercial supply to one or
more Funding Authorities.
“Collaboration IP” means, collectively, Alnylam Collaboration IP, Inex
Collaboration IP and Joint Collaboration IP.

Page 15 of 61



--------------------------------------------------------------------------------



 



“Existing Inex In-Licenses” means the Third Party agreements listed on
Schedule 1.30 to the Tekmira Agreement.
“IOC” or “Immunostimulatory Oligonucleotide Composition” means a single-stranded
or double-stranded ribonucleic acid (“RNA”) composition, or derivative thereof,
that has activity solely through an immunostimulatory mechanism and has no RNAi
activity against a human gene transcript or viral genomic sequence.
“IOC Product” means a product containing, comprised of or based on IOCs or IOC
derivatives.
“Inex Collaboration IP” means, generally (a) any improvement, invention or
Know-How first discovered or developed by employees of Tekmira or its Affiliates
or other persons not employed by Alnylam acting on behalf of Tekmira, in the
performance of the Collaboration, the Manufacturing Activities, and/or Tekmira’s
obligations under the Original Agreements, and (b) any Patent Rights which
claim, cover or relate to such Know-How. Inex Collaboration IP excludes
Tekmira’s interest in Joint Collaboration IP.
“Inex In-License” means an agreement between Tekmira or its Affiliates, and a
Third Party, pursuant to which Tekmira or any of its Affiliates Control(s) Inex
Technology relating to the Alnylam Field under a license or sublicense from such
Third Party, including without limitation, the Existing Inex In-Licenses.
“Inex IOC Field” means the treatment, prophylaxis and diagnosis of diseases in
humans using an IOC Product.
“Inex IOC Technology” means, generally (a) Know-How Controlled by Tekmira or its
Affiliates with respect to IOC Products and/or IOCs, and (b) Patent Rights
Controlled by Tekmira and its Affiliates that claim such Know-How or the
identification, characterization, optimization, construction, expression,
formulation, delivery, use or production of an IOC Product and/or IOC, and are
useful or necessary to Develop, Commercialize and/or Manufacture IOC Products in
the Field.
“Inex Know-How” means, generally, Know-How Controlled by Tekmira or its
Affiliates with respect to an RNAi Product or miRNA Product (excluding any Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Know-How sublicensed to Alnylam pursuant to the UBC Sublicense).
“Inex Patent Rights” means, generally, Patent Rights Controlled by Tekmira or
its Affiliates that claim (a) Inex Know-How or (b) the identification,
characterization, optimization, construction, expression, formulation, delivery,
use or production of an RNAi Product or miRNA Product, and are useful or
necessary to Develop, Commercialize and/or Manufacture RNAi Products or miRNA
Products in the Alnylam Field (excluding any Patent Rights included in Inex
Collaboration IP, Tekmira’s interest in Joint Collaboration IP and any such
Patent Rights licensed to Alnylam pursuant to the UBC Sublicense).

Page 16 of 61



--------------------------------------------------------------------------------



 



“Inex Royalty Product” means any (a) Inex Development Product that, but for the
licenses granted hereunder, would be Covered by one or more Valid Claims under
the Alnylam Core Patent Rights or the Alnylam Lipidoid Patent Rights, or (b) IOC
Product that but for the licenses granted hereunder, would be Covered by one or
more Valid Claims under the Alnylam IOC Technology.
“Inex Technology” means, collectively, Inex Know-How and Inex Patent Rights.
“Inex-UBC License Agreement” means that certain license agreement between
Tekmira and the University of British Columbia (“UBC”) dated effective July 1,
1998, as amended by Amendment Agreement between Tekmira and UBC dated effective
July 11, 2006, and Second Amendment Agreement dated effective the Effective
Date.
“Joint Collaboration IP” means, generally (a) any improvement, discovery or
Know-How first discovered or developed jointly by the Parties or their
Affiliates or others acting on behalf of Tekmira and Alnylam in the performance
of the Collaboration, the Manufacturing Activities and/or the obligations of the
Parties under the Original Agreements, and (b) any Patent Rights which claim,
cover or relate to such Know-How.
“Manufacturing Activities” means those activities performed by a party relating
to the manufacture and supply of Alnylam Royalty Products.
“miRNA Product” means a product containing, comprised of or based on native or
chemically modified RNA oligomers designed to either modulate an miRNA and/or
provide the function of an miRNA.
“Necessary Third Party IP” means, on a country-by-country basis, Know-How or
Patent Rights in such country owned or controlled by a Third Party that cover a
Royalty Product.
“Pre-Existing Alliance Agreements” are listed on Schedule 1.79 to the Tekmira
Agreement.
“RNAi Product” means a product containing, comprised of or based on siRNAs or
siRNA derivatives or other moieties effective in gene function modulation and
designed to modulate the function of particular genes or gene products by
causing degradation of a Target mRNA to which such siRNAs or siRNA derivatives
are complementary (“RNAi Interference Mechanism”), and that is not an miRNA
Product.
“Royalty Product” means, either (a) an Alnylam Royalty Product, or (b) an Inex
Royalty Product.
“Selection Term” means the period commencing on the Effective Date and
continuing for five (5) Contract Years thereafter, unless such period is
extended pursuant to Section 2.2 of the Tekmira Agreement.
“Small Interfering RNA” or “siRNA” means a double-stranded ribonucleic acid
(RNA) composition designed to act primarily through an RNA Interference
Mechanism that

Page 17 of 61



--------------------------------------------------------------------------------



 



consists of either (a) two separate oligomers of native or chemically modified
RNA that are hybridized to one another along a substantial portion of their
lengths, or (b) a single oligomer of native or chemically modified RNA that is
hybridized to itself by self-complementary base-pairing along a substantial
portion of its length to form a hairpin.
“Target” means: (a) a polypeptide or entity comprising a combination of at least
one polypeptide and other macromolecules, that is a site or potential site of
therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus will be regarded as a
single Target; or (d) a naturally occurring interfering RNA or miRNA or
precursor thereof.
“Third Party Liposome Patent Rights” means, with respect to an Alnylam Royalty
Product, (a) the Alnylam Lipidoid Patent Rights and/or (b) other technology
comprising a lipid component or liposomal formulation useful or necessary for
the Development, Manufacture or Commercialization of such Alnylam Royalty
Product and Controlled by Alnylam under a license from a Third Party, and in
each case with respect to which Intellectual Property Rights Alnylam has granted
to Tekmira a non-exclusive, royalty- and milestone fee-bearing (on a
pass-through basis) license to Develop, Manufacture and Commercialize Inex
Royalty Products in the Alnylam Field in the case of Inex Development Product,
and in the Inex IOC Field in the case of IOC Products.
“UBC Sublicense Documents” means the collective reference to (a) the Sublicense
Agreement dated as of the Effective Date between the Parties (the “UBC
Sublicense”), (b) the Consent and Agreement dated as of the Effective Date among
the Parties and UBC, and (c) the Assignment dated the Effective Date between
Tekmira and UBC.

Page 18 of 61



--------------------------------------------------------------------------------



 



ROCHE
License and Collaboration Agreement dated July 8, 2007, by and among Alnylam
Pharmaceuticals, Inc., F. Hoffmann-La Roche Ltd (“Roche Basel”) and Hoffmann-La
Roche Inc. (together with Roche Basel, “Roche”) (“Roche Agreement”), effective
on August 9, 2007 (“Effective Date”)
Brief Description of Technology Covered by License
• Alnylam granted Roche and its Affiliates a non-exclusive, worldwide license
under Alnylam’s rights to Architecture and Chemistry IP and Delivery IP as it
existed at the effective time of the Agreement, to develop and commercialize
RNAi Products for treatment/prophylaxis of indications in at least the fields of
cancer, certain liver diseases, metabolic disease and pulmonary disease. Roche
has the option to enter additional therapeutic fields and, prior to granting
exclusive licenses in the other Fields, Alnylam must give Roche a right of first
negotiation.
Limitations on Scope of License
Any license granted by Alnylam to a Third Party under Architecture and Chemistry
IP or Delivery IP would be subject to the following limitations:
• License Grant to Roche. Roche and its Affiliates have a non-exclusive,
worldwide license to develop and commercialize RNAi Products for the
treatment/prophylaxis of indications in at least the primary fields of cancer,
certain liver diseases, metabolic disease and pulmonary disease) and any
additional fields (which are listed in a schedule to the Roche Agreement) to
which Roche acquires non-exclusive rights (collectively, “Field”).
• Designated Targets. If Roche selects a Target which is not a Blocked Target
and such Target is cleared through the Novartis ROFO mechanism, Roche has
non-exclusive rights within the scope of its basic license grant to develop and
commercialize RNAi Products directed to such “Designated Target” in the Field.
• Alnylam/Roche Discovery Collaboration. Roche and Alnylam have agreed to
collaborate on a specified number of targets during the term of the agreement.
• ROFN. If Alnylam intends to grant to any Third Party an exclusive license to
any particular additional field which has not yet been acquired by Roche,
Alnylam must first offer Roche the right to extend its non-exclusive licenses
into such additional field upon payment of a specified field option fee.
• Extension into Additional Fields. Roche may extend its development and
commercialization activities directed to a Target into any additional field,
provided that Roche notify Alnylam of such extension and pay certain milestone
payments.
Prosecution and Enforcement

Page 19 of 61



--------------------------------------------------------------------------------



 



• Alnylam is obligated to take reasonable measures to protect and, to the extent
Alnylam has such a right, to enforce the IP being licensed to Roche under the
Roche Agreement.
• Alnylam is also obligated to assume control of the defense of any aspects of
any third party infringement claim that involves the validity, scope and/or
enforceability of such licensed IP. Roche has the right to control the defense
of any other third party infringement claim or aspect thereof related to the
licensed IP. Alnylam must keep Roche advised of status and consider Roche’s
recommendations.
Definitions
• “Architecture and Chemistry Intellectual Property” refers, generally, to
Know-How and Patent Rights listed on Schedule C to the Roche Agreement, in each
case Controlled by Alnylam as of the Effective Date, and covering (a) the
general structure, architecture, or design of double-stranded oligonucleotide
molecules which engage RNAi mechanisms in a cell; (b) chemical modifications of
double-stranded oligonucleotides (including any modification to the base, sugar
or internucleoside linkage, nucleotide mimetics, and any end modifications)
which do not abolish the RNAi activity of the double-stranded oligonucleotides
in (a); (c) manufacturing techniques for the double-stranded oligonucleotide
molecules or chemical modifications of (a) and (b); or (d) all uses or
applications of double-stranded oligonucleotide molecules or chemical
modifications in (a) or (b); but excluding (i) IP to the extent specifically
related to Blocked Targets, and (ii) Delivery IP. Includes future Patent Rights
that claim priority to or common priority with any of the aforementioned Patent
Rights.
• “Blocked Target” means any Target that is subject to a contractual obligation
of a Pre-Existing Alliance Agreement that would be breached by the inclusion of
such Target as a Designated Target under this Agreement
• “Delivery Intellectual Property” refers, generally, to Know-How and Patent
Rights listed on Schedule C to the Roche Agreement, in each case Controlled by
Alnylam as of the Effective Date, and covering (a) delivery technologies
necessary or useful for delivery of double-stranded oligonucleotide molecules;
or (b) manufacturing techniques for such delivery technologies of (a); but
excluding Patent Rights which relate specifically to Blocked Targets. Includes
future Patent Rights that claim priority to or common priority with any of the
aforementioned Patent Rights.
• “RNAi Compound” means any compound that, in vitro or otherwise, functions
through the mechanism of RNAi and consists of or encodes double-stranded
oligonucleotides, and which double-stranded oligonucelotides optionally may be
chemically modified to contain modified nucleotide bases or non-RNA nucleotides,
and optionally may be administered in conjunction with a delivery vehicle or
vector.
• “RNAi Product” means any product that contains one or more RNAi Compounds as
an active ingredient.

Page 20 of 61



--------------------------------------------------------------------------------



 



• “Target” means (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide
(including any splice variant thereof), cellular entity or nucleic acid
described in clause (a); or (c) a defined non-peptide entity, including a
microorganism, virus, bacterium or single cell parasite; provided that the
entire genome of a virus shall be regarded as a single Target.

Page 21 of 61



--------------------------------------------------------------------------------



 



NOVARTIS
Research Collaboration and License Agreement between Novartis Institutes for
BioMedical Research, Inc. and Alnylam Pharmaceuticals, Inc., effective
October 12, 2005, as amended by the Addendum Re: Influenza Program effective as
of December 13, 2005, Amendment No. 1 to such Addendum effective as of March 14,
2006, and Amendment No. 2 to such Addendum effective as of May 5, 2006
(“Novartis Agreement”)
Brief Description of Technology Covered by License

•   Alnylam granted Novartis a right to exclusively develop a certain number of
Targets using intellectual property controlled by Alnylam during the term of the
Agreement. Some of the Targets would be developed through collaborative work
between Novartis and Alnylam. In addition, Novartis has the right to convert
their license from an exclusive license with respect to certain Targets to a
broad, non-exclusive license.

Scope of Rights
• Novartis may select a specified number of Targets (“Selected Targets”).
Alnylam and Novartis entered into a Research Collaboration to identify and
optimize RNAi Compounds directed against Selected Targets and develop improved
RNAi technology to enable and enhance the utility of such RNAi Compounds.
(Section 2)
• Alnylam granted Novartis and its Affiliates worldwide licenses under Alnylam
Intellectual Property to (i) perform Novartis’s obligations under the Research
Collaboration, (ii) Discover RNAi Compounds, (iii) Discover RNAi Compounds
directed at the Selected Targets, and (iv) Discover, Develop, Commercialize or
Manufacture Discovered RNAi Compounds and Collaboration Products. The rights
under clauses (i) and (ii) are non-exclusive and non-sublicenseable, under
clause (iii) are exclusive and non-sublicenseable, and under clause (iv) are
exclusive and sublicenseable. (Sections 3.1(a) and (b))
• For a period of time, Novartis has an option, exercisable upon notice and
payment of a fee, to obtain for itself and its Affiliates a non-exclusive,
non-sublicenseable (except to third party contractors), worldwide, perpetual
license under Broad RNAi Intellectual Property for any human, veterinary or
agricultural applications (the “Adoption License”). Alnylam may not grant any
exclusive rights or licenses under any Broad RNAi Intellectual Property except
with respect to an opportunity Novartis does not acquire under the ROFO or in
accordance with agreements existing before the effective date of the Novartis
Agreement. (Section 3.1(c) and (e))
• Exclusivity: Alnylam and its Affiliates may not, either alone or directly or
indirectly in conjunction with a Third Party, conduct Discovery of any RNAi
Compound or RNAi Products directed to a Selected Target, or Discovery,
Development, Commercialization or Manufacture of Discovered RNAi Compounds,
Collaboration

Page 22 of 61



--------------------------------------------------------------------------------



 



Products, or RNAi Compounds or RNAi Products directed to Selected Targets.
Alnylam and its Affiliates may not grant to any Third Party any rights under
Alnylam Intellectual Property to engage in any of the foregoing activities.
(Section 2.6(a))
• ROFO: If Alnylam or any of its Affiliates seek, directly or indirectly in
conjunction with a Third Party (with limited exceptions), or to license a Third
Party (with limited exceptions) the right, to Discover, Develop, Commercialize
or Manufacture any RNAi Compounds or RNAi Products directed at a Target(s),
Alnylam must first provide written notice to Novartis. Novartis has a period of
time to accept or reject the opportunity. If Novartis rejects an opportunity for
a program for which no IND has been filed in the US or Major Market Countries,
or Novartis and Alnylam are unable to come to terms on a post-IND program,
Alnylam may, within a specified period of time, enter an agreement with a Third
Party, which can be no more favorable overall to such Third Party than those
offered to Novartis under Section 2.6(c)(i). (Sections 2.6(b) and (c))
• In-Licensing IP: To the extent applicable, Alnylam must comply with Sections
2.6(b) and (c) when acquiring or licensing rights from Third Parties. In the
course of acquiring or licensing additional Broad RNAi Intellectual Property or
any other Alnylam Intellectual Property covering a Collaboration Product,
Alnylam must use its best efforts to ensure that such rights include the right
to sublicense to Novartis such Broad RNAi Intellectual Property or other Alnylam
Intellectual Property. (Sections 2.6(d), 3.1(f))
• Technology Transfer: Alnylam will periodically deliver to Novartis all Alnylam
Intellectual Property specifically relating to the Discovered RNAi Compounds,
relating to the Research Collaboration, or otherwise necessary or useful to the
Discovery, Development, Commercialization or Manufacture of Discovered RNAi
Compounds or Collaboration Products. Once Novartis acquires the Adoption
License, Alnylam will periodically deliver to Novartis all Broad RNAi
Intellectual Property. The deliveries will include un-redacted copies of
agreements that directly or indirectly grant or restrict rights in Alnylam
Intellectual Property, which may be redacted to comply with confidentiality
obligations and to exclude terms that do not relate to Novartis’s rights or
obligations; provided, that Alnylam will use commercially reasonable efforts to
ensure that Novartis is granted access to un-redacted copies of such agreements.
• Alnylam may not assign, license or otherwise grant any rights or dispose of
any Broad RNAi Intellectual Property or other Alnylam Intellectual Property
covering a Collaboration Product without making such disposition expressly
subject to Novartis’s rights. (Section 3.1(g))
IP Ownership, Prosecution and Enforcement (Section 6)
• Novartis owns all IP jointly created by the parties in the Research
Collaboration. Novartis grants Alnylam a worldwide, non-exclusive,
sublicenseable (solely to Controlled Contractors) license under such
jointly-created IP that is Broad RNAi Intellectual Property, to engage in any
and all research activities directed to human, veterinary or agricultural
applications.

Page 23 of 61



--------------------------------------------------------------------------------



 



• Novartis has a step-in right to prosecute Alnylam Patent Rights that pertain
to a Discovered RNAi Compound or a Licensed Product.
• Alnylam will promptly report in writing to Novartis any known or suspected
infringement or misappropriation of Alnylam Intellectual Property and will
provide Novartis with all available evidence supporting such infringement or
misappropriation.
• Alnylam has the right to protect the Alnylam Intellectual Property, and
Alnylam will consult with Novartis regarding the status of any such action and
will provide Novartis with copies of all material documents relating to such
action. Notwithstanding the foregoing, Novartis has the sole and exclusive right
to initiate a suit under Alnylam Intellectual Property to protect a Discovered
RNAi Compound, a Licensed Product or IP created solely by Novartis or jointly by
Novartis and Alnylam in the Research Collaboration; Alnylam must provide
reasonable assistance at Novartis’ request. Recoveries will be shared in a
specified manner.
• Novartis and Alnylam will cooperate in responding to a claim challenging the
validity of any Alnylam Patent Right covering a Discovered RNAi Compound or a
Licensed Product.
Definitions
     “Adopted Product” means a product containing RNAi Compound(s) that are
Discovered, Developed, Commercialized or Manufactured pursuant to the Adoption
License.
     “Alnylam Intellectual Property” means Know-How and Patent Rights now or in
the future owned or licensed by Alnylam or its Affiliates, including Broad RNAi
Intellectual Property.
     “Broad RNAi Intellectual Property” means all Know-How and Patent Rights now
or in the future owned or licensed by Alnylam or its Affiliates that relate to
RNAi technology, products or processes, including (a) the general structure,
architecture, or design of nucleic acid based molecules which engage RNAi
mechanisms in a cell; (b) chemical modifications of nucleic acids (including any
modification to the base, sugar or internucleoside linkage, nucleotide mimetics,
and any end modifications) which do not abolish the RNAi activity of the nucleic
acid molecules in (a); (c) manufacturing techniques for the nucleic acid based
molecules or chemical modifications of (a) and (b); and (d) all uses or
applications of nucleic acid based molecules or chemical modifications in (a) or
(b); but excluding Patents which relates solely to (i) a specific Target or
small group of Targets; or (ii) delivery technologies which may be broadly
employed for delivery of nucleic acid based molecules.
     “Collaboration Product” means any product that contains one or more
Discovered RNAi Compound(s) as active ingredient(s).

Page 24 of 61



--------------------------------------------------------------------------------



 



     “Discovered RNAi Compound” means an RNAi Compound directed to a Selected
Target that is Discovered during the course of a program under the Novartis
Agreement, together with all derivatives of such RNAi Compound, where
“derivative” means a compound that may contain modified nucleotides or may have
been modified by chemical or molecular genetic means but which still, at least
in vitro, functions through an RNAi mechanism against the same Target.
     “Licensed Products” means the Collaboration Products and the Adopted
Products.
     “RNAi Compound” means any compound that in vitro or otherwise functions
through the mechanism of RNAi and consists of or encodes double-stranded RNA,
and which double-stranded RNA is optionally chemically modified to contain
modified nucleotide bases or non-RNA nucleotides, and optionally may be
administered in conjunction with a delivery vehicle or vector.
     “RNAi Product” means any product that contains one or more RNAi Compounds
as an active ingredient.
     “Target” means: (a) a polypeptide or entity comprising a combination of at
least one polypeptide and other macromolecules, that is a site or potential site
of therapeutic intervention by a therapeutic agent; or a nucleic acid which is
required for expression of such polypeptide; (b) variants of a polypeptide,
cellular entity or nucleic acid described in clause (a); (c) a defined
non-peptide entity, including a microorganism, virus, bacterium or single cell
parasite; provided that the entire genome of a virus shall be regarded as a
single Target; or (d) a naturally occurring interfering RNA or microRNA or
precursor thereof.

Page 25 of 61



--------------------------------------------------------------------------------



 



ROCKEFELLER (Tuschl)
License Agreement between The Rockefeller University and Alnylam
Pharmaceuticals, Inc. effective May 8, 2006 (“Tuschl Agreement”)
Brief Summary of Technology Covered by License:
The Rockefeller University granted Alnylam a license to intellectual property
developed by Dr. Thomas Tuschl relating to sequence-specific inhibition of
microRNAs (RU 681) (also known as “Tuschl IV”).
Scope of License (Section 1.1)
•      Alnylam’s non-exclusive, world-wide, sublicensable license is limited to
a license to research, develop, make, have made, use, have used, import, have
imported, sell, offer for sale and have sold Licensed Products for human and
animal therapeutics.
•      Rockefeller Patent Rights were developed with funding from the U.S.
National Institutes of Health. The United States government retains rights in
such intellectual property, including, but not limited to, requirements that
products, which result from such intellectual property and are sold in the
United States, must be substantially manufactured in the United States.
Certain Sublicense Terms (Section 1.5)

  •   Alnylam will only have the right to grant sublicenses if such sublicense
(a) is granted in conjunction with a license or sublicense of Alnylam’s rights
under proprietary intellectual property that is in addition to the Rockefeller
Patent Rights, and (b) is granted in connection with a bona fide collaboration
with one or more third parties established by written agreement that is for
purposes of research and/or development of products under a jointly prepared
research plan.     •   Alnylam will prohibit the sublicensee from further
sublicensing and require the sublicensee to comply with the terms and conditions
of the Tuschl Agreement (other than Alnylam’s payment and reporting
obligations).     §   Within thirty (30) days after Alnylam enters into a
sublicense agreement, Alnylam will deliver to Rockefeller a copy of the
sublicense agreement which may be redacted except with respect to terms,
including financial terms that re not relevant to Alnylam’s obligations under
the Tuschl Agreement.

•      Upon an Alnylam bankruptcy event, payments due to Alnylam from its
Affiliates or sublicensees under the sublicense agreement in the form of
milestone payments and royalties on Licensed Products will, upon notice from
Rockefeller to such Affiliate or sublicensee, become payable directly to
Rockefeller for the account of Alnylam. Upon receipt of such funds, Rockefeller
will remit to Alnylam the amount by which such payments exceed the amounts owed
by Alnylam to Rockefeller.

Page 26 of 61



--------------------------------------------------------------------------------



 



  §   Alnylam is primarily liable to Rockefeller for any act or omission of a
sublicensee that would be a breach of the Stoffel Agreement if performed or
omitted by Alnylam, and Alnylam will be deemed to be in breach of the Stoffel
Agreement as a result of such act or omission.

Diligence (Section 2)

  •   Alnylam must provide Rockefeller within 30 days of the third and each
subsequent anniversary of the Effective Date with written progress reports
discussing the development, evaluation, testing and commercialization of all
Licensed Products.

Payment Obligations (Sections 3 and 4)
• The following milestones are payable for each Licensed Product against an
individual Gene Target:

     
Receipt of IND approval.
  $[**]
Dosing of first patient in Phase II Clinical Trials.
  $[**]
Dosing of first patient in Phase III Clinical Trials.
  $[**]
Receipt of NDA approval.
  $[**]

•
• A [**]% royalty is payable to Rockefeller on Net Sales of Licensed Products by
Alnylam, its Affiliates and its sublicensees (no offsets).
• If Rockefeller grants a license under the Rockefeller Patent Rights to any
third party, which will permit such third party to manufacture or sell for any
use within the scope of the license at a lower royalty rate than that provided
in the Tuschl Agreement, Rockefeller will promptly notify Alnylam of such
license, including all material terms and conditions of such license, and offer
to Alnylam the lower royalty rates and all of the material terms and conditions
of such license. If Alnylam accepts such terms in writing, the royalty rate and
all material terms and conditions of such notice shall thereafter apply to
Alnylam and the parties will promptly execute an amendment to the Tuschl
Agreement reflecting such terms and conditions.
• Alnylam must pay Rockefeller a one-time fee of $[**] within 30 days after
granting a sublicense to a permitted sublicensee.
• Payments are due to Rockefeller within 60 days after the end of the quarter in
which the royalties or fees accrue.
Books and Records (Sections 4.3 and 4.4)
• Sub-licensees are required to keep complete and accurate books and records to
verify Sales, Net Sales, and all of the royalties, fees, and other payments
payable under

Page 27 of 61



--------------------------------------------------------------------------------



 



the Tuschl Agreement. The records for each quarter will be maintained for at
least 3 years after submission of the applicable report required under the
Tuschl Agreement.
• Upon reasonable prior written notice to Alnylam, sublicensees will provide an
independent, reputable CPA appointed by Rockefeller and reasonably acceptable to
Alnylam with access to all of the books and records required by the Tuschl
Agreement to conduct a review or audit of Sales, Net Sales, and all of the
royalties, fees, and other payments payable under the Tuschl Agreement. If the
audit determines that Alnylam has underpaid any royalty payment by 5% or more,
Alnylam will also promptly pay the costs of the review or audit.
Non-Use of Name (Section 5.4)
• Sublicensees may not use the name, logo, seal, trademark, or service mark
(including any adaptation of them) of Rockefeller or any Rockefeller school,
organization, employee, student or representative, without the prior written
consent of Rockefeller.
Termination (Section 6.2)
• Alnylam may terminate for convenience
• Alnylam must promptly inventory all finished product and works-in-product of
Licensed Products of its sublicensees. Inventory may be sold off unless
Rockefeller terminates for a breach by Alnylam or its sublicensees or Alnylam’s
bankruptcy.
Prosecution and Enforcement (Section 7)
• Rockefeller controls the preparation, prosecution and maintenance of the
Rockefeller Patent Rights and the selection of patent counsel, with input from
Alnylam. Alnylam will be copied on, and allowed to comment upon, all substantive
issues in the patent prosecution.
• Alnylam shall pay a pro rata share, not to exceed [**]%, for all reasonable
out of pocket attorney charges and official fees incident to the preparation,
prosecution, and maintenance of such patent applications and patents, not
exceeding $[**]/year. If Rockefeller chooses not to prosecute or maintain the
patent rights, Alnylam may do so and receive a credit against its royalty
obligations in an amount equal to its expenses.
• Alnylam must inform Rockefeller promptly after learning of infringement of the
Rockefeller Patent Rights. Alnylam and Rockefeller will consult each other
concerning response to infringement. Rockefeller may enforce any infringement of
the Rockefeller Patent Rights at Rockefeller’s expense and retain the
recoveries. If Rockefeller requests Alnylam to join such enforcement litigation
and Alnylam elects to do so, the recoveries will be shared between Company and
Rockefeller in proportion with their respective shares of the aggregate
litigation expenditures. Alnylam has step-in enforcement rights. Alnylam must
not settle or compromise any such litigation in a manner that imposes any

Page 28 of 61



--------------------------------------------------------------------------------



 



obligations or restrictions on Rockefeller or grants any rights to the
Rockefeller Patent Rights without Rockefeller’s prior written permission.
Step-in recoveries, after Alnylam’s expenses are reimbursed, are treated as Net
Sales subject to royalties.
Definitions
     “Gene Target” means a genomic microRNA locus, any portion thereof, any RNA
transcribed from within or overlapping such locus or portion, and all transcript
and allelic variants thereof.
     “Licensed Products” means products that are researched, developed, made,
made for, used, used for, imported, imported for, sold, sold for or offered for
sale by Alnylam or its Affiliates or sublicensees and that either (i) in the
absence of this Agreement, would infringe at least one Valid Claim of the
Rockefeller Patent Rights, or (ii) use a process or machine covered by a Valid
Claim of Rockefeller Patent Rights.
     "Net Sales” means with respect to each Licensed Product the gross amount
invoiced by Alnylam or its Affiliates or sublicensees on sales or other
dispositions of such product to third parties less Qualifying Costs directly
attributable to a sale and actually taken and/or identified on the invoice and
borne by Company, or its Affiliates or sublicensees. “Qualifying Costs” means:
(a) customary discounts in the trade for quantity purchased, prompt payment or
wholesalers and distributors; (b) credits, allowances or refunds for claims or
returns or retroactive price reductions (including government healthcare
programs and similar types of rebates) that do not exceed the original invoice
amount; (c) prepaid outbound transportation expenses and transportation
insurance premiums; and (d) sales, transfer, excise and use taxes and other fees
imposed by a governmental agency. Sales for clinical study purposes or
compassionate, named patient or similar use shall not constitute Net Sales
     “Rockefeller Patent Rights” means a patent application entitled “Anti
Micro-RNA Oligonucleotide Molecules” and related patent family, relating to
sequence-specific inhibition of microRNAs (RU 681).

Page 29 of 61



--------------------------------------------------------------------------------



 



STANFORD (Sarnow/miR-122)
Co-Exclusive License Agreement among The Board of Trustees of the Leland
Stanford Junior University, Alnylam Pharmaceuticals, Inc. and Isis
Pharmaceuticals, Inc. effective August 31, 2005 (each of Alnylam and Isis, a
“Licensee”) (“Sarnow/miR-122”)
Brief Summary of Technology Covered by License:
• Co-exclusive license to use of mir-122 to reduce HCV replication (Stanford
Docket S04-097); research done in Sarnow lab supported by NIAID.
Scope of License (Section 3):
• Stanford grants to each of the Licensees a co-exclusive, worldwide right and
license under the Licensed Patents in the Exclusive Licensed Field of Use to
develop, make, have made, use, have used, import, offer to sell, and sell
Licensed Products in the Licensed Territory.
• Stanford grants to each of Licensees a non-exclusive, worldwide right and
license under the Licensed Patent in the Non-Exclusive Licensed Field of Use to
develop, make, have made, use, have used, import, offer to sell and sell
Licensed Products in the Licensed Territory.
• Stanford retains the right, on behalf of itself and all other non-profit
academic research institutions, to practice the Licensed Patents for any
non-profit purpose, including sponsored research and collaborations. Licensee
agrees that, notwithstanding any other provision of this Agreement, it has no
right to enforce the Licensed Patents against any such institution. Stanford and
any such other institution have the right to publish any information included in
the Licensed Patents. If Stanford alters its requirements for license agreements
with respect to the subjects addressed in this Section, or enters into a license
agreement with terms more favorable to a licensee than those set forth in this
Section, Stanford agrees to negotiate in good faith with the Licensees to amend
the terms of this Section based upon the reasonable written request of either
Licensee.
• The Bayh-Dole Act, including U.S. manufacturing obligations, applies.
Sublicensing Rights (Section 4):
• Each Licensee may grant sublicenses in connection with (Section 4.1):
• a bona fide collaboration with one or more third parties established by
written agreement (i) for purposes of research and/or development of products
under a jointly prepared research plan; and (ii) which includes a license or
sublicense of such Licensee’s rights under related intellectual property
covering proprietary know-how or patent rights in addition to a sublicense to
the Licensed Patents; and/or

Page 30 of 61



--------------------------------------------------------------------------------



 



• provision of services to such Licensee, including without limitation contract
manufacturing, and other services relating to development and commercialization
of Licensed Products.
• If both of Licensees or their sublicensees are unable or unwilling to serve or
develop a potential market or market territory for which there is a company
willing to be a sublicensee, Stanford may request the Licensees to negotiate in
good faith a sublicense under the Licensed Patents.
• Any sublicense:
• will prohibit any grant of a further sublicense by a sublicensee;
• will expressly include the provisions of Articles 8 (Royalty Reports,
Payments, and Accounting), 9 (Exclusions and Negations of Warranties) and 10
(Indemnity) for the benefit of Stanford;
• will require the assumption of all obligations, including the payment of
royalties specified in the sublicense, to Stanford or its designee, if this
Agreement is terminated; and
• is subject to this Agreement.
• Each Licensee will submit to Stanford a copy of each sublicense after it
becomes effective, which copy may be redacted except as to matters directly
pertinent to such Licensee’s obligations under this Agreement.
• If either Licensee grants a sublicense pursuant to Section 4.1(A), and
receives an upfront payment in connection therewith, the following amounts, if
applicable, will be due to Stanford from such Licensee within 60 days of the
full execution of the agreement establishing such collaboration:
• (A) if such agreement includes an upfront payment equal to or less than $[**],
a payment will be due to Stanford in the amount of $[**];
• (B) if such agreement includes an upfront payment greater than $[**] and equal
to or less than $[**], a payment will be due to Stanford in the amount of $[**];
• (C) if such agreement includes an upfront payment greater than $[**], a
payment will be due to Stanford in the amount of $[**].
• If Licensees jointly enter into a bona fide collaboration with a third party,
the relevant upfront payment shall be due only once for such collaboration. Any
amounts representing the reimbursement of costs previously incurred by a
Licensee, including fully burdened personnel costs and patent expenses, will not
be included in determining the amount of any up front payment.

Page 31 of 61



--------------------------------------------------------------------------------



 



• If Licensee pays all royalties due Stanford from a sublicensee’s Net Sales,
Licensee may grant that sublicensee a royalty-free or non-cash sublicense or
cross-license.
Diligence:
• Each Licensee will use commercially reasonable efforts to (a) develop,
manufacture, and sell Licensed Products and develop markets for Licensed
Products; and (b) meet the milestones shown in its respective Appendix (see
below). If a Licensee does not meet a milestone in its Appendix by its
corresponding date, it will have 30 days to submit to Stanford a specific
written plan designed to meet its obligations under this Section as promptly as
possible using commercially reasonable efforts. Each plan shall be subject to
Stanford’s written approval, which will not be unreasonably withheld. Such
Licensee will have 3 months to demonstrate to Stanford’s reasonable satisfaction
its compliance with such plan.
• (Appendices) Each Licensee will be solely responsible for meeting the
following diligence milestones in its development programs:
• By the end of the year 2006, such Licensee will commence optimization of miRNA
inhibitors.
• By the end of the year 2007, such Licensee will select the method of delivery
for such miRNA inhibitors.
• By the end of the year 2008, such Licensee (i) optimize a lead miRNA inhibitor
and (ii) propose additional clinical milestones to Stanford.
• By the end of the year 2010, such Licensee will complete preclinical
development
· If Alnylam and Isis are jointly developing a given Licensed Product, both will
be deemed in compliance with their respective diligence obligations if either of
Alnylam and Isis is fulfilling such obligations.
• By March 1 of each year, each Licensee will submit a written annual report to
Stanford covering the preceding calendar year.
Payment Obligations (Section 7):
• The following annual maintenance fees are due under this Agreement:
• (A) $[**] on the first 4 anniversaries of the Effective Date;
• (B) $[**] on the 5th through 8th anniversaries of the Effective Date; and
• (C) $[**] on the 9th anniversary of the Effective Date and each anniversary
thereafter.

Page 32 of 61



--------------------------------------------------------------------------------



 



Unless instructed otherwise by Licensees, Stanford will send invoices for one
half of the above amounts to each Licensee.
• (Section 7.3)The following milestones are payable for each Licensee for the
first Licensed Product in the Exclusive Field of Use:

     
IND acceptance in U.S. or first dosing of a subject outside the U.S.
  $[**]
Dosing of first subject in first Phase III Clinical Trial
  $[**]
NDA approval in U.S. or a foreign equivalent
  $[**]

•
•
• Milestones payable with respect to the first Licensed Product of each Licensee
in the Non-Exclusive Field of Use are [**]%) of those above..
• Milestones payable with respect to the second Licensed Product (i.e. a new
molecular entity) of each Licensee in the Non-Exclusive Field of Use are [**]%)
of those in the first chart above.
• For clarity, if Alnylam achieves any of the above milestone events, it does
not relieve Isis of the obligation to pay similar milestones when Isis, or its
sublicensee achieves the same milestone events; provided, however, that if
Alnylam and Isis are jointly developing a given Licensed Product, payments are
due only once in respect of the achievement of a milestone event for such
Licensed Product.
• (Section 7.4) Each Licensee will pay Stanford earned royalties on Net Sales of
[**]% of Net Sales of such Licensee’s Licensed Product. If a Licensee becomes
obligated to pay royalties to any third parties in connection with the sale of a
Licensed Product, the royalties due to Stanford from such Licensee under this
Section for such Licensed Product will be reduced in connection with amounts
paid to such third parties as follows: for every [**]% of Net Sales which is
paid to such third parties (in the aggregate) in a given calendar year, the
royalty rate due to Stanford will be reduced by [**]%. In no event, however,
will the royalty payable to Stanford by such Licensee be reduced below a floor
of [**]%. If the Licensees are jointly developing and/or commercializing a
Licensed Product, the royalty set forth above shall be due only once with
respect to such Licensed Product.
• Royalty payments due to Stanford under Section 7.4 above in a particular year
will be reduced by the license maintenance fee paid by such Licensee and
applicable to such year.
Non-Use of Names (Section 12.2):
• The Licensees will not identify Stanford in any promotional statement, or
otherwise use the name of any Stanford faculty member, employee, or student, or
any

Page 33 of 61



--------------------------------------------------------------------------------



 



trademark, service mark, trade name, or symbol of Stanford or its affiliated
hospitals and clinics, including the Stanford name, unless Stanford has given
its prior written consent or as required by law, rule or regulation. Permission
may be withheld at Stanford’s sole discretion.
Prosecution and Enforcement (Section 13):
• Subject to Stanford’s approval, Isis will coordinate and be responsible for
preparing, filing, prosecuting and maintaining the Licensed Patents in
Stanford’s name. The parties shall work together to develop a prosecution
strategy and decide in which countries the Licensed Patents will be filed.
• Isis will
• (i) keep Stanford and Alnylam informed as to the filing, prosecution,
maintenance and abandonment, as applicable, of the Licensed Patents;
• (ii) furnish Stanford and Alnylam copies of documents relevant to any such
filing, prosecution maintenance and abandonment, as applicable;
• (iii) allow Stanford and Alnylam reasonable opportunity to timely comment on
documents to be filed with any patent office which would affect the Licensed
Patents;
• (iv) give good faith consideration to the comments and advice of Stanford and
Alnylam; provided however that Stanford will have the opportunity to provide
Isis with final approval on how to proceed in any response or taking any such
action; and
• (v) provide copies of any official written communications relating to the
Licensed Patents to Stanford and Alnylam within 10 days of Isis receiving such
communication and Stanford and Alnylam will provide any applicable comments to
Isis no later than 5 days prior to the first deadline (without extensions) to
file a response or take any action relating to such communication.
• Isis may use counsel of its choice, which must be acceptable to Stanford and
Alnylam, for the filing, prosecution and maintenance of the Licensed Patents and
the Licensees shall be billed directly by such counsel.
• A Licensee or the Licensees will reimburse Stanford the following costs:
• all Stanford’s reasonable and actual out-of-pocket patenting expenses incurred
after the Effective Date related to the Licensed Patents.
• If one and only one Licensee decides to abandon ongoing prosecution and/or
maintenance of any of the Licensed Patents, on a country-by-country and Licensed
Patent-by-Licensed Patent basis, the continuing Licensee will pay 100% of the
ongoing expenses for such Licensed Patent. Stanford shall have the right to
continue payment for such Licensed Patent in its own discretion and at its own
expense if both Licensees

Page 34 of 61



--------------------------------------------------------------------------------



 



decide to abandon ongoing prosecution and/or maintenance of the Licensed
Patents. If Stanford decides to maintain such Licensed Patent, the license with
respect to such Licensed Patent in such country under this Agreement shall
terminate with respect to the ceasing Licensee(s). Cessation of payment by one
Licensee as to a Licensed Patent will not affect the rights of the other
Licensee with respect to such Licensed Patent. If Isis is the Licensee wishing
to cease payment of a Licensed Patent, the responsibility for the prosecution of
such Licensed Patent will transfer to Stanford.
• Each Licensee may assign its rights and obligations under Sections 13.1 and
13.2 to a sublicensee, subject to prior notification to and approval from
Stanford.
• Stanford has the first right to institute action against a third party
infringer which will be executed (if at all) within 90 days after Stanford first
becomes aware of the infringing activity, and may name one or both Licensees as
a party for standing purposes. Each Licensee may elect to jointly prosecute the
action (with Stanford) by providing written notice within 30 days after the date
of the notice from Stanford. If both Licensees elect not to jointly prosecute,
Stanford may pursue the suit, at its sole cost (including costs of litigation)
and in such event will be entitled to retain the entire amount of any recovery
or settlement that is in excess of the parties’ costs; if one or both Licensees
elect to jointly prosecute, Stanford and the jointly prosecuting Licensees will
proceed in accordance with the Joint Suit provisions. If a Licensee elects not
to join a suit, that Licensee will discuss in good faith with Stanford the
assignment of rights, causes of action, and damages necessary for Stanford to
prosecute the alleged infringement.
• Joint Suit. If Stanford and either or both Licensees are jointly prosecuting
an action against a third party infringer, they will share the out-of-pocket
costs and any recovery or settlement equally; and agree how they will exercise
control over the action.
• (Sections 13.6 and 13.7) If Stanford elects not to participate in a suit,
either or both Licensee(s) may institute and prosecute a suit so long as it
conforms with the requirements of this Section. The Licensee(s) will reach
agreement on the institution and prosecution of such suit and the sharing of
such costs among themselves and will diligently pursue the suit and the
Licensee(s) instituting the suit will bear the entire cost (including necessary
expenses incurred by Stanford) of the litigation. The Licensee(s) will keep
Stanford reasonably apprised of all developments in the suit, and will seek
Stanford’s input and approval on any substantive submissions or positions taken
in the litigation regarding the scope, validity and enforceability of the
Licensed Patents. The Licensee(s) will not prosecute, settle or otherwise
compromise any such suit in a manner that adversely affects Stanford’s interests
without Stanford’s prior written consent. If either or both Licensees sue under
Section 13.6, then any recovery in excess of any unrecovered litigation costs
and fees will be shared with Stanford as follows:
• Any recovery for past sales by the infringer of products, which, if sold by a
Licensee, would be Licensed Products will be deemed Net Sales for purposes of
this Agreement, and such Licensees will pay Stanford royalties;

Page 35 of 61



--------------------------------------------------------------------------------



 



• Licensee and Stanford will negotiate in good faith appropriate compensation to
Stanford for any non-cash settlement, non-cash cross-license or payment for the
right to make future sales.
Term and Termination (Section 14, 18.1):
• Any termination shall only terminate this Agreement between Stanford and the
affected Licensee, and it shall remain in full force and effect between Stanford
and the non-affected Licensee.
• Each Licensee may terminate its rights and obligations under this Agreement by
giving Stanford at least 30 days written notice.
• A breach by one Licensee of its obligations to Stanford under this Agreement
may not be used as a basis for termination of this Agreement by the
non-breaching Licensee, nor may a breach of any obligation arising between the
Licensees under this Agreement be used as a basis for termination by one
Licensee.
Assignment (Section 15):
• Each Licensee may assign this Agreement as part of a sale, regardless of
whether such a sale occurs through an asset sale, stock sale, merger or other
combination, or any other transfer of such Licensee’s entire business, or that
part of the Licensee’s business to which this Agreement relates.
Definitions:
     “Exclusive Licensed Field of Use” means the research, development,
commercialization and monitoring of therapeutics for the treatment and
prevention of Hepatitis C and directly related conditions and diseases
(including without limitation chronic hepatitis, cirrhosis and primary liver
cancer). The Exclusive Field of Use specifically excludes:
(A) diagnostics; and
(B) commercialization of reagents.
     “Licensed Patents” means Stanford’s U.S. Provisional Patent Application,
Serial Number [**], and the related patent family. “Licensed Patent” excludes
any continuation-in-part (CIP) patent application or patent unless the subject
matter of such CIP patent application is specifically described or claimed in
another Licensed Patent and is filed within three (3) years of the Effective
Date. Licensed Patents exclude any claims relating to new matter that is
invented by Stanford after the Effective Date.

Page 36 of 61



--------------------------------------------------------------------------------



 



     “Licensed Product” means a product in either the Exclusive Licensed Field
of Use or the Non-Exclusive Licensed Field of Use the making, using, importing
or selling of which, absent this license, infringes a Valid Claim of a Licensed
Patent.
     “Non-Exclusive Licensed Field of Use” means the research, development,
commercialization and monitoring of therapeutics for the treatment and
prevention of all conditions or diseases other than Hepatitis C and directly
related conditions or diseases.

Page 36 of 61



--------------------------------------------------------------------------------



 



GARCHING (Co-Exclusive)
License Agreement among Garching Innovation GmbH (“GI”), Alnylam
Pharmaceuticals, Inc. and Isis Pharmaceuticals, Inc. effective October 18, 2004
Brief Summary of Technology Covered by License:

•   The Max Planck Society granted co-exclusive rights Alnylam and Isis to
patent applications (known as “Tuschl III”) based on the microRNA work of
Dr. Thomas Tuschl. These microRNAs have the potential to be new drug targets or
therapeutic products and are the subjects of the licensed patent applications.

Scope of License (Section 2.1):
• GI hereby grants to each Alnylam and ISIS and their Affiliates a
royalty-bearing co-exclusive worldwide license, with the right to grant
sublicenses, under the Patent Rights to develop, make, have made, use, sell and
import Licensed Products in the Field.
• MPG retains the right to practice under the Patent Rights for non-commercial
scientific research, teaching, education, non-commercial collaboration
(including industry-sponsored scientific collaborations) and publication
purposes.
• Alnylam and ISIS acknowledge that the German government retains a
royalty-free, non-exclusive, non-transferable license to practice any
government-funded invention claimed in any Patent Rights for government
purposes.
Sublicensing (Section 2.2):
• Alnylam and ISIS may each grant sublicenses to the rights granted to them
under Section 2.1 to Third Parties, however only (i) as Naked Sublicenses,
(ii) in connection with a Drug Discovery Collaboration or Development
Collaboration, or (iii) to a Sales Partner.
• Each Naked Sublicense shall be subject to the prior written approval of GI,
which shall not unreasonably be withheld. Alnylam or ISIS, as applicable, shall
inform GI in writing at least 30 days prior to the intended signature of any
such sublicense agreement in sufficient detail (in particular regarding
financial terms and other relevant information) to permit GI to decide whether
or not to approve. Any requested approval is deemed to be granted if GI does not
refuse the approval in writing within 30 days after receiving the necessary
information; in particular, GI may withhold its approval if GI deems the
received information not sufficient.
• Each sublicense granted under this Agreement shall be subject and subordinate
to, and consistent with, the terms and conditions of this Agreement. Alnylam or
ISIS, as applicable, shall be liable that any subsequent sublicenses granted by
the Sublicensees are subject and subordinate to, and consistent with, the terms
and conditions of this Agreement. In the event of a material default by any
sublicensee under an Isis or

Page 38 of 61



--------------------------------------------------------------------------------



 



Alnylam sublicense, the applicable party will inform GI and take commercially
reasonable efforts to cause the sublicensee to cure the default or will
terminate the sublicense. (Section 4.6)
• Within 30 days after the signature of each sublicense granted under this
Agreement, Alnylam or ISIS, as applicable, shall provide GI with a reasonably
redacted copy of the signed sublicense agreement.
Diligence (Section 4):
• Alnylam and ISIS shall each use commercially reasonable efforts, and shall
oblige their Affiliates and Sublicensees to use commercially reasonable efforts,
to develop and commercialize their respective Licensed Products.
• Semi-annual progress reports. ALNYLAM and ISIS shall each furnish, and require
their Affiliates to furnish to ALNYLAM and ISIS, to GI in writing,
semi-annually, within 60 days after the end of each calendar half year, with a
report, stating in reasonable detail the activities and the progress of their
efforts (including the efforts of their Sublicensees) during the immediately
preceding half year to develop and commercialize their respective Licensed
Products, on a product-by-product and country-by-country basis. The report shall
also contain a discussion of intended development and commercialisation efforts
for the calendar half year in which the report is submitted.
Financial Obligations (Section 5):
• Alnylam and ISIS shall each pay to GI the following milestone payments for
each of their respective Licensed Products (including Licensed Products of their
Affiliates and Sublicensees) within 30 days:

          Milestone Event   Milestone Payment
First Initiation of Phase I Clinical Study
  $ [**]  
First Initiation of Phase II Clinical Study
  $ [**]  
First Initiation of Phase III Clinical Study
  $ [**]  
Regulatory Approval in USA, Japan or Europe
  $ [**]  

    Each of the above milestone payment is due from the Party that is engaged in
the development and commercialization of such Licensed Product.       For each
Licensed Product, milestone payments will only be due the first time such
Licensed Product achieves such milestone. A Licensed Product will be considered
the same Licensed Product as long as it has not been modified in such a way
(unless as the result of stabilizing, formulation or delivery technology) that
would require the filing of a different IND for such Licensed Product.   •  
Royalties (Section 5.3):

Page 39 of 61



--------------------------------------------------------------------------------



 



• Alnylam and ISIS shall each pay to GI for each of their respective Licensed
Products (including Licensed Products of their Affiliates and Sublicensees)
covered by Valid Claims the following running royalties on the incremental
portion of annual Net Sales:

          •    
Less than or equal to $[**] US Dollars
  [**]%    
 
    •  
Between $[**] US Dollars and $[**] US Dollars
  [**]%    
 
    •  
Between $[**] US Dollars and $[**] US Dollars
  [**]%    
 
    •  
Greater than $[**] US Dollars
  [**]%

• Alnylam and ISIS shall each pay to GI for each of their respective Licensed
Products (including Licensed Products of their Affiliates and Sublicensees)
covered by Pending Claims [**]% of running royalties above
• If Alnylam or ISIS, or any of their Affiliates or Sublicensees, licenses any
patents or patent applications Controlled by a Third Party in order to make,
use, or sell a Licensed Product (explicitly excluding, without limitation, any
Third Party patents and patent applications covering any formulation,
stabilization, or delivery technology, or any target for a Licensed Product) the
running royalties set forth in Sec. 5.3 will be reduced, on a country-by-country
and product-by-product basis, from the date running royalties have to be
actually paid to such Third Party, by [**]% of any running royalty owed to a
Third Party for the manufacture, use or sale of a Licensed Product, provided
however that the running royalties due to GI will not be reduced to less than
[**]%.
• The running royalties stated in Section 5.3 shall in no event be reduced by
the application of this Section 5.4 to less than a minimum royalty rate of (i)
[**]% for Licensed Products covered by Valid Claims, and (ii) [**]% for Licensed
Products covered by Pending Claims.
• In no event shall the total cumulative running royalty burden of Alnylam or
Isis for a Licensed Product arising out of this Agreement and any Existing GI
Licenses, calculated on a product-by-product and country-by-country basis,
exceed [**]% for such a Licensed Product.
• Sublicense Revenues (Section 5.5):
• Subject to Section 5.5(d), in the event that Alnylam or ISIS grant a Naked
Sublicense to a Third Party pursuant to Section 2.2 (a), Alnylam or ISIS, as
applicable, shall pay to GI [**]% of their respective Sublicense Consideration
received, due within 30 days after receipt.
• Subject to Section 5.5(d), in the event that Alnylam or ISIS grant a
sublicense to a Third Party pursuant to Section 2.2 (a) in connection with a
Drug Discovery Collaboration or Development Collaboration, Alnylam or ISIS, as
applicable, shall pay to

Page 40 of 61



--------------------------------------------------------------------------------



 



GI the following percentages of their respective Sublicense Consideration
received, due within 30 days after receipt:

          •    
Sublicense granted
  Percentage due to GI    
 
    •  
Up to, but not including, filing of an IND:
  [**]%    
 
    •  
After filing of an IND
  [**]%    
 
    •  
After initiation of Phase II Clinical Study
  [**]%    
 
    •  
After initiation of Phase III Clinical Study
  [**]%    
 
    •  
After filing of a NDA
  [**]%

• If Alnylam or ISIS receives any non-cash Sublicense Consideration, Alnylam or
ISIS, as applicable, shall pay GI, at GI’s election, either (i) a cash payment
equal to the fair market value of the Sublicense Consideration, or (ii) the
in-kind portion, if practicable, of the Sublicense Consideration.
• (Section 5.5(d)) If Alnylam or ISIS grant a sublicense that includes, in
addition to the Patent Rights, patents or patent applications Controlled by
Alnylam or ISIS, the percentage of the Sublicense Consideration due to GI shall
be based on the value reasonably attributable to the Patent Rights relative to
the value of the patents or patent applications Controlled by Alnylam or ISIS
included in such sublicense (such relative value of the Patent Rights
hereinafter the “Patent Rights Value”).
• Together with the copy of any sublicense agreement to be provided to GI
according to Sec. 2.2, Alnylam or ISIS, as applicable, shall suggest to GI the
Patent Rights Value based on a good faith fair market value determination,
together with any information reasonably necessary or useful for GI to evaluate
such suggestion.
• If a “fair market value” has to be determined, the Party obliged to suggest
such fair market value shall provide the other Party in due time with a good
faith determination of the fair market value, together with any information
necessary or useful to support such determination. The other Party shall have
the right to provide the suggesting Party in due time with a
counter-determination of the fair market value, which shall include any
information necessary or useful to support such counter-determination.
Prosecution and Enforcement (Section 6):
• GI shall, in its sole discretion, apply for, seek issuance of, maintain, or
abandon the Patent Rights during the Term.
• Alnylam, ISIS and GI shall cooperate, if necessary and appropriate, with each
other in gaining patent term extension wherever applicable to the Patent Rights,
and shall use reasonable efforts to agree upon a joint strategy relating to
patent term extensions.

Page 41 of 61



--------------------------------------------------------------------------------



 



• Alnylam and ISIS shall together pay to GI [**]%, and each of Alnylam and ISIS
shall pay [**]% of such [**]% share, of all fees and costs, including attorneys
fees, relating to the filing, prosecution, maintenance and extension of the
Patent Rights, which incur during the Term.
• If Alnylam or ISIS wish to cease payment for any of the Patent Rights, GI
shall have the right to continue payment for such Patent Rights in its own
discretion and at its own expense; such Patent Rights shall no longer be covered
by this Agreement with respect to the ceasing party from the date Alnylam or
ISIS informs GI of its cessation of payments.
• Enforcement (Section 6.3):
• Alnylam and ISIS shall each promptly inform GI in writing if they become aware
of any suspected or actual infringement of the Patent Rights by any Third Party,
and of any available evidence thereof.
• Subject to the right of each Alnylam and ISIS to join in the prosecution of
infringements set forth below, GI shall have the right, but not the obligation,
to prosecute (whether judicial or extrajudicial) in its own discretion and at
its own expense, all infringements of the Patent Rights. The total costs of any
such sole infringement action shall be borne by GI, and GI shall keep any
recovery or damages (whether by way of settlement or otherwise) derived
therefrom. In any such infringement suits, Alnylam and ISIS shall each, at GI’s
expense, cooperate with GI in all respects.
• Alnylam and ISIS shall each have the right at their sole discretion to join
GI’s prosecution of any infringements of the Patent Rights. GI and the joining
Party(ies) will agree in good faith on the sharing of the total cost of any such
joint infringement action and the sharing of any recovery or damages derived
therefrom.
• If GI decides not to prosecute infringements of the Patent Rights, neither
solely nor jointly with Alnylam or ISIS, GI shall offer to Alnylam and ISIS to
prosecute (whether jointly by Alnylam and ISIS or solely by one of them) any
such infringement in their own discretion and at their own expense. GI shall, at
the expense of the prosecuting Party(ies), cooperate. The total cost of any such
sole infringement action shall be borne by the prosecuting Party(ies), and the
prosecuting Party(ies) shall keep any recovery or damages derived therefrom.
• If a Party prosecuting infringements intends to settle the infringement (such
as granting a license or entering a settlement agreement), any such arrangement
needs the prior written approval of the other Parties, which shall not
unreasonably be withheld. Any sublicense granted by Alnylam or ISIS to a Third
Party infringer shall be regarded and treated as a Naked Sublicense under this
Agreement.

Page 42 of 61



--------------------------------------------------------------------------------



 



Term and Termination (Section 9):
• Alnylam and ISIS shall each have the right to terminate this Agreement, for
any reason, upon at least 3 months prior written notice to GI. Termination of
this Agreement by either Isis or Alnylam shall not be deemed to be termination
by the other.
• If at least 50% of issued and outstanding shares of Alnylam or ISIS are
assigned or transferred to a Third Party, Alnylam or ISIS, as applicable, shall
provide GI, upon GI’s request, with written reports in reasonable detail on the
actual and intended future activities of Alnylam or ISIS, as applicable, to
develop and commercialize Licensed Products. If the reports are not provided to
GI in due time and/or in sufficient detail, after 60 days written notice from
GI, such failure will be a material breach, and GI shall have the right to
terminate this Agreement with respect to such breaching party in accordance with
the procedures set forth in Section 9.6. Alnylam or ISIS, as applicable, shall
inform GI promptly of the implementation of any such assignment or transfer.
• GI shall have the right to terminate this Agreement upon 30 days prior written
notice to Alnylam or ISIS, if Alnylam or ISIS, as applicable, or any of their
Affiliates, attack, or have attacked or support an attack through a Third Party,
the validity of any of the Patent Rights.
• If any license granted to Alnylam or ISIS under this Agreement is terminated,
any sublicense under such license granted prior to termination of said license
shall remain in full force and effect, provided that (i) the Sublicensee is not
then in breach of its sublicense agreement, and (ii) the Sublicensee agrees, in
writing within 30 days after the effective date of termination, to be bound to
GI as licensor under the terms and conditions of the sublicense agreement,
provided that GI shall have no other obligation than to leave the sublicense
granted by Alnylam or ISIS in place.
Non-Use of Names (Section 4.5):
• Neither Alnylam nor ISIS, nor their Affiliates or Sublicensees, may use the
name of “Max Planck Institute”, “Max Planck Society”, “Garching Innovation” or
any variation, adaptation, or abbreviation thereof, or of any of its trustees,
officers, faculty, students, employees, or agents, or any trademark owned by any
of the aforementioned, in any promotional material or other public announcement
or disclosure without the prior written consent of GI or in the case of an
individual, the consent of that individual.
Assignment (Section 10.4):
• Neither this Agreement no any rights or obligations may be assigned or
otherwise transferred by Alnylam or ISIS to a Third Party without the prior
written consent of GI. Notwithstanding the foregoing, Alnylam and ISIS each may
assign this Agreement to a Third Party in connection with the merger,
consolidation, or sale of all or substantially all of their assets or that
portion of their business to which this Agreement relates; provided, however,
that this Agreement shall immediately terminate if the proposed Third Party
assignee fails to agree in writing to be bound by the terms and conditions of
this

Page 43 of 61



--------------------------------------------------------------------------------



 



Agreement on or before the effective date of assignment. After the effective
date of assignment, the Third Party assignee shall provide GI, upon GI’s
request, with written reports in reasonable detail on the actual and intended
future activities of the Third Party assignee to develop and commercialize
Licensed Products. If the Third Party assignee does not maintain a program to
develop and commercialize Licensed Products that is substantially similar or
greater in scope to the program of Alnylam or ISIS after the effective date of
assignment, then GI has the right to limit the scope of the co-exclusive license
granted under this Agreement to such Licensed Products actually covered by the
program of the Third Party assignee.
Definitions:
     “Development Collaboration” means a collaboration by Alnylam and/or ISIS
with a Third Party whose purpose is the (i) further development and/or
commercialization of a Licensed Product discovered by Isis or Alnylam either on
their own or as part of a Drug Discovery Collaboration or (ii) further joint
development and/or joint commercialization of Licensed Products, in each case,
beginning after the initiation of IND-Enabling Tox Studies for such Licensed
Products. Collaborations that do not include or involve the licensed Patent
Rights shall not constitute Development Collaborations.
     “Drug Discovery Collaboration” means a collaboration by Alnylam and/or ISIS
with a Third Party whose purpose is the joint discovery, joint development
and/or joint optimization of Licensed Products up to, but not including,
IND-Enabling Tox Studies for such Licensed Products.
     “Existing GI Licenses” means any license agreement between Alnylam and GI
in force and effect prior to the Effective Date of this Agreement and relating
to patents or patent applications of MPG that also cover the manufacture, use
and sale of Licensed Products.
     “Field” means use of Licensed Products
     (i) for each Party’s internal and collaborative research use, and
     (ii) for all therapeutic and prophylactic uses in human diseases,
     specifically excluding any commercial provision of Licensed Products as
research reagents for research purposes, and any diagnostic use.
     “Licensed Products” means any product, or part thereof, the manufacture,
use or sale of which, absent the license granted hereunder, would infringe one
or more Pending Claims or one or more Valid Claims of the Patent Rights.
     “Naked Sublicenses” means any sublicense to the Patent Rights granted by
Alnylam and/or ISIS to a Third Party that is not a license in connection with a
Drug Discovery Collaboration, Development Collaboration or Sales Partner
agreement. Licenses that do not include or involve rights to the Patents Rights
shall not constitute Naked Sublicenses.

Page 44 of 61



--------------------------------------------------------------------------------



 



     “Patent Rights” means the patents and applications listed on Exhibit A and
the related patent family.
     “Sales Partner” means any legal entity that is granted a sublicense to the
Patent Rights by Alnylam, ISIS, their Affiliates or Sublicensees solely to
market, promote, distribute or sell, or otherwise dispose of, Licensed Products
in finished form.
     “Sublicense Consideration” means any consideration, whether in cash (e.g.
initial or upfront payments, technology access fees, annual fixed payments) or
in kind (e.g. devices, services, use rights, equity), received by Alnylam or
ISIS and their Affiliates from Sublicensees as consideration for the sublicense
granted. Sublicense Consideration specifically excludes (i) any milestone
payments relating to the achievement of certain clinical events, (ii) any
running royalties on sales of products, (iii) payments specifically committed to
reimburse Alnylam or ISIS for the fully-burdened cost of research and
development, (iv) payments made by the Sublicensee in consideration of equity
(shares, options, warrants or any other kind of securities) of Alnylam or ISIS
at fair market value, and (iv) equity (shares, options, warrants or any other
kind of securities) of the Sublicensee purchased by Alnylam or ISIS at fair
market value.

Page 45 of 61



--------------------------------------------------------------------------------



 



MIT
Amended and Restated Exclusive Patent License Agreement between Massachusetts
Institute of Technology (“MIT”) and Alnylam, dated May 9, 2007 (“MIT Agreement”)
Brief Summary of Technology Covered by License:

•   M.I.T. granted Alnylam exclusive rights to develop and commercialize for
human RNAi therapeutics certain technology relating to novel lipid compositions
that are potential components of cationic liposomal formulations for cellular
delivery of oligonucleotides. The technology was developed in the laboratory of
Professor Robert Langer.

Limitations on Scope of License (Sections 2.1, 2.3 and 2.5)
• The license granted to Alnylam is limited to a exclusive (for the Exclusive
Period), worldwide license under the Patent Rights to develop, make, have made,
use and import Library Products and Licensed Processes to develop, make, have
made, use, sell, offer to sell, lease, and import Licensed Products in the Field
and to develop and perform Licensed Processes in the Field.
• Alnylam does not have the right to sell or offer for sale the Library Products
separately from a sale or offer for sale of a Licensed Product.
• MIT retains the right to practice under the Patent Rights for research,
teaching, and educational purposes. The U.S. federal government retains a
royalty-free, non-exclusive, non-transferable license to practice any
government-funded invention claimed in any Patent Rights as set forth in 35 USC
201-211, and the regulations promulgated thereunder, including the requirement
that Library Products, whether or not part of Licensed Products, used or sold in
the U.S. must be manufactured substantially in the U.S.
• The Patent Rights may not be asserted against non-for-profit research
institutions that practice the Patent Rights for research funded by (i) the
institutions themselves, (ii) not-for profit foundations, or (iii) any federal,
state or municipal government. Alnylam may assert the Patent Rights against
not-for-profit research institutions only if the infringement activity of the
not-for-profit research institution was performed in the fulfillment of research
sponsored by a for-profit entity and the assertion of infringement must be
limited to those specific activities.
Restrictions on Sublicensing by Alnylam (Sections 2.1 and 2.3)
• Alnylam may grant sublicenses under commercially reasonable terms and
conditions only during the Exclusive Period. Any sublicenses by Alnylam may
extend past the expiration date of the Exclusive Period, but any exclusivity of
such sublicense will expire upon the expiration of the Exclusive Period.

Page 46 of 61



--------------------------------------------------------------------------------



 



• The sublicense must incorporate terms and conditions sufficient to enable
Alnylam and its Affiliates to comply with the MIT Agreement. Such sublicenses
will also include provisions to provide that if Sublicensee brings a Patent
Challenge against MIT (except as required under a court order or subpoena),
Alnylam may terminate the sublicense.
• Upon termination of the MIT Agreement, any Sublicensee not then in default
will have the right to seek a license from MIT, and MIT agrees to negotiate such
licenses in good faith under reasonable terms and conditions.
• Alnylam may permit third parties (i) to use Library Products and Licensed
Processes for the purpose of research with academic or nonprofit institutions
and contract research, including for the conduct of clinical trials of a
Licensed Product, and (ii) to sell Licensed Products under an agency,
consignment or equivalent arrangement, wherein such rights are not sublicense
rights.
• Alnylam will promptly furnish MIT with a fully signed photocopy of any
sublicense agreement, which copy may be redacted except with respect to terms
directly relevant to Alnylam’s obligations under the MIT Agreement.
Diligence and Reporting (Sections 3.1 and 3.2)
• Sublicensees are required to use diligent efforts to develop Library Products
and Licensed Products and to introduce Licensed Products into the commercial
market; thereafter Sublicensees are required to make Licensed Products
reasonably available to the public. Specifically, the following obligations must
be fulfilled:
• Written reports are due within [**] days after the end of each calendar year
on the progress of efforts during the immediately preceding calendar year to
develop and commercialize Licensed Products. Such reports will include the
number of [**], a description of [**], and the [**] that have been tested. The
report will also contain a discussion of intended efforts and sales projections
for the year in which the report is submitted.
• Funding for research at MIT pursuant to the Budget set forth in Attachment C
of the Research Agreement.
• By [**], Library Products will be evaluated for use in [**].
• Prior to [**], at least [**] will be advanced to [**] studies in support of
[**] for [**] studies.
• Filing of [**] for Licensed Product [**] by [**].
• Commencement of [**] trial for a Licensed Product within [**] years of IND
filing for such Licensed Product.

Page 47 of 61



--------------------------------------------------------------------------------



 



• First Commercial Sale of a Licensed Product within [**] for each such Licensed
Product.
• If any Sublicensee is determined to have failed to fulfill any obligation
under Sections 3.1(a) and 3.1(c) — (g) above, MIT may treat such failure as a
material breach, subject to any changes to such diligence requirements as may be
mutually-agreed by the parties below.
• If Alnylam anticipates a failure to meet an obligation set forth in
Section 3.1(c), (d), (e), (f) or (g) above will occur, Alnylam will promptly
advise MIT, and representatives of each party will meet to review the reasons
for anticipated failure. Alnylam and MIT will enter into a written amendment to
the MIT Agreement with respect to any mutually agreed upon change(s) to the
relevant obligation. If, after good faith discussion, Alnylam and MIT are unable
to agree upon an amendment to the obligation, Alnylam, at its discretion, may
elect to extend the due date to meet the obligation for such diligence
obligation by one year by providing written notice to MIT along with payment in
the amount of $[**]. Alnylam may extend the due date of each diligence
obligation set forth in Section 3.1(c), (d), (e), (f) or (g) of the MIT
Agreement only once during the term.
Financial Obligations (Section 4.1)
License Maintenance Fees:
• Alnylam will pay MIT the following license maintenance fees on the dates set
forth below:

         
Each January 1st for 2008 and 2009
  $ [**]  
Each January 1st for 2010 and 2011
  $ [**]  
Each January 1st for 2012 and 2013
  $ [**]  
Each January 1st for 2014 and 2015
  $ [**]  
Each January 1st of every year thereafter
  $ [**]  

• The annual license maintenance fee is nonrefundable, but may be credited to
running royalties subsequently due on Net Sales earned during the same calendar
year, if any. License maintenance fees paid in excess of running royalties due
in such calendar year will not be creditable to amounts due for future years.
Royalty Payments:
• Running royalties of [**]% of Net Sales of Licensed Products and Licensed
Processes are due within [**] days of the end of each calendar quarter.
• If Alnylam or an Affiliate is legally required to pay royalties to one or more
third parties in order to obtain a license or similar right necessary to
practice the Patent Rights, Alnylam will be entitled to credit up to [**]% of
the amounts payable to such third

Page 48 of 61



--------------------------------------------------------------------------------



 



parties against the royalties due to MIT for the same reporting period;
provided, however, that (i) in no event will the running royalties due to MIT,
when aggregated with any other offsets and credits allowed under the MIT
Agreement, be less than [**]% of Net Sales in any reporting period, and
(ii) royalties due to third parties with respect to [**] patents (see Appendix B
to MIT Agreement) will not qualify for purposes of the foregoing offset against
royalties.
Milestone Payments:
• Alnylam will pay MIT the amounts set forth below upon achievement by Alnylam
or any of its Affiliates or Sublicensees of certain milestone events as set
forth below. Payments will be due in respect of the achievement of such
milestone events for each first Licensed Product containing an miRNA
Therapeutic(s) and/or an siRNA Therapeutic(s) towards a specific Target or a
specific combination of Targets; provided, however, that if in the course of
development a given Licensed Product is discontinued and replaced with a
different Licensed Product for the same therapeutic indication containing an
miRNA Therapeutic(s) and/or an siRNA Therapeutic(s) towards at least one Target
that was also a Target of the discontinued Licensed Product, milestone payments
already paid for the discontinued Licensed Product will not be due for
achievement of the same milestone event(s) by the substituted Licensed Product.

          Milestone Event   Payment
Filing of an Investigational New Drug Application (or equivalent)
  $ [**]  
Dosing of first patient in a Phase 2 clinical trial (or equivalent)
  $ [**]  
Dosing of first patient in a Phase 3 clinical trial (or equivalent)
  $ [**]  
First Commercial Sale
  $ [**]  

• In the event of an assignment as described in Article 10 of the MIT Agreement,
the milestone payments set forth above that have not yet come due, will instead
be replaced with the milestone events and payments set forth below.

          Milestone Event   Payment
Filing of Investigational New Drug Application (or equivalent)
  $ [**]  
Dosing of first patient in a Phase 2 clinical trial (or equivalent)
  $ [**]  
Dosing of first patient in a Phase 3 clinical trial (or equivalent)
  $ [**]  
First Commercial Sale
  $ [**]  

Page 49 of 61



--------------------------------------------------------------------------------



 



• The milestone events set forth in the two tables above are intended to be
successive. In addition and notwithstanding the foregoing, if any milestone is
reached without achieving a preceding milestone, then the amount which would
have been payable on achievement of the preceding milestone will be payable upon
achievement of the next successive milestone. Alnylam will notify MIT within ten
(10) days of the achievement of any of the above milestones by Alnylam or any of
its Affiliates or Sublicensees.
Sublicense Income:
• If Alnylam or an Affiliate grants a sublicense of its rights under Section 2.1
of the MIT Agreement, Alnylam will pay MIT, as applicable:
• [**]% of all Sublicense Income received by Alnylam or Affiliates from
Sublicensees which are also receiving rights to substantial technology and/or
patent rights owned or controlled by Alnylam or Affiliates related to the
development of Licensed Products, whether such Sublicense Income is received
under the same agreement as the sublicense to Alnylam’s rights under Section 2.1
of the MIT Agreement and/or in a separate agreement. (To the extent that the
only other patents and/or technology rights received by Sublicensees are
sublicense rights under the patent rights listed in Appendix B, then any sharing
of Sublicense Income will fall under clause (b) below); and
• [**]% of all Sublicense Income received by Alnylam or Affiliates from
Sublicensees if such Sublicensees are receiving a sublicense to Alnylam’s rights
under Section 2.1 of the MIT Agreement alone or with a sublicense to the patent
rights listed in Appendix B, without substantial additional technology and/or
other patent rights from Alnylam or Affiliates, whether or not in the same
agreement, as part of the same business arrangement related to Licensed
Products.
• Such amount will be payable for each reporting period and will be due to MIT
within [**] days of the end of each reporting period.
Reports (Sections 5.1 and 5.2)
• Prior to First Commercial Sale of a Licensed Product or first commercial
performance of a Licensed Process, Alnylam is required to deliver annual reports
within [**] days of the end of each calendar year, containing information
concerning the immediately preceding year, as further described in Section 5.2
of the MIT Agreement (see below). The date of First Commercial Sale of a
Licensed Product or commercial performance of a Licensed Process must be
reported to MIT within [**] days of its occurrence.
• After First Commercial Sale of a Licensed Product or commercial performance of
a Licensed Process, reports are required to be delivered to MIT within [**] days
of the end of each reporting period containing information concerning the
immediately preceding reporting period, as further described in Section 5.2 of
the MIT Agreement (see below).

Page 50 of 61



--------------------------------------------------------------------------------



 



• Section 5.2 states that reports must include at least the following
information for the immediately preceding reporting period:
• the number of Licensed Products sold, leased, or distributed to independent
third parties in each country and, if applicable, the number of [**] used in the
provision of services in each country;
• a description of Licensed Processes performed in each country as may be
pertinent to a royalty accounting under the MIT Agreement;
• gross price charged in each country and, if applicable, the gross price
charged for each Licensed Product used to provide services in each country; and
the gross price charged for each Licensed Process performed in each country;
• calculation of Net Sales in each country, including a listing of applicable
deductions;
• total royalty payable on Net Sales in U.S. dollars, together with the exchange
rate used for conversion;
• the amount of Sublicense Income received by Alnylam and its Affiliates and the
amount due to MIT from such sublicense income, including an itemized breakdown
of the sources of income comprising the Sublicense Income;
• [**] categorized by rights relating to [**];
• the dates on which milestone events are achieved and the milestone payments
due; and
• [**] in accordance with the requirements of Article [**] of the MIT Agreement.
   If no amounts are due to MIT for any reporting period, the report will so
state.
Recordkeeping and Audit Rights (Section 5.4)
• Sublicensees are required to maintain complete and accurate records reasonably
relating to (i) the rights and obligations under the MIT Agreement, and (ii) any
amounts payable to MIT in relation to the MIT Agreement, which records will
contain sufficient information to permit MIT to confirm the accuracy of any
reports and payments delivered to MIT and compliance in other respects with the
MIT Agreement. Such records will be retained for at least [**] years following
the end of the calendar year to which they pertain, during which time a
certified public accountant selected by MIT (who will be required to enter into
a confidentiality obligation with Sublicensee) may inspect such records upon
advance notice and during normal business hours solely for the purpose of
verifying any reports and payments or compliance in other respects with the MIT
Agreement.

Page 51 of 61



--------------------------------------------------------------------------------



 



Prosecution and Enforcement (Sections 6.1, 7.1-7.3 and 7.7)
• MIT will prepare, file, prosecute, and maintain all of the Patent Rights.
Alnylam will cooperate with MIT in such filing, prosecution and maintenance.
• So long as Alnylam remains the exclusive licensee of the Patent Rights in the
Field, Alnylam, to the extent permitted by law, will have the right, under its
own control and at its own expense, to prosecute any third party infringement of
the Patent Rights in the Field, subject to Sections 2.5(c) (Non-assert), 7.4
(Offsets) and 7.5 (Recovery) of the MIT Agreement. Prior to commencing any such
action, Alnylam will consult with MIT and will consider the views of MIT
regarding the advisability of the proposed action and its effect on the public
interest.
• If Alnylam is unsuccessful in persuading the alleged infringer to desist or
fails to have initiated an infringement action within a reasonable time after
Alnylam first becomes aware of the basis for such action, MIT will have the
right, at its sole discretion, to prosecute such infringement under its sole
control and at its sole expense, and to keep any recovery.
• If a Patent Challenge is brought against Alnylam by a third party, MIT, at its
option, will have the right within 20 days after commencement of such action to
take over the sole defense of the action. If MIT does not exercise this right,
Alnylam may take over the sole defense of such action.
• So long as Alnylam remains the exclusive licensee of the Patent Rights in the
Field, Alnylam will have the sole right to sublicense any alleged infringer in
the Field for future use of the Patent Rights in accordance with Alnylam’s
rights under and the terms and conditions of this Agreement. Any upfront fees as
part of such sublicense will be shared equally between Alnylam and MIT; other
revenues to Alnylam pursuant to such sublicense will be treated as set forth in
Article 4 of the MIT Agreement.
Consequences of a Patent Challenge by Sublicensee (Sections 12.5 and 4.3)
• If a Sublicensee brings a Patent Challenge against MIT (except as required
under a court order or subpoena), MIT may send a written demand to Alnylam to
terminate the sublicense. If Alnylam fails to so terminate such sublicense
within 30 days of MIT’s demand, MIT may immediately terminate the MIT Agreement
and/or the license granted thereunder.
• Notwithstanding the foregoing, if MIT decides not to terminate the MIT
Agreement and the Patent Challenge is successful, Alnylam will have no right to
recoup any royalties paid during the period of challenge. If the Patent
Challenge is unsuccessful, Alnylam will reimburse MIT for all of its costs and
expenses it incurred as a result of such Patent Challenge, including without
limitation attorneys fees, court costs, litigation related disbursements, and
third party and expert witness fees (collectively, “Litigation Costs”).
Reimbursement for Litigation Costs will be made within thirty (30) days of
receipt of one or more invoices from MIT for such Litigation Costs.

Page 52 of 61



--------------------------------------------------------------------------------



 



Certain Termination Rights (Sections 12.1, 12.2 and 12.4)
• Alnylam has the right to terminate the MIT Agreement for any reason upon at
least 6 months’ prior written notice to MIT and payment of all amounts due to
MIT through the effective date of termination.
• If Alnylam ceases to carry on its business related to the MIT Agreement, MIT
will have the right to terminate the MIT Agreement immediately upon written
notice to Alnylam.
• MIT, at its sole discretion, may terminate the Exclusive Period upon ten
(10) days written notice to Alnylam if any of the following events occurs: 
(a) Alnylam is in uncured material default under the Research Agreement,
including uncured failure to make any payments due thereunder; or (b) the
Research Agreement is terminated for any reason other than for (i) material
breach by MIT, (ii) the inability of Dr. Robert Langer to continue to serve as
Principal Investigator, and the inability of the parties to agree upon a
replacement Principal Investigator, an interim Principal Investigator, or an
alternate arrangement for the performance of the Research after Dr. Langer is no
longer able to serve as Principal Investigator (capitalized terms used in the
foregoing clause have the meanings ascribed to them in the Research Agreement);
or (iii) circumstances beyond MIT’s reasonable control that preclude the
continuation of the Research, as provided for under the Research Agreement.
Definitions
“Development Candidate” means a pre-clinical Licensed Product which possesses
desirable properties of a therapeutic agent for the treatment of a clinical
condition based on in vitro and animal proof-of-concept studies.
“Exclusive Period” means the term of the MIT Agreement.
“Field” means therapeutic use in humans.
“Immunomodulatory Nucleic Acid” means a nucleic acid molecule that
(i) stimulates or blocks immune system functions, and (ii) the nucleotide
sequence of which does not specifically target and modulate gene expression.
Immunomodulatory Nucleic Acid specifically excludes siRNA, miRNA and nucleic
acids that function through an RNA interference mechanism.
“Library Component” means a Library Product which is a set of reaction products
formed by an addition reaction between two individual monomers, which set will
include all reaction products and combinations within such set, including all
isomers; and any compounds identical to any of the foregoing, including
individual reaction products within such set, regardless of the means by which
said compounds are prepared, manufactured or synthesized.
“Library Product” means any product that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or

Page 53 of 61



--------------------------------------------------------------------------------



 



(ii) is manufactured by using a Licensed Process or that, when used, practices a
Licensed Process.
“Licensed Process” means any process that, in whole or in part: (i) absent the
license granted hereunder, would infringe one or more Valid Claims of the Patent
Rights; or (ii) when practiced, uses a Library Product.
“Licensed Product” means any product that contains both (i) an RNAi Product and
(ii) a Library Product. Licensed Product specifically excludes any products
containing or incorporating any other therapeutically or pharmaceutically active
agents, including without limitation proteins or peptides, antibodies, Small
Molecules, non-siRNA and non-miRNA nucleic acids, and Immunomodulatory Nucleic
Acids.
“miRNA” (“microRNA”) means a class of endogenous, non-coding, sequence specific
ribonucleic acid (RNA) between 21 to 25 nucleotides in length that modulates
gene expression. miRNA specifically excludes messenger RNA, and any other RNA
that encodes a polypeptide, and Immunomodulatory Nucleic Acids.
“miRNA Therapeutic” means a therapeutic containing, composed of or based on
oligomers of native or chemically modified RNA designed to either modulate an
miRNA and/or provide the function of an miRNA.
“ND98 Library Component” means the Library Component which is described in
Appendix C of the MIT Agreement.
“Patent Rights” means the patent applications listed on Appendix A to the MIT
Agreement entitled “Amine-Containing Lipids and Uses Thereof” and “A Combination
Library of Lipidoids: Efficient Systemic siRNA Delivery”, and resulting patents
and patent applications.
“Research Agreement” means the sponsored research agreement between MIT and
Alnylam effective on May 8, 2007.
“Research Support Payment” means payments to Alnylam or an Affiliate from a
Sublicensee for the purposes of funding the costs of bona fide research and
development of Licensed Products and/or Library Products under a jointly
prepared research plan and only to the extent such payments were spent on such
research and development of Licensed Products and/or Library Products, and only
to fund or pay for direct and indirect costs and fully loaded personnel costs,
all as calculated under GAAP. For the avoidance of doubt, Research Support
Payments will mean payments that are expressly intended only to fund or pay for
(i) equipment, supplies, products or services, and (ii) the use of employees
and/or full time consultants, incurred or to be incurred on behalf of such
Sublicensee to achieve a research or development goal for Licensed Products
and/or Library Products.
“RNAi Product” means a product containing one or more siRNA Therapeutics and/or
miRNA Therapeutics towards one or more Targets. For the avoidance of doubt, RNAi
Product specifically includes siRNA Therapeutics and miRNA Therapeutics in

Page 54 of 61



--------------------------------------------------------------------------------



 



association with other molecules which are not therapeutically or
pharmaceutically active, but which function to improve delivery to cells,
including, without limitation, siRNA and miRNA Therapeutics which are covalently
linked to, or otherwise associated with, lipids, carbohydrates, peptides,
proteins, aptamers and Small Molecules.
“siRNA” (“small interfering RNA”) means a double-stranded ribonucleic acid (RNA)
molecule designed to act through an RNA interference mechanism that consists of
either (a) two separate oligomers of native or chemically modified RNA that are
hybridized to one another along a substantial portion of their lengths, or (b) a
single oligomer of native or chemically modified RNA that is hybridized to
itself by self-complementary base-pairing along a substantial portion of its
length to form a hairpin. siRNA specifically excludes messenger RNA, and any
other RNA that encodes a polypeptide, and Immunomodulatory Nucleic Acids.
“siRNA Therapeutic” means a therapeutic containing, composed of or based on
siRNA and designed to modulate the function of particular genes or gene products
by causing degradation of a messenger RNA to which such siRNA is complementary,
and that is not an miRNA Therapeutic.
“Small Molecule” means a non-polymeric bioactive molecule that is not a peptide,
protein, DNA, RNA or a complex carbohydrate.
“Sublicense Income” means any payments that Alnylam or an Affiliate receives
from a Sublicensee in consideration of the sublicense of the rights granted
Alnylam and Affiliates under Section 2.1 of the MIT Agreement, including without
limitation equity, license fees, milestone payments (net of any sums due to MIT
under this Agreement for the same milestone event), license maintenance fees,
and other payments, but specifically excluding:

  o   royalties on Net Sales;     o   minimum royalty upfront payments only to
the extent such payments equal actual royalties due to Alnylam;     o   fair
market value of equity investments in Alnylam or an Affiliate by a Sublicensee;
    o   reimbursement of out of pocket patent expenses for the Patent Rights;  
  o   Research Support Payments;     o   loan proceeds paid to Alnylam by a
Sublicensee in an arms length, full recourse debt financing; and     o   any
amounts received under an indemnification obligation.

Page 55 of 61



--------------------------------------------------------------------------------



 



     For clarity, the amounts received by Alnylam or its affiliates related to
the development of Licensed Products will be considered Sublicense Income.
“Target” means (a) a single gene, as defined in the NCBI Entrez Gene database or
any successor database thereto, or a product of such gene, that is a site or
potential site of therapeutic intervention by an siRNA Therapeutic and/or an
miRNA Therapeutic; (b) naturally occurring variants of a gene or gene product
described in clause (a); or (c) a naturally occurring interfering RNA or miRNA
or precursors thereof; provided that for the purposes of this definition a viral
genome will be regarded as a single gene, and that the DNA sequence encoding a
specific miRNA precursor will also be regarded as a single gene.

Page 56 of 61



--------------------------------------------------------------------------------



 



TEKMIRA/UBC
The Sublicense Agreement between Tekmira and Alnylam, dated January 8, 2007
(“UBC Sublicense Agreement”)
Brief Summary of Technology Covered by License: See Tekmira-Alnylam Agreement
above.
Limitations on Scope of License (Sections 3.1 and 3.3)
• The sublicense granted to Alnylam is limited to an exclusive, worldwide
license under the rights granted to Tekmira in the University License Agreement
(see below) with respect to Technology to research, develop, manufacture, have
made, distribute, import, use, sell and have sold Products in and for the
Alnylam Field. In addition, any sublicense granted by Tekmira to Alnylam would
be subject to Tekmira’s sublicense to Esperion Technologies, Inc. of certain
technology relating to liposome compositions and methods for the treatment of
atherosclerosis.
• Under the University License Agreement, Tekmira obtained from the University
an exclusive, worldwide license to use and sublicense the Technology and to
make, have made, distribute, import and use goods, the manufacture, use or sale
of which would, but for the license granted herein, infringe a Valid Claim of
any Patent, including a license to use and sublicense the Technology for (a) the
delivery of and use with nucleic acid constructs, and (b) the treatment,
prophylaxis and diagnosis of diseases in humans using an RNAi Product or miRNA
Product, and to research, develop, make, have made, distribute, import, use,
sell and have sold RNAi Products and miRNA Products.
• University retains the right to use the Technology without charge in any
manner whatsoever for non-commercial research, scholarly publication,
educational or other non-commercial use.
Restrictions on Sublicensing by Alnylam (Sections 3.2 and 4.2)
• Any further sublicense granted by Alnylam to a third party would be subject to
the grant of the following licenses by Alnylam to Tekmira under Alnylam’s rights
in the Technology: (a) to perform Tekmira’s obligations under the Collaboration
with respect to Products, and the Manufacturing Activities, on a non-exclusive
basis, and (b) to develop, manufacture and commercialize Inex Royalty Products
for the treatment, prophylaxis and diagnosis of diseases in humans, on an
exclusive basis.
• Alnylam may grant sublicenses to third parties with respect to the Technology
only upon written notice to Tekmira and the University, and provided that the
Sublicensee agrees (i) to perform the terms of the UBC Sublicense Agreement as
if such Sublicensee were Alnylam under the UBC Sublicense Agreement; (ii) to
represent that Sublicensee is not, as of the effective date of the relevant
sublicense agreement, engaged in a dispute with the University; and (iii) to be
subject to a written sublicense agreement that contains terms consistent with
“the terms of this Agreement” described in Section

Page 57 of 61



--------------------------------------------------------------------------------



 



4.2(c) of the UBC Sublicense Agreement (see below) and that provides that the
University is a third party beneficiary of, and has the right to enforce
directly against the sublicensee, the terms in such sublicense agreement that
are consistent with the terms listed in Section 4.2(c)(ii) of the UBC Sublicense
Agreement.
• Section 4.2(c)(ii) of the UBC Sublicense Agreement states that the “terms of
this Agreement” means (i) the terms set forth in the UBC Sublicense Agreement;
(ii) terms in such sublicense agreement consistent with Sections 1.3 (Alnylam
Consent to Certain Disclosures to the University), 1.7 (Rights of the
University), 2.1 (Limited Warranties), 2.2 (Disclaimer of Product Liability),
2.3 (Indemnification of the University), 2.4 (Monetary Cap Respecting UBC
License), 2.5 (Disclaimer of Consequential Losses by the University), 2.6
(Litigation), 2.7 (UBC Trademark), 2.8 (Confidentiality of Terms) and 2.13
(Alnylam Warranties) of the Consent Agreement among Alnylam, Tekmira and the
University of even date with the UBC Sublicense Agreement (“Consent Agreement”);
and (iii) other customary and reasonable terms, including but not limited to
terms relating to breach and termination, that are consistent with Alnylam’s
obligations to Tekmira under the UBC Sublicense Agreement and the Tekmira
Agreement.
• Any sublicense granted by Alnylam under the UBC Sublicense Agreement will
survive termination of the licenses or other rights granted to Alnylam under the
UBC Sublicense Agreement, and be assumed by Tekmira, as long as (i) the
sublicensee is not then in breach of its sublicense agreement, (ii) the
sublicensee agrees in writing to be bound to Tekmira as a sublicensor and to the
University under the terms and conditions of the UBC Sublicense Agreement, and
(iii) the sublicensee agrees in writing that in no event will Tekmira assume any
obligations or liabilities, or be under any obligation or requirement of
performance, under any such sublicense extending beyond Tekmira’s obligations
and liabilities under the UBC Sublicense Agreement.
• Alnylam is required to furnish Tekmira with a copy of each sublicense granted
within 30 days after execution. Any such copy may contain reasonable redactions
as Alnylam may make, provided that such redactions do not include provisions
necessary to demonstrate compliance with the requirements of the UBC Sublicense
Agreement. If University requests of Tekmira that a less redacted version of any
sublicense be provided to University, Alnylam agrees to discuss in good faith
with Tekmira and the University the University’s concerns.
Financial Obligations (Section 5.0)
• The consideration for the rights granted to Alnylam to the Technology under
the UBC Sublicense Agreement, and the consideration for the rights granted by
Tekmira to Alnylam to other technologies under the Tekmira Agreement, is the
payment by Alnylam of milestones and royalties in accordance with Article 7 of
the Tekmira Agreement.
Prosecution and Enforcement (Section 7.7)
• Tekmira will have the right, with reasonable input from Alnylam, to identify
any process, use or products arising out of the Technology that may be
patentable and will

Page 58 of 61



--------------------------------------------------------------------------------



 



take all reasonable steps to apply for a patent in the name of the University,
provided that Tekmira pays all costs of applying for, registering, and
maintaining the patent in those jurisdictions in which Tekmira determines that a
Patent is required.
• On the issuance of a patent for the Technology, Tekmira will have the right to
become, and will become the licensee of the same, all pursuant to the terms
contained in the University License Agreement, and Alnylam will have the right
to become, and will become the sublicensee of such rights pursuant to the terms
contained in the UBC Sublicense Agreement.
• Should Tekmira:
• discontinue pursuing one or more patent applications, patent protection or
patent maintenance in relation to the Patent(s) or any continuation,
continuation in-part, division, reissue, re-examination or extension thereof; or
• not pursue patent protection in relation to the Patent(s) in any specific
jurisdiction; or
• discontinue or not pursue patent protection in relation to any further
process, use or products arising out of the Technology in any jurisdiction;|
• then Tekmira will provide Alnylam with notice of its decision to discontinue
or not to pursue such patent protection concurrently with the notice provided to
the University by Tekmira pursuant to Section 6.6 of the University License
Agreement.
• In the event of an alleged infringement by a third party of the Technology or
any right with respect to the Technology, or any complaint by Alnylam alleging
any infringement by a third party with respect to the Technology or any right
with respect to the Technology, in each case that is licensed to Alnylam under
the UBC Sublicense Agreement, Alnylam will, subject to Tekmira having first
obtained the University’s consent as required by Article 7 of the University
License Agreement, have the right to prosecute such litigation at Alnylam’s
expense.
• In the event of any litigation, Alnylam will keep Tekmira fully informed of
the actions and positions taken or proposed to be taken by Alnylam (on behalf of
itself or a sublicensee) and actions and positions taken by all other parties to
such litigation.
• In the event of an alleged infringement of the Technology or any third party
use of the Technology which is Confidential Information, Alnylam and Tekmira
agree that they will reasonably cooperate to enjoin such third party’s use of
the Technology.
• If any complaint alleging infringement or violation of any patent or other
proprietary rights is made against Alnylam (or a sublicensee of Alnylam) with
respect to the manufacture, use or sale of Product, then:

Page 59 of 61



--------------------------------------------------------------------------------



 



• Alnylam will promptly notify Tekmira upon receipt of any such complaint and
will keep Tekmira fully informed of the actions and positions taken by the
complainant and taken or proposed to be taken by Tekmira (on behalf of itself or
a sublicensee);
• Alnylam (or any sublicenseee, as the case may be) will pay all costs and
expenses incurred by Alnylam (or any sublicensee of Alnylam) in investigating,
resisting, litigating and settling such a complaint, including the payment of
any award or damages and/or costs to any third party; and
• if as a result of such suit it is decided that a Product infringes any valid
claim on a patent owned by another, Tekmira will consider fair distribution of
Royalty Income.
Diligence and Reporting (Section 10.2)
• Alnylam is required to use its reasonable commercial efforts to promote,
market and sell the Products and utilize the Technology and to meet or cause to
be met the market demand for the Products and the utilization of the Technology.
• Alnylam is required to deliver to Tekmira an annual report, due on December 31
of each year, which summarizes the major activities Alnylam has undertaken in
the course of the preceding 12 months to develop and commercialize and/or market
the Technology. The report must include an outline of the status of any Products
in clinical trials and the existence of any sublicenses of the Technology.
Certain Termination Rights (Section 16.1)
• If Alnylam’s rights to Inex Technology are terminated under the Tekmira
Agreement, the UBC Sublicense Agreement and the license granted to Alnylam
thereunder also terminates.
Definitions
Capitalized terms not otherwise defined below have the meanings given to them
under the Tekmira Agreement.
“1999 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 1999 and successor agreements to such
Know-How.
“2007 CRA” means the Collaborative Research Agreement between Tekmira and the
University dated effective January 1, 2007 and successor agreements to such
Know-How.
“Alnylam Field” means the use of Products for the treatment, prophylaxis and
diagnosis of diseases in humans.
“Improvements” means, generally (i) any and all patents and any and all patent
applications that claim priority to Patents; and (ii) any and all inventions
arising therefrom. Notwithstanding anything to the contrary in the University
License Agreement, ownership of all Improvements (A) that fall within clause
(i) above will be

Page 60 of 61



--------------------------------------------------------------------------------



 



assigned to the University; and (B) that fall within clause (ii) above will
follow inventorship as determined by U.S. patent law, except that the University
will own all Improvements made by its employees, whether alone or jointly with
Tekmira, under the 1999 CRA or 2007 CRA.
“miRNA Product” means a product containing, comprised of or based on native or
chemically modified RNA oligomers designed to either modulate a micro RNA
transcript and/or provide the function of a micro RNA transcript.
“Patent(s)” means, generally, the patents and patent applications, including
certain “Wheeler Patents,” listed on Schedule A to the UBC Sublicense Agreement,
and any claims of CIPs and of resulting patents which are to the UBC Sublicense
Agreement, and any reissues of such patents.
“Product(s)” means any RNAi Product or miRNA Product that, the manufacture, use
or sale of which would, but for the license granted herein, infringe a Valid
Claim of one or more of the Patent(s).
“RNAi Product” means a product containing, comprised of or based on small
interfering RNAs or small interfering RNA derivatives or other moieties
effective in gene function modulation and designed to modulate the function of
particular genes or gene products by causing degradation of a target mRNA to
which such small interfering RNAs or small interfering RNA derivatives are
complementary, and that is not an miRNA Product.
“Technology” means the Patent(s) and any and all knowledge, know-how and/or
technique or techniques invented, developed and/or acquired, being invented,
developed and/or acquired by the University solely or jointly with Tekmira
relating to the Patent(s), including, without limitation, all research, data,
specifications, instructions, manuals, papers or other materials of any nature
whatsoever, whether written or otherwise, relating to same.
“University License Agreement” means the License Agreement dated effective
July 1, 1998, as amended, pursuant to which Tekmira is the exclusive licensee of
certain Patents owned by the University of British Columbia (the “University”).

Page 61 of 61